EXHIBIT 1
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA

                                                     )
ELI LILLY AND COMPANY,                               )
                                                     )
                      Plaintiffs,                    )
                                                     )
        v.                                           )
                                                     )
Alex M. AZAR II, in his official capacity as         )
Secretary of the United States Department of Health; )
                                                     )
ROBERT P. CHARROW, in his official                   )
capacity as General Counsel of the U.S.              )
Department of Health and Human Services;             )
                                                       Civil Action No. 1:21-cv-81
                                                     )
THOMAS J. ENGELS, in his official capacity           )
as Administrator of the Health Resources and         )
Services Administration;                             )
                                                     )
U.S. DEPARTMENT OF HEALTH AND                        )
HUMAN SERVICES; and                                  )
                                                     )
HEALTH RESOURCES AND SERVICES                        )
ADMINISTRATION,                                      )
                                                     )
                      Defendants.                    )
                                                     )


     BRIEF OF 340B EXPERT AARON VANDERVELDE AS AMICUS CURIAE IN
                       SUPPORT OF NEITHER PARTY

                                               Aaron Vandervelde
                                               BERKELEY RESEARCH GROUP, LLC
                                               1800 M Street, NW, Floor 2
                                               Washington, DC 20036
                                               T: (202) 480-2700
                                               avandervelde@thinkbrg.com
                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES ......................................................................................................... iii

INTERESTS OF AMICUS CURIAE ..............................................................................................1

INTRODUCTION ...........................................................................................................................2

DISCUSSION ..................................................................................................................................4

I. The 340B Program has Grown Considerably Since Its Inception Which Amplifies the
        Impact of 340B Related Policies and Court Rulings. ..........................................................4

          A.         The 340B Program Was Established in 1992 to Provide Discounted Drug
                     Pricing to America’s “Safety Net” Providers. .........................................................4

          B.         Participation in the 340B Program Has Increased Substantially over the
                     Past Fifteen Years Due to a Variety of Factors........................................................5

          C.         The 340B Program is the Second Largest Government Drug Purchasing
                     Program and Is Increasingly an Area of Focus for a Variety of
                     Stakeholders .............................................................................................................6

II. Contract Pharmacy Arrangements Initially Addressed Access Issues but Evolved into
        a Mechanism to Increase 340B Program Income ................................................................8

          A.         Contract Pharmacy Arrangements were Introduced through Guidance in
                     1996 and Broadened in 2001 to Address Access Issues ..........................................8

          B.         In 2010, HRSA Issued Guidance Allowing Covered Entities to Contract
                     with an Unlimited Number of Third-Party Pharmacies ...........................................9

III.      Contract Pharmacy Operations Have Evolved from a Direct Working
          Relationships between Covered Entities and Their Contract Pharmacies to an
          Automated Process that Supports the Sophisticated Operations of Fortune 50
          Companies..........................................................................................................................10

          A.         Contract Pharmacy Operations Were Initially Direct Working
                     Relationships between Covered Entities and Their Contract Pharmacies .............10

          B.         HRSA’s 2010 Guidance Relaxed Requirements Related to 340B
                     Eligibility Determination and Set the Stage for Automated Processes..................12

IV.       The Prevailing Replenishment Model Presents a Variety of Challenges for
          Stakeholders in the 340B Program ....................................................................................14


                                                                      ii
           A.         Diversion of 340B Purchased Drugs to Ineligible Patients is
                      Commonplace in Contract Pharmacy Utilization ..................................................14

           B.         Duplicate Medicaid Rebates for Managed Medicaid Claims Remain a Risk
                      in Contract Pharmacy Operations ..........................................................................16

           C.         Lack of Transparency Creates Challenges for Payers to Offset Increases in
                      the Net Cost of 340B Prescriptions........................................................................18

           D.         Outsized Profit Margins in Contract Pharmacy Utilization Creates
                      Incentives for Program Abuse ...............................................................................19

CONCLUSION ..............................................................................................................................20


                                                 TABLE OF AUTHORITIES

                                                                                                                                      Page(s)

Statutes

42 U.S.C.

     § 256b (Section 340B) ............................................................................................................18

H.R. Rep. No. 102-384(II), at 12 (1992) ........................................................................................4

Medicare Prescription Drug, Improvement, and Modernization Act,
  Pub. L. No. 108-173, Title IV, § 402 (2003) .............................................................................5

Patient Protection and Affordable Care Act,
    Pub. L. No. 111-148, Title VII, § 7101 (2010) ..........................................................................6

Regulatory Provisions

42 C.F.R.
   § 412.106.................................................................................................................................... 6

85 Fed. Reg. 84,472 (2020) .............................................................................................................7

Other Authorities - Federal Guidance

61 Fed. Reg. 43,549 (1996) ........................................................................................................8,10

72 Fed. Reg 1,540 (2007) ..........................................................................................................9, 12

75 Fed. Reg 10,277 (2010) ........................................................................................................9, 10

                                                                       iii
75 Fed. Reg 10,274 (2010) ............................................................................................................10



Other Authorities

The 340B Coalition, Re: New 340B Claim Identification Requirement, at 1
   (March 2021) .......................................................................................................................8, 19

Aaron Vandervelde et al., For-Profit Pharmacy Participation in the 340B
   Program, at 4 (Oct. 2020) ........................................................................................................19

Aaron Vandervelde et al., Revisiting the Pharmaceutical Supply Chain: 2013-
   2018, at 8 (Jan. 2020).................................................................................................................7

Adam Fein, Drug Channels, New HRSA Data: 340B Program Reached $29.9
   Billion in 2019; Now Over 8% of Drug Sales (June 2020).....................................................5,6

Blue and Co, CVS Health has acquired 340B software provider, Wellpartner, Inc
   (Jan. 2018)................................................................................................................................13

Congressional Budget Office, A Comparison of Brand-Name Drug Prices Among
   Selected Federal Programs, at 2 (Feb. 2021) ...........................................................................19

Department of Health and Human Services, Statutory Prohibition on Group
   Purchasing Organization Participation, at 3 (Feb. 2013) .........................................................13

Eric Percher et al., Nephron Research, The 340B Program Reaches a Tipping
    Point:Sizing Profit Flows & Potential Disruption, at 7 (December 2020).............................20

GAO, 340B Drug Discount Program: Oversight of the Intersection with the
  Medicaid Drug Rebate, at 16 (Jan. 2020) ..................................................................................8

GAO, Drug Discount Program: Federal Oversight of Compliance at 340B
  Contract Pharmacies Needs Improvement, at 2,44 (June 2018) ........................................15, 16

GAO, Medicare Part B Drugs: Action Needed to Reduce Financial Incentives to
  Prescribe 340B Drugs at Participating Hospitals, at 2 (June 2015) .........................................20

The IQVIA Institute, Medicine Use and Spending in the U.S., at 53 (April 2018).........................6

The IQVIA Institute, Medicine Spending and Affordability in the United States,
   at 33 (August 2020) ...................................................................................................................6

MACPAC, Medicaid Drug Spending Trends, Table 1 (February 2019) .........................................7

MACPAC, Medicaid Drug Spending and Rebates For Drugs by Delivery System,
  Exhibit 28 (December 2020)......................................................................................................7

                                                                      iv
Mathematica Policy Research, The PHS 340B Drug Pricing Program: Results of a
   Survey of Eligible Entities, at 44 (August 2004) .......................................................................5

The Medicare Trustees, 2020 Medicare Trustees Report, at 10 (April 2020) .................................7

The Medicare Trustees, 2015 Medicare Trustees Report, at 11 (July 2015) ...................................7

Neeraj Sood et al., USC Schaeffer, The Flow of Money Through the
   Pharmaceutical Distribution System, at 5 (June 2017) ..........................................................19

Sara J. Dingwall et al., Re: Proposed Acquisition by Aetna of Humana – Impact
   on 340B Safety Net Providers and Their Patients, at 2 (Dec. 2016) .........................................7

Susannah Luthi, Modern Healthcare, CVS Caremark reverses course on planned
   pay cuts to 340B providers (Feb. 2019) .....................................................................................7

Tom Mirga, 340B Report, Providers Worried About Humana’s 340B Claims ID
  and Data-Reporting Conditions (March 2021)..........................................................................8

Verity Solutions, Announcing Verity Solutions Acquisition by Express Scripts /
   Cigna (October 2018) ..............................................................................................................13

Walgreens, Announcing Verity Solutions Acquisition by Express Scripts / Cigna
  (October 2018) .........................................................................................................................13




                                                                     v
                              INTERESTS OF AMICUS CURIAE

       Aaron Vandervelde is a Managing Director at Berkeley Research Group, LLC and a

nationally recognized expert on the 340B program. He has testified in federal court and in

arbitration on 340B contract pharmacy related matters and has conducted briefings for members

of Congress and their staff on the 340B program broadly and contract pharmacy specifically. He

has authored numerous studies on the 340B program including how 340B pricing contributes to

shifts in site of care, the participation of for-profit pharmacies in the 340B program and factors

contributing to growth in the 340B program. Among other things, he regularly consults with

pharmaceutical manufacturers on different issues arising from utilization of 340B purchased

drugs through contract pharmacies including duplicate Medicaid rebates, diversion of 340B

purchased drugs to ineligible patients and ineligible commercial and Medicare Part D rebates on

340B purchased drugs. His work has also included compliance consulting for 340B covered

entities, audits of contract pharmacy operations for private equity firms, and primary research

and data analysis for various trade organizations. With respect to his work for 340B covered

entities, he has helped 340B covered entities access 340B pricing consistent with their

compliance obligations under the program.

       He currently consults with pharmaceutical manufacturers on the various challenges that

arise from 340B contract pharmacy operations. He has developed solutions that support some

manufacturers’ policies related to contract pharmacy utilization. He does not have a client

relationship with Eli Lilly & Company nor are the solutions that he has developed at issue in this

case. However, the ruling in this case may impact how his clients utilize the various solutions he

has developed to address challenges that arise from contract pharmacy utilization in the 340B

program. He has no position on the legal issues in this case and is solely providing background

on 340B contract pharmacy operations and challenges that arise in their current form. The


                                                  1
information provided in this report reflects his personal understanding of the 340B program and

does not necessarily reflect the views of his employer Berkeley Research Group, LLC.



                                        INTRODUCTION

       The 340B program was established in 1992 as part of the Public Health Services Act and

grants certain eligible healthcare providers access to highly discounted prices on drugs dispensed

or administered to eligible patients in an outpatient setting. Although a limited number of

healthcare providers participated in the program initially, enrollment in the program has grown

substantially over the last fifteen years and 40 percent of all hospitals and over 10,000 clinics and

community health centers are registered as covered entities in the 340B program today. Between

2014 and 2019, total gross drug purchases through the 340B program grew by 350 percent – 10

times greater than growth in overall drug spending during the same period – making it the second

largest federal drug purchasing program behind only Medicare Part D.

         In 1996, Health Resources and Services Administration (“HRSA”), an agency of the

U.S. Department of Health and Human Services, issued guidance outlining a process through

which covered entities could contract with a single third-party pharmacy if the covered entity

was unable to dispense 340B purchased drugs to its eligible patients through its own in-house

pharmacy. This guidance improved access, for certain covered entities that did not operate a

retail pharmacy, to 340B pricing on drugs dispensed to patients for self-administration at home.

The contract pharmacy arrangements that covered entities established following the 1996

guidance typically involved a direct working relationship between the covered entities and the

third-party pharmacies to establish patient eligibility. Inventories of 340B purchased drugs were

closely managed by the covered entities and processes were established to ensure compliance

with 340B program regulations.


                                                  2
       In 2010, HRSA issued guidance that expanded the scope of contract pharmacy

arrangements by notifying covered entities that they could establish an unlimited number of

contract pharmacy arrangements. This ushered in an era of greatly expanded use of contract

pharmacy arrangements supported by automated processes run by third party software vendors.

These processes relied on a “replenishment model” where prescriptions were initially filled from

a common inventory and later replenished with 340B purchased drugs. 340B eligibility was

determined after the prescription was dispensed to the patient and paid for by a health insurance

plan reducing the process to an accounting exercise supported by inventory replenishment. At

the same time, HRSA relaxed its oversight of contract pharmacy arrangements as it shifted from

comprehensive annual audits of all contract pharmacy arrangements to a recommendation that

covered entities conduct self-audits of a small sample of claims. As HRSA initiated its 340B

program audits in 2012 and began auditing contract pharmacy arrangements again, it became

apparent that contract pharmacy arrangements were the single largest source of non-compliance

in the 340B program.

       When HRSA issued guidance regarding contract pharmacy arrangements in 1996, it

sought to address a specific access issue that prevented certain covered entities from full

participation in the 340B program. However, HRSA’s 2010 guidance, which approved of

unlimited contract pharmacy arrangements, and its limited oversight of these arrangements has

created a number of challenges for a variety of 340B program stakeholders. In addition to the

continued high rate of non-compliance with the 340B statute, a lack of transparency around

contract pharmacy utilization creates challenges for patients, payers and pharmaceutical

manufacturers. Outsized profit margins on 340B purchased drugs also create incentives for

covered entities and their contract pharmacies to utilize more drugs and drugs with a higher list




                                                 3
price. These challenges have been amplified by significant growth in covered entity enrollment.

In the absence of regulatory oversight, some pharmaceutical manufacturers and payers have

taken independent actions to address these challenges.



                                              DISCUSSION

I.         The 340B Program has Grown Considerably Since Its Inception Which Amplifies
           the Impact of 340B Related Policies and Court Rulings.

           A.       The 340B Program Was Established in 1992 to Provide Discounted Drug
                    Pricing to America’s “Safety Net” Providers.

           Congress established the 340B drug purchasing program in 1992 as part of the Public

Health Services Act to “enable [covered entities] to stretch scarce Federal resources as far as

possible” by providing access to discounted pricing on outpatient drugs. 1 Section 340B initially

provided access to discounted drugs to certain healthcare providers that received federal grants

(“Grantees”) and approximately 100 non-profit disproportionate share hospitals that met certain

eligibility requirements (“340B Hospitals”). These healthcare providers (referred to collectively

as “covered entities”) predominantly served uninsured or under-insured, low-income patients and

constituted a “safety net” in America’s healthcare system. The 340B program created a safe

harbor for these safety net providers to purchase outpatient drugs at a discounted price without

impacting the price at which pharmaceutical manufacturers sold their products in the Medicaid

program.




1
    H.R. Rep. No. 102-384(II), at 12 (1992)



                                                  4
           B.      Participation in the 340B Program Has Increased Substantially over the Past
                   Fifteen Years Due to a Variety of Factors

           The 340B program was largely stable during the first ten years of its existence. By 2004

there were 6,760 Grantees and 168 340B Hospitals enrolled in the program. 2 A study

commissioned by HRSA found that in 2004 340B Hospitals accounted for almost 50 percent of

340B purchases and estimated total drug purchases through the 340B program at $2.5 billion.3

           The 340B program grew rapidly over the next fifteen years and by 2019, the most recent

data available, total 340B purchases reached $30 billion. 4 340B Hospital enrollment had grown

to 2,439 5 - 40 percent of all US hospitals - and accounted for almost 90 percent of all 340B

purchases. 6 Growth in 340B Hospital enrollment is attributable to at least three primary factors.

First, Congress changed the formula for calculating the disproportionate share hospital (“DSH”)

percentage as part of the Medicare Modernization Act of 2003.7 This change led to increased

eligibility of 340B Hospitals and over 600 disproportionate share hospitals gained eligibility and

enrolled in the 340B program between 2004 and 2009. 8 Second, in 2010 Congress created new

eligibility pathways as part of the Patient Protection and Affordable Care Act (“Affordable Care

Act”) for critical access hospitals, sole community hospitals, rural referral centers and




2
    Based on analysis of 2004 HRSA 340B enrollment data
3
 Mathematica Policy Research, The PHS 340B Drug Pricing Program: Results of a Survey of Eligible Entities, at
44 (August 2004), available at https://www.mathematica.org/our-publications-and-findings/publications/the-phs-
340b-drug-pricing-program-results-of-a-survey-of-eligible-entities
4
 Adam Fein, Drug Channels, New HRSA Data: 340B Program Reached $29.9 Billion in 2019; Now Over 8% of
Drug Sales (June 2020), available at https://www.drugchannels.net/2020/06/new-hrsa-data-340b-program-reached-
299.html
5
    Based on analysis of 2019 HRSA enrollment data
6
 The 340B Prime Vendor Program; Supporting All Stakeholders, Chris Hatwig, 340B Coalition 2014 Winter
Conference, February 2014, Attachment 1
7
    Medicare Prescription Drug, Improvement, and Modernization Act, Pub. L. No. 108-173, Title IV, § 402 (2003)
8
    Based on analysis of 2009 HRSA enrollment data



                                                          5
freestanding cancer centers to enroll in the 340B program. 9 There are over 1,400 of these

hospital types participating in the 340B program today.10 Third, increased enrollment in the

Medicaid program following changes to Medicaid eligibility criteria in the Affordable Care Act

contributed to increased eligibility of non-profit disproportionate share hospitals, pediatric

hospitals and sole community hospitals. This occurred because 340B eligibility for these

hospital types includes a requirement that their DSH percentage exceeds a certain threshold. The

DSH percentage is calculated in part based on the percentage of a hospital’s inpatients that are

enrolled in Medicaid.11 As Medicaid enrollment increases, the Medicaid percentage of a

hospital’s inpatients also increases which leads to a higher DSH percentage. Since 2015, over

350 disproportionate share hospitals, pediatric hospitals and sole community hospitals gained

eligibility and enrolled in the 340B program due to Medicaid expansion.12

           C.       The 340B Program is the Second Largest Government Drug Purchasing
                    Program and Is Increasingly an Area of Focus for a Variety of Stakeholders

           340B program growth, which exceeded 350 percent between 2014 and 2019, 13 has

outpaced growth in pharmaceutical spend overall (35 percent) 14 and growth in spending for other




9
    Patient Protection and Affordable Care Act, Pub. L. No. 111-148, Title VII, § 7101 (2010)
10
     Based on analysis of 2021 HRSA enrollment data
11
     42 C.F.R. § 412.106
12
     Based on analysis of 2021 HRSA enrollment data and Medicare Provider Specific Files
13
  Adam Fein, Drug Channels, New HRSA Data: 340B Program Reached $29.9 Billion in 2019; Now Over 8% of
Drug Sales (June 2020), available at https://www.drugchannels.net/2020/06/new-hrsa-data-340b-program-reached-
299.html.
14
   The IQVIA Institute, Medicine Use and Spending in the U.S., at 53 (April 2018) available at
https://www.iqvia.com/-/media/iqvia/pdfs/institute-reports/medicine-use-and-spending-in-the-us-a-review-of-2017-
and-outlook-to-2022.pdf? and The IQVIA Institute, Medicine Spending and Affordability in the United States, at 33
(August 2020) available at https://www.iqvia.com/-/media/iqvia/pdfs/institute-reports/medicine-use-and-spending-
in-the-us-a-review-of-2017-and-outlook-to-2022.pdf?



                                                           6
government programs such as Medicaid (55 percent)15 and Medicare (30 percent)16. By 2018,

drug purchases through the 340B program accounted for 14 percent of all branded outpatient

drug sales and was the second largest government drug purchasing program behind only

Medicare Part D. 17 As the 340B program has grown, policy decisions and issues related to the

340B program have grown in importance to a variety of stakeholders and a broad range of

stakeholders are increasingly focused on addressing the various challenges the 340B program

presents. In addition to the recent policy positions that manufacturers have taken related to 340B

contract pharmacy utilization, health plans and PBMs have instituted or sought to institute

policies to reduce reimbursement on 340B purchased drugs18,19, CMS has reduced Medicare Part

B reimbursement on drugs purchased through the 340B program20, states have introduced laws




15
  MACPAC, Medicaid Drug Spending Trends, Table 1 (February 2019) available at https://www.macpac.gov/wp-
content/uploads/2019/02/Medicaid-Drug-Spending-Trends.pdf and MACPAC, Medicaid Drug Spending and
Rebates For Drugs by Delivery System, Exhibit 28 (December 2020) available at https://www.macpac.gov/wp-
content/uploads/2015/11/EXHIBIT-28.-Medicaid-Gross-Spending-and-Rebates-for-Drugs-by-Delivery-System-FY-
2019-millions.pdf
16
   The Medicare Trustees, 2020 Medicare Trustees Report, at 10 (April 2020) available at
https://www.cms.gov/Research-Statistics-Data-and-Systems/Statistics-Trends-and-
Reports/ReportsTrustFunds/Downloads/TR2015.pdf and The Medicare Trustees, 2015 Medicare Trustees Report, at
11 (July 2015) available at https://www.cms.gov/Research-Statistics-Data-and-Systems/Statistics-Trends-and-
Reports/ReportsTrustFunds/Downloads/TR2015.pdf
17
   Aaron Vandervelde et al., Revisiting the Pharmaceutical Supply Chain: 2013-2018 at 8 (Jan. 2020), available at
https://www.thinkbrg.com/insights/publications/revisiting-the-pharmaceutical-supply-chain-2013-2018/
18
  Sara J. Dingwall et al., Re: Proposed Acquisition by Aetna of Humana – Impact on 340B Safety Net Providers
and Their Patients, at 2 (Dec. 2016), available at https://www.rwc340b.org/wp-content/uploads/2017/03/Letter-to-
DOJ-re.-Acquisition-of-Humana-by-Aetna-D0697847.pdf
19
  Susannah Luthi, Modern Healthcare, CVS Caremark reverses course on planned pay cuts to 340B providers (Feb.
2019), available at https://www.modernhealthcare.com/article/20190211/NEWS/190219992/cvs-caremark-reverses-
course-on-planned-pay-cuts-to-340b-providers
20
  85 Fed. Reg. 84,472 (2020), available at https://www.govinfo.gov/content/pkg/FR-2020-12-28/pdf/2020-
26815.pdf



                                                         7
or regulations excluding Medicaid utilization from 340B pricing21 and PBMs have instituted

policies regarding the inclusion of 340B claims identifiers in prescription claims data 22,23.

II.        Contract Pharmacy Arrangements Initially Addressed Access Issues but Evolved
           into a Mechanism to Increase 340B Program Income

           A.      Contract Pharmacy Arrangements were Introduced through Guidance in
                   1996 and Broadened in 2001 to Address Access Issues

           In 1996, HRSA published guidelines for covered entities seeking to contract with a third-

party pharmacy to dispense 340B purchased drugs. 24 HRSA sought to broaden access to 340B

priced drugs for those covered entities that did not have the ability to dispense 340B purchased

drugs directly to its patients because they did not maintain an in-house dispensing pharmacy.

HRSA noted specifically “…only a very small number of the 11,500 covered entities used in-

house pharmacies (approximately 500) ...” HRSA’s guidance enabled 340B covered entities that

did not have an in-house pharmacy capable of dispensing 340B purchased drugs to patients to

contract with a single third-party pharmacy for that purpose. Despite HRSA’s observation that

very few covered entities operated in-house pharmacies, by the end of 2000 (4 years after the

1996 guidance was issued), only 47 covered entities had registered contract pharmacies.

           In 2001, HRSA established Alternative Methods Demonstration Projects (“AMDPs”),

which broadened the use of contract pharmacies for certain covered entities that applied to and

were approved by HRSA. As noted in the 2007 Federal Register, “[t]he intent was to allow




21
  GAO, 340B Drug Discount Program: Oversight of the Intersection with the Medicaid Drug Rebate, at 16 (Jan.
2020), available at https://www.gao.gov/assets/710/706831.pdf
22
   The 340B Coalition, Re: New 340B Claim Identification Requirement, at 1 (March 2021), available at
https://340breport.com/wp-content/uploads/2021/04/340B_Coalition_Letter_to_Express_Scripts_3_26_21.pdf
23
  Tom Mirga, 340B Report, Providers Worried About Humana’s 340B Claims ID and Data-Reporting Conditions
(March 2021), available at https://340breport.com/providers-worried-about-humanas-340b-claims-id-and-data-
reporting-conditions/
24
     61 Fed. Reg. 43,549 (1996), Attachment 2



                                                      8
community health centers and other 340B safety-net providers to develop new ways to improve

access to 340B prescription drugs for their patients.” 25 The AMDPs were managed closely by

HRSA and all covered entities that pursued an AMDP were subject to annual independent audits

to ensure compliance with prohibitions against duplicate discounts and diversion.26 As of April

2006, 18 AMDPs were approved by HRSA of which 17 were operational at the time of the 2007

Federal Register notice. 27 By the end of 2009, there were a total of 2,031 contract pharmacy

arrangements inclusive of both AMDP and non-AMDP registrations. 28

           B.      In 2010, HRSA Issued Guidance Allowing Covered Entities to Contract with
                   an Unlimited Number of Third-Party Pharmacies

           Despite limited experience with just 18 AMDPs, HRSA issued proposed guidance in

2007 which approved of 340B covered entities contracting with an unlimited number of third-

party pharmacies. 29 This guidance was finalized in 2010 and unlike the 1996 guidance, where

HRSA outlined a clear access issue that would be addressed through contract pharmacy

arrangements (i.e. “…only a very small number of the 11,500 covered entities used in-house

pharmacies…”), HRSA offered no evidence of the existence of continued access issues that

would be addressed by allowing an unlimited number of contract pharmacy arrangements. The

effect of the expanded contract pharmacy guidance was that covered entities were able to

increase profits generated from 340B purchased drugs by enabling additional prescriptions to be

classified as 340B. It is unclear whether profiting from 340B purchased drugs is consistent with

the original intent of the 340B program, but covered entities clearly recognized the opportunity



25
     72 Fed. Reg 1,540 (2007), Attachment 3
26
     72 Fed. Reg 1,540 (2007)
27
     72 Fed. Reg 1,540 (2007)
28
     Based on analysis of 2009 HRSA enrollment data
29
     75 Fed. Reg 10,277 (2010), Attachment 4



                                                      9
this new guidance presented and over the next ten years, over 100,000 contract pharmacy

arrangements were registered with HRSA.

           In finalizing the 2010 guidance, HRSA responded to commenters who expressed concern

about the potential for diversion and duplicate discounts as a result of the new guidance by

noting only that “HRSA believes that there are appropriate safeguards in place, based on the

parameters of the program.” At the same time HRSA’s guidance significantly expanded the

scope of contract pharmacy arrangements, it removed its mandatory independent audits and

replaced them with a recommendation that covered entities conduct annual self-audits on a small

sample of contract pharmacy prescriptions. 30 It is unknown whether all covered entities have

employed these self-audits and what corrective actions have been taken based on the audit

findings, but audits conducted by HRSA between 2012 and 2019 demonstrate that contract

pharmacies have been and continue to be a primary source of duplicate discounts and

diversion. 31

III.       Contract Pharmacy Operations Have Evolved from a Direct Working Relationships
           between Covered Entities and Their Contract Pharmacies to an Automated Process
           that Supports the Sophisticated Operations of Fortune 50 Companies

           A.      Contract Pharmacy Operations Were Initially Direct Working Relationships
                   between Covered Entities and Their Contract Pharmacies

           When HRSA published the 1996 contract pharmacy guidance, it provided program

requirements that supported a direct working relationship between the covered entity and the

contract pharmacy. HRSA required that a pharmacy could only dispense a 340B purchased drug

if the prescription included “…a designation that the patient is an eligible patient”. 32 This meant



30
     75 Fed. Reg 10,274 (2010)
31
     Based on analysis of HRSA audit findings for 2012 through 2019
32
     61 Fed. Reg. 43,549 (1996)



                                                         10
that the covered entity established patient eligibility prior to writing the prescription and included

a designation of that eligibility on the prescription itself. When the contract pharmacy received

the prescription, 340B status was clearly indicated and the pharmacy knew the prescription was

to be filled with a 340B purchased drug prior to the drug being dispensed. In practice, most

contract pharmacies maintained a separate physical inventory of 340B purchased drugs and

dispensed drugs from that inventory when presented with a prescription that included the 340B

designation. Although this process was manual and required maintaining a separate physical

inventory, it was also simple and very effective at ensuring compliance with the prohibitions

against diversion and duplicate discounts. A simple diagram of the process for dispensing 340B

purchased drugs through a contract pharmacy is as follows:




       HRSA further established that auditable records must be maintained to ensure that 340B

purchased drugs were not dispensed to ineligible patients and to prevent duplicate Medicaid

rebates. HRSA made clear that “[i]f the drug generates a Medicaid rebate or is diverted to an

individual who is not a patient of the covered entity, the entity will be responsible for such

activity.” In light of these requirements, 340B covered entities worked directly with their

contract pharmacies to ensure that 340B purchased drugs were dispensed to eligible patients and

that duplicate discounts did not occur. The result of this highly collaborative approach was that




                                                  11
HRSA found no evidence of drug diversion in those contract pharmacy arrangements registered

following the 1996 guidance or through the AMDPs. 33

           B.      HRSA’s 2010 Guidance Relaxed Requirements Related to 340B Eligibility
                   Determination and Set the Stage for Automated Processes

           In 2010, HRSA issued guidance that approved of covered entities contracting with an

unlimited number of third-party pharmacies to dispense 340B purchased drugs. Much of the

language that existed in the 1996 guidance was incorporated into the 2010 guidance including

the requirement that the prescription include “…a designation that the patient is an eligible

patient of the covered entity…” However, the process for determining 340B eligibility for

prescriptions dispensed through a contract pharmacy evolved as covered entities rapidly

expanded their utilization of contract pharmacies.

           First, numerous software companies began offering solutions to covered entities for

administering contract pharmacy arrangements. These third-party administrators (“TPAs”)

provided automated programs that combined medical claims data provided by the covered

entities with prescription claims data provided by the contract pharmacy to identify prescriptions

that were 340B eligible. These solutions replaced the direct working relationship between the

covered entity and pharmacy with a highly scalable, highly automated process that enabled a

single covered entity to contract with hundreds of different pharmacies and a single pharmacy to

contract with hundreds of different covered entities. Establishing a broad network of contract

pharmacies was appealing to covered entities because their patients chose to use any number of

different pharmacies to fill their prescriptions. A broad network of contract pharmacies

increased the likelihood that patients would choose to fill their prescriptions at a contract




33
     72 Fed. Reg 1540 (2007)



                                                   12
pharmacy of the covered entity allowing for the prescription to be classified as 340B. As the

volume of 340B prescriptions grew, contract pharmacies recognized the benefit of controlling

the automated processes that determined 340B eligibility. Today the largest contract pharmacies

all own and operate TPAs including Walgreens, CVS and Accredo. 34

        Second, HRSA acknowledged in a 2013 340B Program Notice that some covered entities

utilized a “replenishment” model whereby non-340B purchased drugs were initially dispensed to

a patient and then “replenish[ed] with 340B drugs once 340B patient eligibility is confirmed and

can be documented through auditable records.” 35 In addition to being inconsistent with the 2010

guidance which required that 340B eligibility be designated on the prescription, the

replenishment model also represented a sizeable shift from how contract pharmacy arrangements

were administered prior to the 2010 guidance in that identification of 340B eligible prescriptions

took place after the prescription had already been filled. In the replenishment model, covered

entities and contract pharmacies no longer worked together to establish 340B eligibility at the

time of dispense. Instead, 340B eligibility determination was made days, weeks, months or, in

some instances even a year or more after a prescription was filled and only then was a

replenishment order at the 340B price placed on behalf of the covered entity. This effectively

turned 340B eligibility determination and inventory management into an accounting exercise that

allowed for a restatement of the acquisition price of the drug to the discounted 340B price and



34
   Blue and Co, CVS Health has acquired 340B software provider, Wellpartner, Inc (Jan. 2018), available at
https://www.blueandco.com/cvs-health-has-acquired-340b-software-provider-wellpartner-inc/ and Verity Solutions,
Announcing Verity Solutions Acquisition by Express Scripts / Cigna (October 2018), available at
https://www.verity340b.com/verity-solutions-acquisition-by-express-scripts/ and
https://www.walgreens.com/businesssolutions/payer/340BComplete.jsp
35
   Department of Health and Human Services, Statutory Prohibition on Group Purchasing Organization
Participation, at 3 (Feb. 2013), available at
https://www.hrsa.gov/sites/default/files/opa/programrequirements/policyreleases/prohibitionongpoparticipation0207
13.pdf



                                                       13
creation of enhanced profitability of the prescription. This replenishment model became the

predominant model in contract pharmacy arrangements and worked as follows:




IV.    The Prevailing Replenishment Model Presents a Variety of Challenges for
       Stakeholders in the 340B Program

       A.      Diversion of 340B Purchased Drugs to Ineligible Patients is Commonplace in
               Contract Pharmacy Utilization

       The evolution of contract pharmacy operations away from a collaborative approach

between a covered entity and a single contract pharmacy to an automated process that identifies

millions of prescriptions as 340B eligible each year created a variety of challenges for 340B

stakeholders. First, it laid the groundwork for many covered entities’ inability to follow program

guidance and “[e]nsure against illegal diversion”. Diversion, which occurs when a 340B

purchased drug is dispensed to an ineligible patient, in contract pharmacy utilization can be

attributed to two primary factors. First, a prescription claim does not include information on

where a patient was seen at the time the prescription was written. It is unknown if the patient

was seen at a 340B covered entity location or in a physician’s private office. Second, a medical

claim, which reflects the physician services billed to a health insurance plan and helps establish

the patient eligibility, does not include information on whether the healthcare encounter resulted

in a prescription being written nor a reference number to link a specific prescription with the




                                                 14
healthcare encounter. Lacking either of these critical pieces of information, TPAs devised

algorithmic approaches to predict which prescriptions had a high likelihood of being 340B

eligible. Furthermore, the TPAs enabled covered entities to configure the algorithms to be more

inclusive or less inclusive. For example, a covered entity could configure the algorithm to

designate a prescription as 340B eligible if the patient had a healthcare encounter at the covered

entity on the same day, within the prior week, within the prior month or at any time in the prior

year. Depending on how the algorithm was configured, a greater or lesser number of

prescription drug claims would be identified as 340B eligible.

           Since the 2010 contract pharmacy guidance, diversion has remained a challenge for

covered entities. As the Government Accountability Office (GAO) observed in its 2018 report

on contract pharmacy oversight, over two thirds of all findings of diversion in HRSA audits are

attributable to contract pharmacy utilization. 36 31 percent 37 of audited covered entities that used

contract pharmacies between 2012 and 2019 (the last full year of audits) were found to have

diverted 340B purchased drugs to ineligible patients through their contract pharmacies. Despite

this high rate of non-compliance with the statutory prohibition against diversion, HRSA’s

corrective action plans simply required the covered entities to repay pharmaceutical

manufacturers for the diverted drugs identified as part of the audit. 38 Covered entities were not

subject to fines, barred from participation in the 340B program or required to conduct thorough

audits of all contract pharmacy utilization to identify all instances of diversion.




36
  GAO, Drug Discount Program: Federal Oversight of Compliance at 340B Contract Pharmacies Needs
Improvement, at 44 (Table 7) (June 2018), available at https://www.gao.gov/assets/700/693080.pdf
37
     Based on analysis of HRSA audit findings for 2012 through 2019
38
     Based on analysis of HRSA audit findings for 2012 through 2019



                                                         15
        B.      Duplicate Medicaid Rebates for Managed Medicaid Claims Remain a Risk in
                Contract Pharmacy Operations

        The 340B statute prohibits pharmaceutical manufacturers from paying a Medicaid rebate

on a drug purchased at the 340B price. There is good reason for this – namely it is not

uncommon for the Medicaid rebate to exceed the 340B price. When duplicate Medicaid rebates

occur, a pharmaceutical manufacturer’s net revenue on the prescription can become negative.

Despite this statutory prohibition and the obvious financial harm to pharmaceutical

manufacturers resulting from duplicate Medicaid rebates, HRSA has yet to issue guidance

outlining how covered entities are to prevent duplicate discounts on managed Medicaid

utilization and does not currently audit covered entities for duplicate discounts in managed

Medicaid utilization.39

        With no enforcement mechanism in place, HRSA is relying on 340B covered entities and

their TPAs to properly identify and exclude managed Medicaid prescriptions from 340B. This

presents real challenges for covered entities with contract pharmacy utilization. The prevailing

replenishment model identifies 340B eligibility after the prescription has been dispensed to the

patient and reimbursed by the payer. As a result, there is no 340B indicator on the prescription

that a state Medicaid agency can utilize to identify that the prescription is not eligible for a

rebate. Lacking this identifier, the state Medicaid agency will include the prescription in its

rebate invoice and the pharmaceutical manufacturer will pay a duplicate discount.

        In order to ensure a duplicate discount does not occur, a covered entity must properly

identify and exclude the claim as non-340B eligible. This is challenging for several reasons.

First, there is no indicator on a prescription that identifies the patient as a managed Medicaid



39
  GAO, Drug Discount Program: Federal Oversight of Compliance at 340B Contract Pharmacies Needs
Improvement, at 2 (June 2018), available at https://www.gao.gov/assets/700/693080.pdf



                                                    16
beneficiary. Instead, covered entities and TPAs must rely on financial information on the

prescription claim regarding what payer reimbursed the claim. Second, this financial

information does not always uniquely identify a payer as managed Medicaid. Managed

Medicaid plans are run by private health insurance companies that receive payments from a state

Medicaid program and often offer a combination of managed Medicaid and commercial health

plans. In many instances a payer’s financial information relates to both their commercial and

managed Medicaid beneficiaries which makes it almost impossible to distinguish between the

two. Third, unlike Medicare, a beneficiary’s enrollment status in Medicaid can change on a

monthly basis at any point throughout the year. A patient may be covered by a managed

Medicaid plan in one month, a commercial plan in the next month and can be uninsured in the

following month. As a result, a prescription for that beneficiary could be 340B eligible in one

month and non-340B eligible in the following month.

           Due to these factors, the risk for duplicate Medicaid rebates on managed Medicaid

utilization is very high. Unfortunately, HRSA does not audit for duplicate discounts in the

managed Medicaid population and it is unknown how commonly they occur. HRSA does audit

for duplicate discounts for those prescriptions reimbursed directly by a state Medicaid program

and despite regulatory guidance on how covered entities are to ensure against this statutory

prohibition, duplicate discounts were identified in over 25 percent of audits conducted by HRSA

between 2012 and 2019.40




40
     Based on analysis of HRSA audit results.



                                                  17
           C.      Lack of Transparency Creates Challenges for Payers to Offset Increases in
                   the Net Cost of 340B Prescriptions

           The 340B program is often viewed as a program with limited stakeholders – covered

entities, pharmaceutical manufacturers and, more recently, contract pharmacies. However, as the

340B program has grown larger and more complex, the impact of the program on other

stakeholders is coming into focus. Payers, which include health plans, pharmacy benefit

managers and state and federal agencies are also impacted by the 340B program. Pharmaceutical

manufacturers are prohibited from paying a Medicaid rebate on a drug purchased at the 340B

price.41 When a 340B purchased drug is dispensed to a Medicaid beneficiary, the state Medicaid

agency is not allowed to collect a rebate from the pharmaceutical manufacturer on that

prescription. Similarly, rebate agreements between pharmaceutical manufacturers and

commercial and Medicare Part D plans exempt drugs obtained through federal programs from

rebate eligibility. This includes drugs purchased through the 340B program and, as a result,

commercial and Medicare Part D plans are not allowed to collect rebates on prescriptions filled

with 340B purchased drugs. Paradoxically, the net cost to the payer of a prescription increases

when that prescription is determined to be 340B eligible. In response to this increase in net cost,

payers have sought to reduce reimbursement on 340B purchased drugs.

           Reducing reimbursement on 340B purchased drugs dispensed through a contract

pharmacy using a replenishment model is particularly challenging for a payer because the 340B

status of the prescription is not known at the time of dispense. Furthermore, when a TPA does

make a 340B eligibility determination after the drug has been dispensed and reimbursed, there is

no feedback loop to the payer to notify it of the 340B designation. This lack of transparency




41
     42 U.S.C. § 256b (Section 340B)



                                                 18
benefits the covered entity and contract pharmacy because it makes it more difficult for payers to

reduce reimbursement on 340B purchased drugs. Many payers have sought to compel covered

entities and their contract pharmacies to provide this information but, to date, these efforts have

proven unsuccessful. 42

        D.        Outsized Profit Margins in Contract Pharmacy Utilization Creates
                  Incentives for Program Abuse

        When Congress created the 340B program, it allowed covered entities access to a

statutory price similar to the net Medicaid price. Due to a combination of the statutory pricing

formula and market dynamics in competitive therapeutic categories, the 340B price for a drug is

often much lower than the list price and in certain instances can drop to a single penny. A 2021

Congressional Budget Office study found that the net Medicaid price (which is the basis for the

340B price) on a market basket of 176 top-selling brand outpatient drugs was the lowest of any

government purchasing program by a significant amount. 43 Mr. Vandervelde’s own research has

estimated covered entity margins on 340B brand drugs dispensed through contract pharmacies

exceed 70 percent 44 which is twenty times greater than the average retail pharmacy margin for

brand drugs. 45

        The potential for outsized margins available on 340B purchased drugs creates incentives

for covered entities to favor higher cost brand drugs with the potential for larger margins. A



42
   The 340B Coalition, Re: New 340B Claim Identification Requirement, at 1 (March 2021), available at
https://340breport.com/wp-content/uploads/2021/04/340B_Coalition_Letter_to_Express_Scripts_3_26_21.pdf.
43
  Congressional Budget Office, A Comparison of Brand-Name Drug Prices Among Selected Federal Programs, at 2
(Feb. 2021), available at https://www.cbo.gov/system/files/2021-02/56978-Drug-Prices.pdf.
44
   Aaron Vandervelde et al., For-Profit Pharmacy Participation in the 340B Program, at 4 (Oct. 2020), available at
https://media.thinkbrg.com/wp-content/uploads/2020/10/06150726/BRG-
ForProfitPharmacyParticipation340B_2020.pdf.
45
  Neeraj Sood et al., USC Schaeffer, The Flow of Money Through the Pharmaceutical Distribution System, at 5
(June 2017) available at https://healthpolicy.usc.edu/wp-content/uploads/2017/06/USC_Flow-of-
MoneyWhitePaper_Final_Spreads.pdf



                                                        19
GAO study in 2015 found that “beneficiaries at 340B DSH hospitals were either prescribed more

drugs or more expensive drugs than beneficiaries at the other hospitals in GAO’s analysis.” 46

The potential for outsized margins on 340B purchased drugs has also attracted some of the

largest for-profit entities in the US. Walgreens and CVS operate large networks of contract

pharmacy arrangements (36,309 and 32,336 respectively)47 that span the country. Their

operations are vertically integrated with TPAs such that the pharmacy controls the process of

identifying the 340B eligible prescriptions, purchasing the replenishment inventory, dispensing

the drug and collecting reimbursement on the prescription. These health conglomerates have

captured a large share of the 340B margins and are generating hundreds of millions of dollars in

340B profits each year.48

                                               CONCLUSION

           HRSA’s expansion of the contract pharmacy program in 2010 to allow an unlimited

number of contract pharmacies has created numerous challenges for a variety of stakeholders.

The highly automated processes that have been developed to facilitate the expansion of the

program have led to high rates of diversion and duplicate discounts. The lack of transparency in

contract pharmacy operations has led to increased prescription drug costs to payers while

generating enormous profits for contract pharmacies. Despite years of HRSA audits that

demonstrated high rates of duplicate discounts and diversion in contract pharmacy utilization,

covered entities experienced little to no consequences for their failure to comply with the 340B




46
  GAO, Medicare Part B Drugs: Action Needed to Reduce Financial Incentives to Prescribe 340B Drugs at
Participating Hospitals, at 2 (June 2015), available at https://www.gao.gov/assets/gao-15-442.pdf.
47
     Based on analysis of 2021 HRSA contract pharmacy enrollment
48
  Eric Percher et al., Nephron Research, The 340B Program Reaches a Tipping Point:Sizing Profit Flows &
Potential Disruption, at 7 (December 2020), Attachment 5



                                                       20
statute. As a result, 340B stakeholders, including pharmaceutical manufacturers and payers, are

taking action to address the challenges inherent to 340B utilization through contract pharmacies.




 Dated: May 12, 2021                             Respectfully submitted,

                                                 /s/ Dina M. Cox
                                                 Dina M. Cox, Indiana Bar No. 18590-49
                                                 J. Neal Bowling, Indiana Bar No. 19278-41
                                                 LEWIS WAGNER, LLP
                                                 501 Indiana Ave., Suite 200
                                                 Indianapolis, Indiana 46202
                                                 (317) 237-0500




                                                21
                                CERTIFICATE OF SERVICE
       I hereby certify that on May 12, 2021, I electronically filed the forgoing document. Service

of this filing was made on all ECF-registered counsel by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.




 /s/ Dina M. Cox
 Dina M. Cox, Indiana Bar No. 18590-49
 J. Neal Bowling, Indiana Bar No. 19278-41
 LEWIS WAGNER, LLP
 501 Indiana Ave., Suite 200
 Indianapolis, Indiana 46202
 (317) 237-0500
ATTACHMENT 1
          The 340B Prime
         Vendor Program;
           Supporting All
       340B Stakeholders

Christopher Hatwig, President, Apexus
340B Intent


 To permit covered entities “to stretch scarce
 Federal resources as far as possible, reaching
 more eligible patients and providing more
 comprehensive services.”
                H.R. Rep. No. 102-384(II), at 12 (1992)
Top Three C-Suite Myths


1. “This program can run itself—or at least the
   pharmacy director can just manage it.”
2. “Proposals from contract pharmacies or 3rd
   party vendors must be in our best interest if the
   bottom line looks good.”
3. “The team can probably pull together the data
   for a 340B audit without much effort.”
Prime Vendor Program History


• Statutory requirement
• Competitively bid contract
• 1999 first Prime Vendor contract awarded
• Apexus awarded Health Resources and
  Services Administration (HRSA) agreement in
  2004 & 2009
Prime Vendor Program

• Entity benefits
   – No cost to participate
   – Exclusive access to:
      • Sub-340B and sub-WAC pricing on pharmaceuticals
      • Discounts on value added products, services, and
        supplies
      • Apexus Generics Program
   – Pricing transparency
   – Spend optimization reports and tools
   – 340B University
   – ApexusAnswers Call Center
   PVP Enrollment: 20,485 (83%)
   HRSA Total: 24,768 (March 1, 2014)

                                                                                           340B Eligible Sites
 Free-Standing Cancer Hospitals (CAN)         7
                                              5                                            PVP Participants
                    Others (BL/UI/NH)         35
                                              24
              Hemophilia Centers (HM)          105
                                              80
          Rural Referral Centers (RRC)            318
                                                  297
            Children's Hospitals (PED)            298
                                                  297
      Sole Community Hospitals (SCH)                  584
                                                     487
        HIV Programs (Ryan White/HV)                 747
                                                  372
             Tuberculosis Clinics (TB)                            1346
                                                        777
   Sexually Transmitted Disease (STD)                                1782
                                                            982
       Critical Access Hospitals (CAH)                               1858
                                                              1237
           Title X Family Planning (FP)                                             3649
                                                                             2814
Community Health Centers (CHC/FQHC)                                                                       6017
                                                                                                   5193
Disproportionate Share Hospitals (DSH)                                                                                     8022
                                                                                                                          7920
                                          0          1000           2000    3000    4000    5000      6000       7000   8000      9000
Breakout of 340B Sales by Entity

                                                % of Total Sales - Hospital
                                      90.00%                   81.14%
                                      80.00%
                                      70.00%
                                      60.00%
    % of Total Sales                  50.00%
                                      40.00%
                                      30.00%
                                      20.00%
                                      10.00%   3.29%   0.40%            1.79%   % of Total Sales
                                       0.00%
   13.39%



                       Hospital
                       Non-Hospital


            86.61%
Relative Pricing


100%           100%
                                                                                                       Private Sector Pricing
 90%
                                79%
 80%
                                              66%                                                           “Best Price” 63%
 70%                                                         64%

 60%                                                                       58%
                                                                                          53%            51%                     42%
                                                                                                                        49%
 50%
 40%                                                                                                      P
 30%                                                                                                      V
 20%                                                                                                      P
 10%
  0%




Adapted from a slide by Safety Net Hospitals for Pharmaceutical Access
Source: Data derived from Prices for Brand-Name Drugs Under Selected Federal Programs, Congressional Budget Office (June 2005)
Apexus Focus




                      TRUTH
TEAMWORK




                                            TEACHING
           Contract               Apexus                    340B
           Services             Answers                 University
                              Call Center                 & 340B
                                                       OnDemand
   TEAMWORK:

CONTRACT SERVICES
Apexus Responsive to HRSA Policy


• As HRSA issues policy clarifications, Apexus
  must be flexible to offer solutions to enable
  entities to comply
• Examples
  – Refund Service
  – GPO Prohibition
 GPO Prohibition Clarification
 – Purchase Flow for Some Hospitals

• Non-compliant State                    • Compliant State




                           340B Registered              340B
                    340B      Hospital

         All Other
       (Default to GPO)
                                       Inpatient or    All Other Out-
                                      Non-Covered     Patient Covered
                                          Drugs            Drugs
                                             (GPO)    (Default to Non-GPO
                                                           Account)
Minimizing WAC Exposure Tool
340B Covered Outpatient Drugs




                                        Outpatient
                                    Prescription drugs

                               Over-the-counter drugs (with
                                      a prescription)

                                 Clinic administered drugs

                                        Biologics

                                          Insulin




              http://www.ssa.gov/OP_Home/ssact/title19/1927.htm
 Strategy #1: Covered Outpatient Drug


Q: Can a hospital subject to the GPO Prohibition use a GPO for drugs
that are part of/incident to another service and payment is not made as
direct reimbursement of the drug (“bundled drugs”)?

A: If the entity interprets the definition of covered outpatient drug
referenced in the 340B Statute (Social Security Act 1927 (k)) and
decides that bundled drugs do not meet this definition, a GPO may be
used for drugs that are not covered outpatient drugs. The decision the
entity makes should be defensible, consistently applied in all areas of the
entity, documented in policy/procedures, and auditable.
Strategy #2: GPO “Only” Clinics


In certain off-site outpatient hospital facilities that meet all of the
following criteria:
1. Are located at a different physical address than the parent;
2. Are not registered on the OPA 340B database as participating in the 340B
     Program;
3. Purchase drugs through a separate pharmacy wholesaler account than
     the 340B participating parent; and
4. The hospital maintains records demonstrating that any covered outpatient
     drugs purchased through the GPO at these sites are not utilized or
     otherwise transferred to the parent hospital or any outpatient facilities
     registered on the OPA 340B database.
          TRUTH:

APEXUS ANSWERS CALL CENTER
Look Familiar?
Apexus Answers


• National 340B source of truth, communicates
  HRSA policy
• Staff in constant communication with HRSA to
  ensure messaging is consistent
• FAQs available here:
  https://www.340bpvp.com/resource-center/faqs/
• Average monthly interactions ~2,000
• Tiered levels of response: can handle from basic
  to complex
  TEACHING:

340B UNIVERSITY
          Learn. Share. Prepare.



• National experts share leading practices at this
  one or two day live educational program
• Aligned with HRSA policy, compliance-focused
• Only HRSA-endorsed compliance training
• CE for pharmacists and technicians offered
• Interactive, opportunities to network, leave with
  tools to equip your entity
• 10+ Sessions in 2014
• E-based learning coming in Summer 2014
  (including C-suite modules)
            Free and Trusted 340B Tools




•   Strategies to Minimize WAC Exposure
•   Sample 340B Standard Operating Procedures
•   Self-Reporting Non-Compliance
•   Self-Audit Tool
FY 2012 Audits and 340B U Attendance and
Sanction/Finding Rate
(In Entities with Sanctions/Findings)




                           340B U attendance       No 340B U
                              prior to audit   attendance prior to
                                                      audit
Sanction Rate                           0%           100%

Finding Rate                            3%            97%
340B Contract Pharmacy - Overview


• HRSA guidance permits entities to partner
  with outside pharmacies to provide eligible
  patients with 340B medications
  – Identification via shared patient and provider data
  – Inventory via "Bill To - Ship To” wholesale arrangements

• Entity-Contract Pharmacy relationship types :
  – Direct Contracting with Pharmacy
  – Contracting through 340B vendor with Pharmacy
340B Contract Pharmacy Process


1. Contract Pharmacy dispenses drug (non-340B
   inventory) to 340B entity’s eligible patient
2. When a full package size of the Rx is reached,
   the pharmacy or vendor orders a 340B drug to
   replace it
3. Replacement 340B drugs are “billed to” the
   entity and “shipped to” the contract pharmacy
4. Entity pays contract pharmacy for its services
What is a 340B Vendor?

A company providing 340B contract pharmacy
program implementation and management
services
• Not a HRSA requirement
• Minimizes impact on retail pharmacy workflow
• Collects data from retail pharmacy at the switch
• Provides the interface to identify eligible claims
  (matches entity data and pharmacy data)
• Manages inventory replenishment
• Establishes contracts with pharmacies
• Provides reports and transparency for auditing
Contract Negotiation, Summary


•   Entity pays flat fee per claim           •   Entity pays fees based on % of
•   Stop-loss function (prevents 3rd party       revenue or drug cost
    transmission if loss to entity)          •   Entity does not keep 3rd party
•   Entity does not pay fees on claim            reimbursement
    reversals (net paid claims)              •   Vendor recruits patients to its mail
•   Entity pays lowest of U&C, MAC, and          order pharmacy
    340B                                     •   Early cancellation fees
•   Entity has access to ALL data            •   Entity not permitted to select
    (including prescriptions presented vs.       wholesaler
    filled with 340B)                        •   Entity may end up purchasing partial
•   High complexity data management              bottles at high rates due to non-
    systems                                      replenishment
      – HL7 interface                        •   Entity not permitted to contract with
                                                 other 340b vendors
Split Billing or Contract Pharmacy Vendors
- Buyer Beware

 • Not two vendors are the same
    – Rules applied can vary
    – Various levels of sophistication and and experience
    – What if HRSA reported vendors associated with all covered
      entity audit findings?
 • Responsibility for 340B program compliance cannot be
   delegated to a 3rd party. Read the fine print of the
   agreements.
 • Some Vendors do not feel it is their obligation to support
   340B compliance (and offer non-compliant alternatives)
 • Apexus is developing new tools to assist covered entities
   evaluate and select vendors

                                                                  28
Entities Take Action
Contract Pharmacy OIG Report

• Contract Pharmacy Arrangements in the 340B
  Program (OEI-05-13-00431) released Feb. 5,
  2014
  – Contract pharmacy arrangements create
    complications in preventing diversion and duplicate
    discounts, and covered entities addressed the
    complications in different ways.
  – Some covered entities in the study offer the 340B
    discount to uninsured patients at the contract
    pharmacy and others do not.
  – Most covered entities in the study do not conduct all
    of the HRSA-recommended oversight activities.
  Contact Information


Apexus Answers:
M-F 8:00-5:00 PM CT
Email: ApexusAnswers@340bpvp.com
Website: www.340BPVP.com
Questions?




             32
ATTACHMENT 2
                         Federal Register / Vol. 61, No. 165 / Friday, August 23, 1996 / Notices                          43549

businesses and organizations receiving       and Services Administration, 4350 East      services and formularies. One
grants from HHS; Total Number of             West Highway, 10th Floor, Bethesda,         commenter described the guidelines as
Respondents: 25; Frequency of                MD 20814, Phone (301) 594–4353, FAX         straightforward, clear and consistent
Response: monthly; Average Burden per        (301) 594–4982.                             with section 340B. Another commenter
Response: 15 minutes; Estimated              EFFECTIVE DATE: August 23, 1996.            stated that the ‘‘use of contract
Annual Burden: 75 hours.                                                                 pharmacies by covered entities is
   The PMS–272, Federal Cash                 SUPPLEMENTARY INFORMATION:
                                                                                         fundamental to the success of the VHCA
Transactions Report, is used to monitor      (A) Background                              [Veterans Health Care Act] drug pricing
Federal cash advances to grantees and           Proposed guidelines for contract         program.’’ The commenter supported
obtain Federal cash disbursement data.       pharmacy services were announced in         the guidelines and urged the
It serves in place of the SF–272.            the Federal Register at 60 FR 55586 on      Department to expedite their
Respondents: State and local                 November 1, 1995. A comment period of       completion, as the importance of the
governments, profit and nonprofit            30 days was established to allow            contract pharmacy option to their
businesses and institutions receiving        interested parties to submit comments.      members could not be overstated.
grants from HHS; Total Number of             The Health Resources and Services              The following section presents a
Respondents: 11,050; Frequency of            Administration, Bureau of Primary           summary of all major comments,
Response: Quarterly; Average Burden          Health Care, acting through the Office of   grouped by subject, and a response to
per Response: 4 hours; Estimated             Drug Pricing (ODP), received eleven         each comment. All comments were
Annual Burden: 176,800 hours.                letters including comments concerning       considered in developing this final
   Total Burden: 176,875 hours.              the scope of the 340B Program,              notice, with changes made to increase
   Send comments to Douglas F. Mortl,                                                    clarity and readability. In addition, to
                                             contractor certification, contractor and
PSC Reports Clearance Officer, Room                                                      provide further technical assistance and
                                             entity penalties for drug diversion,
17A08, Parklawn Building, 5600 Fishers                                                   guidance to covered entities interested
                                             creation of an agency relationship
Lane, Rockville, MD 20857. Written                                                       in using this mechanism, examples of
                                             between the entity and the contractor,
comments should be received within 60                                                    report contents, a suggested system to
                                             entity responsibilities including price
days of this notice.                                                                     ensure an adequate drug tracking
                                             establishment, reimbursement,
  Dated: August 19, 1996.                    inventory control, and the like.            system, and a method to ensure patient
Lynnda M. Regan,                                Although some manufacturers              eligibility are included. Various
Director, Program Support Center.            expressed concerns regarding the            commenters, and in particular drug
                                             potential for drug diversion, the           manufacturers, suggested the need for
[FR Doc. 96–21530 Filed 8–22–96; 8:45 am]
                                             Department has received no evidence of      detailed systems. The National
BILLING CODE 4160–17–M
                                             diversion that has required an official     Association of Community Health
                                             Departmental investigation. This            Centers suggested some of the specific
                                             includes the various drug distribution      examples.
Health Resources and Services
Administration                               systems, among them those using             (B) Comments and Responses
                                             contract pharmacy services. However, in
RIN 0905–ZA96
                                             response to manufacturers’ concerns,        (1) General
Notice Regarding Section 602 of the          the Department intends to study the use        Comment: The use of contract
Veterans Health Care Act of 1992;            of contracted pharmacy services for         pharmacy services is inconsistent with
Contract Pharmacy Services                   accessing 340B drugs to determine if        section 340B of the PHS Act and results
                                             there is evidence of drug diversion. In     in an unauthorized expansion of the
AGENCY:  Health Resources and Services       particular, the Department will examine     program.
Administration, HHS.                         closely documented complaints,                 Response: Section 340B, which
ACTION: Final notice.                        including the results of manufacturers’     established the Drug Pricing Program,
                                             audits, will use other analyses as          requires manufacturers to sell to
SUMMARY:    Section 602 of Public Law        deemed appropriate, and will consider       covered entities at or below a ceiling
102–585, the ‘‘Veterans Health Care Act      whether additional safeguards are           price determined by a statutory formula.
of 1992’’ (the ‘‘Act’’), enacted section     necessary.                                  The statute is silent as to permissible
340B of the Public Health Service Act           We received some very positive           drug distribution systems. There is no
(‘‘PHS Act’’), ‘‘Limitation on Prices of     comments in support of the mechanism.       requirement for a covered entity to
Drugs Purchased by Covered Entities.’’       These comments discussed the many           purchase drugs directly from the
Section 340B provides that a                 covered entities which do not operate       manufacturer or to dispense drugs itself.
manufacturer who sells covered               their own licensed pharmacies;              It is clear that Congress envisioned that
outpatient drugs to eligible (covered)       therefore, the guidelines encourage         various types of drug delivery systems
entities must sign a pharmaceutical          these entities to participate in the        would be used to meet the needs of the
pricing agreement with the Secretary of      program. Because these covered entities     very diversified group of 340B covered
Health and Human Services (HHS) in           provide medical care for many               entities.
which the manufacturer agrees to charge      individuals and families with incomes          It has been the Department’s position
a price for covered outpatient drugs that    well below 200% of the Federal poverty      that if a covered entity using contract
will not exceed an amount determined         level and subsidize prescription drugs      pharmacy services requests to purchase
under a statutory formula.                   for many of their patients, it was          a covered drug from a participating
   The purpose of this notice is to inform   essential for them to access 340B           manufacturer, the statute directs the
interested parties of final guidelines       pricing. Covered entities could then use    manufacturer to sell the drug at the
regarding contract pharmacy services.        savings realized from participation in      discounted price. If the entity directs
FOR FURTHER INFORMATION CONTACT:             the program to help subsidize               the drug shipment to its contract
Annette Byrne, R. Ph., M.S., Director,       prescriptions for their lower income        pharmacy, we see no basis on which to
Drug Pricing Program, Bureau of              patients, increase the number of patients   conclude that section 340B precludes
Primary Health Care, Health Resources        whom they can subsidize and expand          this type of transaction or otherwise
43550                Federal Register / Vol. 61, No. 165 / Friday, August 23, 1996 / Notices

exempts the manufacturer from                   Comment: The guidelines were             drugs to individuals who are not
statutory compliance. However, the           proposed without a comprehensive            patients of the covered entities. Further,
entity must comply, under any                notice and comment period.                  the dispensing of drugs, purchased with
distribution mechanism, with the                Response: During the early months        a 340B discount, must not result in the
statutory prohibition on drug diversion.     following enactment, it became clear        generation of a Medicaid rebate.
                                             that there were many gaps in the               Comment: Participation in the
   During the early period of program
                                             legislation and some form of program        contract pharmacy mechanism by
implementation, it became apparent that
                                             structure was necessary to move the         hemophilia treatment centers funded
only a very small number of the 11,500
                                             program forward. There were                 under the Maternal and Child Health
covered entities used in-house               approximately 11,500 eligible entities,     Block Grant Program would contravene
pharmacies (approximately 500),              500 participating manufacturers,            the central goals of that program and
although additional entities participated    numerous wholesalers and many               could result in grant termination or non-
by buying drugs for their physician          Federal programs affected by this           renewal.
dispensing activities. In addition, many     legislation and all seeking guidance. It       Response: Block grant funds are
of the larger groups of covered entities,    was incumbent upon the Department to        designed for formula allocation to the
including community and migrant              implement this difficult Congressional      States to meet specific defined needs in
health centers, hemophilia clinics and       mandate in an expeditious manner.           the legislation. Congress recognized that
most of the Ryan White HIV service              Interpretive rules and statements of     the Maternal and Child Health Bureau
programs (e.g., State AIDS Drug              policy were developed to provide            (MCHB) had other needs that should be
Assistance Programs) depend upon             necessary program guidance. The             met more flexibly; therefore, fifteen
outside pharmacy services. Yet, because      Department has published these              percent of the appropriation is a
the delivery of pharmacy services is         guidelines in the Federal Register, used    discretionary set-aside. These funds are
central to the mission of (and a legal       a Federal clearance process (including      not subject to the specific parameters of
mandate in some instances for) these         the Office of Management and Budget’s       block grant funds but instead are used
providers, they rely on outside              clearance) and provided a public            to fulfill other goals within the MCHB
pharmacies to fill the need. It would        comment period to obtain both Federal       mission. This includes the provision of
defeat the purpose of the 340B program       as well as public input into guideline      services (including pharmaceuticals) to
if these covered entities could not use      development. The Department                 individuals with hemophilia disorders
their affiliated pharmacies in order to      considered all comments in developing       and their families. Therefore, the
participate in the 340B program.             these final guidelines.                     purchase of pharmaceuticals by
Otherwise, they would be faced with the         The guidelines explain how the           hemophilia centers does not contravene
untenable dilemma of having either to        Department intends to administer the        grant principles.
expend precious resources to develop         340B, further explain the statutory            Comment: The contract pharmacy
their own in-house pharmacies (which         language by clarifying the meaning          mechanism contravenes Federal and
for many would be impossible) or forego      given by the Department to particular       State laws and regulations (e.g.,
participation in the program altogether.     words or phrases, and do not exceed the     Prescription Drug Marketing Act and the
Neither option is within the interest of     purpose of 340B or conflict with any of     Anti-kickback Statute).
the covered entities, the patients they      its provisions. We believe that these          Response: We found no indication
serve, or is consistent with the intent of   guidelines create no new law and create     that the guidelines contravene Federal
the law.                                     no new rights or duties; therefore, they    or State law. Regarding allegations that
                                             are not subject to the Administrative       the guidelines contravene the
   As early as 1993, several covered                                                     Prescription Drug Marketing Act
                                             Procedure Act’s requirement of notice
entity groups and a home care company                                                    (PDMA), it is clear that the guidelines
                                             and comment. Nevertheless, the
came forward to assist the Department                                                    fall squarely within the PDMA resale
                                             Department chose to solicit and respond
in developing a workable mechanism to                                                    exception that allows the dispensing of
                                             to public comment.
use outside pharmacies under                    Comment: As a matter of State law,       a prescription drug purchased by a
arrangements which would decrease the        entities possess the right to hire retail   health care entity when dispensing is
drug diversion potential. The result was     pharmacies to act as their agents in        pursuant to a prescription. See 21 U.S.C.
the November 1 proposed notice, which        providing pharmaceutical care to their      353(c)(3)(B)(v). Under the guidelines,
articulates a voluntary model                patients. As a general rule, a person or    the contract pharmacy would dispense
agreement. Currently, contract               entity privileged to perform an act may     340B drugs to patients of the covered
pharmacies are used by a number of           appoint an agent to perform the act         entity pursuant to a prescription. The
large organizations, such as the             unless contrary to public policy or an      contract pharmacy would act as an
American Red Cross, several community        agreement requiring personal                agent of the covered entity, in that it
health centers, and the New York Blood       performance. Restatement of Agency 2d       would not resell a prescription drug but
Consortium.                                  § 17 (1995). Hence, even in the absence     rather distribute the drug on behalf of
   It must be understood that the use of     of Federal guidelines, covered entities     the covered entity. This situation is akin
contract services is only providing those    have the right to contract with retail      to a covered entity having its own
covered entities (which would                pharmacies for the purpose of               pharmacy. Moreover, the guidelines
otherwise be unable to participate in the    dispensing 340B drugs. By issuing           include controls intended to prevent
program) a process for accessing 340B        guidelines in this area, ODP is not         diversion and provide for accountability
pricing. The mechanism does not in any       seeking to create a new right but rather    of drug stocks. For these reasons, the
way extend this pricing to entities          is simply recognizing an existing right     guidelines are consistent with both the
which do not meet program eligibility.       that covered entities enjoy under State     letter and the spirit of the PDMA.
However, it has permitted more eligible      law.                                           We believe it necessary to ensure that
entities to participate in the program          Response: We agree. However,             covered entities contracting with
with a reasonable assurance that the         entities, under any distribution system,    pharmacies to dispense 340B drugs are
potential for drug diversion is              must comply with the statutory              aware of the requirements of the Federal
eliminated.                                  prohibition against diversion of 340B       anti-kickback statute and the way in
                     Federal Register / Vol. 61, No. 165 / Friday, August 23, 1996 / Notices                                43551

which such requirements could apply to      extent the guidelines may be                  covered entity must meet in order to be
their arrangements with contracting         inconsistent with a State’s distributor       in compliance with section 340B
pharmacies. To this end, we inserted        licensing requirements, this same             provisions and receive 340B pricing.
into the guidelines a discussion of the     reasoning would apply.                           Response: The contracted pharmacy
statute’s requirements and its potential       Comment: Covered entities may bill         mechanism does establish these criteria
application in this type of contracting     insurers for 340B drugs at the usual          in that it includes provisions for
situation.                                  price, resulting in the savings not being     purchasing only by the entity and not
   In addition, provision (e) of the        passed on to the patients.                    contractor, identifies customary and
guidelines provides that the ‘‘contractor      Response: Section 340B does not limit      adequate records that can provide an
and the covered entity will adhere to all   the pricing behavior of covered entities.     audit trail, preclusion of the filling of
Federal, State, and local laws and          It is our understanding that covered          Medicaid prescriptions (thus preventing
requirements.’’ As a general matter, we     entities have a variety of drug pricing       duplicate discounting), and three
found it impossible to discuss each         approaches. While some may pass all or        provisions related to the potential for
State’s laws and regulations regarding      a significant part of the discount to their   drug diversion (agreement not to divert
drug purchase, distribution, and            patients, others may set the price            with specified penalties, customary
dispensing in relation to the many          slightly higher than the actual               drug tracking systems, and an agreement
different types of entities and their       acquisition cost plus a reasonable            to permit manufacturer and HHS
individual needs. We believe it             dispensing fee, using the savings to          audits).
appropriate that the guidelines include     reach more eligible patients and provide         Comment: The reference to ‘‘facility’’
a provision that requires each entity and   more comprehensive services. The              in provision (b) should be changed to
contractor to be responsible for ensuring   Department intends to examine the             ‘‘entity’’ for clarification.
that their particular contracting           section 340B drug pricing activities of          Response: The guidelines were
arrangements and operations conform to      covered entities to determine the             revised accordingly.
the requirements of all applicable laws     various approaches used and the
                                                                                             Comment: The Department should
and regulations.                            rationale for these approaches.
                                                                                          review all contracts between covered
   Comment: The ODP should develop a        However, until it completes its
                                                                                          entities and pharmacies or develop a
uniform contractual agreement and           examination of this issue, the
                                                                                          procedure for certifying that each
distribute this agreement to covered        Department notes that a modest section
                                                                                          contract pharmacy arrangement meets
entities for use without modification.      340B price markup, with saving realized
   Response: The guidelines propose a                                                     the mechanism criteria.
                                            from the discounts used by covered
model format only. The Department has                                                        Response: The Department has added
                                            entities only for purposes of the federal
included in the guidelines provisions                                                     a provision to the guidelines which
                                            program (including certain
necessary to ensure that covered entities                                                 suggests that covered entities utilizing
                                            disproportionate share hospitals) which
and contract pharmacies understand                                                        contract pharmacy services submit to
                                            provides its section 340B eligibility does
and agree not to violate 340B                                                             the ODP a certification that they have
                                            not appear to be inconsistent with the
provisions. Because of the wide                                                           signed and have in effect an agreement
                                            drug pricing program.
diversity of covered entities (including       Comment: There should be a                 with the pharmacy contractor
hemophilia clinics, large hospitals,        limitation to only those covered entities     containing provisions (a) through (k) as
migrant health clinics, family planning     that do not have the capability under         outlined in the guidelines. For the
service programs and State AIDS drug        State pharmacy law to purchase and            convenience of participating drug
assistance programs), it would be           dispense prescription drugs.                  manufacturers, the names of covered
impossible to include provisions               Response: The guidelines have been         entities which submit a certification, or
responsive to the needs of all entities.    revised to read that the ‘‘mechanism is       have submitted an alternate mechanism
   Comment: ODP should keep a list of       designed to facilitate program                to reduce the potential for drug
all acceptable contract pharmacies.         participation for those eligible covered      diversion which has been approved by
   Response: Any pharmacy licensed by       entities that do not have access to an        ODP, will be placed on the program
a State Board of Pharmacy is acceptable.    appropriate ‘in-house’ pharmacy               electronic bulletin board (EDRS) for
   Comment: Some State laws require         services.’’ However, this is not a bar to     public access.
that manufacturers ensure that a buyer      the use of the mechanism by any                  Comment: Covered entities should be
is licensed to purchase pharmaceuticals.    covered entity.                               permitted to contract with more than
Covered entities that do not have              Comment: A covered entity should           one site and contractor. Although we
pharmacy operations would not be            use only one form of participation, and       understand that the limitation of one
licensed, and thus, in some States,         if it purchases in its own right for some     contractor (with multiple sites) was
manufacturers could not receive from        patients, it should not use a contractor      intended to address drug diversion
the covered entity the assurance            for others.                                   concerns, covered entities will have the
required by State law.                         Response: Some covered entities may        incentive of directing their patients to
   Response: Provision (e) provides that    receive nominal pricing directly from a       the contract pharmacy site participating
the covered entity will adhere to all       manufacturer (e.g., family planning) for      in the program, even though there may
Federal, State and local laws and           specific drugs, may obtain certain drugs      be several nonparticipating sites of
requirements. Accordingly, if State X       through promotional discounts, or have        contractors that would be more
requires an entity to be licensed to        a manufacturer-specific indigent free         convenient for the patients.
purchase drugs and a covered entity         drug program which could necessitate             Response: Covered entities are
subject to the laws of State X does not     the procurement of other                      unlikely to select a contract pharmacy
have a pharmacy license, it may not be      pharmaceuticals from a retail pharmacy.       that is not convenient for their patients.
able to purchase drugs. However, if         The statute does not limit the covered        See also the discussion of patient
State X permits a covered entity to use     entities’ access to these avenues of drug     choice, below.
contract pharmacy services to purchase      purchasing.                                      Comment: PHS is moving from a
drugs on its behalf, the entity could          Comment: The Department should             direct purchase discount program to an
presumably use this mechanism. To the       establish criteria that a contractor and a    indirect charge-back contracting system.
43552                 Federal Register / Vol. 61, No. 165 / Friday, August 23, 1996 / Notices

  Response: All 340B drugs will be sold         Response: The guidelines provide that       pharmacy may be a violation of law, we
to covered entities; therefore, there are    the covered entity will verify, using the      will refer such cases to appropriate
no additional charge backs involved.         contractor’s (readily retrievable)             authorities.
                                             customary business records, that a
(2) Patient Choice                                                                          (5) Potential Drug Diversion
                                             tracking system exists which will ensure
   Comment: Provision (c) provides that      that drugs purchased under the Act are            Comment: PHS should conduct an
the patient may obtain the prescription      not diverted to individuals who are not        annual audit of each contract pharmacy
from the pharmacy provider of his or         patients of the covered entity. These          to ensure compliance with all
her choice. Pharmacy providers cannot        records will be maintained for the             Departmental rules and regulations.
provide prescriptions, as only a             period of time required by the State law          Response: Subject to the availability
physician can write a prescription. The      and regulations. The guidelines provide        of funds, the Department intends to
guidelines should permit the patient to      that the contractor will provide the           conduct a study of the contract
obtain the prescription from the covered     covered entity with reports consistent         pharmacy mechanism. Depending upon
entity physician and then be able to fill    with normal business practices as well         the results of this analysis and the
that prescription at the pharmacy of his     as maintain records separate from it’s         availability of funds, further study may
or her choice. Further, the covered          own operation. In addition, the                result. Annual audits of each contract
entity physician should inform each          contractor will agree to be subject to         pharmacy situation would be
patient that he or she has the freedom       audits by both the manufacturers and           burdensome and are not feasible.
to choose any pharmacy to fill the           the Department. In light of these                 Comment: Contract pharmacies will
prescription.                                provisions, audits will be possible,           be motivated to identify patients other
   Response: The use of the word             regardless of whether drugs are shipped        than those of the covered entity whose
‘‘prescription’’ may be somewhat             by manufacturers or wholesalers.               drug usage can afford the contractor a
confusing. We have revised this                 Comment: A ‘‘ship to, bill to’’             profit opportunity. The covered entity
provision to read ‘‘may obtain the           procedure could interfere with                 should be responsible to the
prescription from the covered entity and     marketing arrangements that an                 manufacturer for any diversion by the
then obtain the drug(s) from the             individual manufacturer may have               contractor of 340B drugs to individuals
pharmacy provider of his or her              established as part of its usual business      who are not patients of the covered
choice.’’ In addition, a provision is        practices.                                     entity.
added to address the responsibility of          Response: Because the manufacturer             Response: The guidelines contains
the covered entity physician to inform       is still selling to the covered entities, we   provision (h), in which both parties
the patient of his or her freedom of         can see no interference with marketing         agree to not ‘‘resell or transfer a drug
choice.                                      arrangements. The manufacturer will be         purchased at section 340B prices to an
   Comment: Wording should be added          using its usual business practices. Only       individual who is not a patient of the
to provision (c) to make it clear that       the delivery of the drug will be altered.      covered entity.’’ In addition, this
when a patient obtains a drug from a            Comment: The covered entity (not its        provision provides that if diversion has
retail pharmacy other than the entity’s      contractor) will place all orders for          occurred, the contractor will pay the
contract pharmacy, the manufacturer          drugs based upon its projections of the        amount of the discount in question so
does not have to offer this drug at 340B     needs of its patients.                         that the covered entity can reimburse
pricing.                                        Response: Because the covered entity        the manufacturer, as required by section
   Response: The guidelines were             will have no knowledge of the inventory        340B(a)(5)(D).
revised accordingly.                         levels of the pharmacy, it would be               Comment: The mechanism should
                                             unrealistic to include a provision that        include provisions for ensuring that the
(3) Bill to/Ship to                                                                         agreement will, in fact, be enforced.
                                             the covered entity will order 340B
   Comment: The type of ‘‘bill to, ship      drugs.                                            Response: The Department does have
to’’ arrangement proposed in the notice         Comment: The covered entity,                the authority to remove a covered entity
is not a ‘‘purchase’’ by the covered         consistent with customary business             from the eligibility list if it (or its
entity.                                      practices in wholesale purchases,              contract pharmacy) is found to have
   Response: Please note provision (a) of    should make timely payment of invoices         diverted 340B drugs to individuals who
the notice which states ‘‘the covered        for drugs shipped to the contractor            are not patients of the entity. To this
entity will purchase the drug.’’ The         pursuant to the entity’s order.                end, the Department has developed a
contract pharmacy does not purchase             Response: We have included this             mechanism to receive and investigate
the drug. Title to the drugs passes to the   concept in the guidelines, Section 1 of        complaints concerning drug diversion.
covered entity.                              Appendix.                                      This mechanism was published in the
   Comment: A ‘‘ship to, bill to’’                                                          Federal Register for notice and
arrangement may not be lawful in many        (4) Penalties                                  comment on June 10, 1994 (59 FR
States (e.g., state distributor licensing      Comment: The penalty for the                 30021). In addition, the Department, at
requirements).                               contract pharmacy which violates the           various public meetings concerning the
   Response: The Department obtained         agreement not to resell or transfer a drug     implementation of 340B, has requested
information from both the American           purchased at 340B pricing is                   documentation of any covered entity
Pharmaceutical Association and the           inadequate. Knowing violators should           drug diversion. To date, the Department
National Association of Boards of            be fined beyond their unjust profit and        has received no indication of drug
Pharmacy which suggests that no State        criminal and fraud penalties should be         diversion in relation to drugs purchased
would consider this type of activity         imposed.                                       at 340B discount pricing that has
unlawful.                                      Response: The Department has no              required an official Departmental
   Comment: If the ‘‘ship to, bill to’’      statutory authority to assess additional       investigation.
procedure is implemented through             penalties beyond the authority provided           Comment: The manufacturer appears
wholesalers, there are no procedures in      in section 340B. However, to the extent        to bear the sole risk arising from abuses
place that can enable a manufacturer to      the Department is aware that improper          of the program and has no recourse if
conduct an adequate audit.                   action by an entity or a contract              such abuse occurs. The manufacturer
                       Federal Register / Vol. 61, No. 165 / Friday, August 23, 1996 / Notices                                  43553

has limited ability to verify an                we have included a suggested contract        against drug diversion and duplicate
arrangement between the covered entity          provision which states, ‘‘(pharmacy)         discounting.
and the contract pharmacy. Under the            will dispense covered drugs only in the         Response: Because the covered entity
statute, the manufacturer’s only remedy         following circumstances: (1) Upon            purchases the drug, retaining title, and
is to demand an audit; however, the lack        presentation of a prescription bearing       directs shipment to its contractor, it
of final audit guidelines has effectively       the (covered entity’s) name, the eligible    retains responsibility for the drug. If the
prevented manufacturers from                    patient’s name, a designation that the       drug generates a Medicaid rebate or is
undertaking this type of activity. PHS          patient is an eligible patient, and the      diverted to an individual who is not a
should make arrangements for                    signature of a legally qualified health      patient of the covered entity, the entity
injunctive relief to prevent damages            care provider affiliated with the            will be responsible for such activity.
from ongoing violations of the statute, or      (covered entity); or (2) receipt of a        The Department and a participating
provisions for terminating the                  prescription ordered by telephone on         manufacturer have the authority to audit
participation of covered entities or their      behalf of an eligible patient by a legally   the records of the covered entity and the
contractors.                                    qualified health care provider affiliated    contractor that directly relate to that
   Response: The manufacturer has               with the (covered entity) who states that    manufacturer’s drugs and to the 340B
sufficient remedies available to detect         the prescription is for an eligible          prohibitions against drug diversion and
and eliminate abuse of the program.             patient. The (covered entity) should         duplicate discounting. See proposed
First, the manufacturer may audit the           provide a list to the (pharmacy) of all      Audit Guidelines, 59 FR 30021, June 10,
entity. Although the audit guidelines           such qualified health care providers and     1994. Further, the Department has
were not published in final form, we            will update the list of providers to         proposed a dispute resolution process in
consider the proposed guidelines,               reflect any changes, which is consistent     which a manufacturer may bring a claim
published in the Federal Register, a            with customary business practice.’’          against an entity for drug diversion or
sufficient statement of Department                 Comment: The contract agreement           duplicate discounting. See Dispute
guidelines to allow manufacturers to            should restrict pharmacy services to         Resolution, 59 FR 30023. If the entity (or
proceed with an entity audit. Second,           only those patients who receive their        its contractor) is found to have violated
the Department has developed a dispute          medical care from the covered entity.        such prohibitions, the entity is required
resolution process to provide parties              Response: Provision (g) of the            by 340B(a)(5)(D) to pay the
with an informal mechanism to bring             guidelines provides that the contractor      manufacturer the amount of the
before the Department allegations of                                                         discount in dispute, and, pursuant to
                                                will not resell or transfer a 340B drug
behavior that is in violation of 340B.                                                       340B(a)(4), the Department may
                                                to an individual who is not a patient of
Third, the contract pharmacy guidelines                                                      determine that the entity is no longer a
                                                the entity. The Department issued
provide that if the covered entity or its                                                    ‘‘covered entity’’ eligible to access 340B
                                                proposed guidelines to define the word
contractor is found to have violated the                                                     pricing.
                                                ‘‘patient’’ in a Federal Register notice        We have added several suggested
340B prohibition against drug diversion
                                                on August 3, 1995. See 60 FR 39762.          contract provisions that are consistent
(and duplicate discounting), the covered
                                                Provision (2) of the definition provides     with normal business practices to the
entity could be removed from the list of
                                                that an individual is a patient of a         guidelines (Appendix) to provide
covered entities and could no longer
                                                covered entity if, among other               further technical assistance in this area.
access 340B pricing.
   Comment: The covered entity should           requirements, the ‘‘individual receives      One provision concerning potential
establish a process for a quarterly             health care services from a health care      discrepancies in ordering and shipping
reconciliation of its prescribing records       professional who is either employed by       states, ‘‘the pharmacy will compare all
with the contractor’s inventory and             the covered entity or provides health        shipments received to the orders and
dispensing records to provide for early         care under contractual or other              inform the covered entity of any
detection of diversion and remediation          arrangements (e.g., referral for             discrepancy within five (5) business
of irregularities.                              consultation) such that the                  days of receipt.’’ Concerning an
   Response: We have included a                 responsibility for the care provided         appropriate tracking system to prevent
provision that covered entity will              remains with the covered entity.’’           drug diversion, another provision states,
establish a process for a quarterly             Currently, the Department is analyzing       ‘‘prior to the pharmacy providing
random (sample) comparison of its               the comments received in response to         pharmacy services pursuant to this
prescribing records with the contractor’s       that notice and is developing final          agreement, the (covered entity) will
dispensing records to detect potential          guidelines.                                  have the opportunity, upon reasonable
irregularities.                                    It must be noted that the covered         notice and during business hours, to
   Comment: The covered entity should           entity is responsible for any diversion of   examine the tracking system and may
establish prior authorization protocol,         its drugs to ineligible individuals;         require (the pharmacy) to make any
assuring that the individual’s status as        therefore, it must make every effort to      modifications to such system as the
a patient of the entity is confirmed by         thoroughly scrutinize the contractor’s       (covered entity) may, in its sole
the entity in advance of product                dispensing records, to determine if the      discretion, require. Such a system may
dispensing.                                     340B drugs were dispensed to only            include sample quarterly comparisons
   Response: The contractor should have         eligible recipients. If a manufacturer       of eligible patient prescriptions to the
some type of assurance that the patient         believes that a covered entity contractor    dispensing records and a six (6) month
to whom the contractor is dispensing            is diverting 340B drugs to ineligible        comparison of 340B drug purchasing
the 340B drug is a patient of a covered         recipients, the manufacturer should          and dispensing records. The (pharmacy)
entity participating in the 340B                immediately contact the Department           will permit the (covered entity) or its
Program. To that end, we have added a           with this information and submit all         duly authorized representatives to have
provision to the guidelines stating that        supporting documentation so that a           reasonable access to (pharmacy’s)
the covered entity and the contractor           thorough investigation can be initiated.     facilities and records during the term of
will develop a system to verify patient            Comment: PHS should oversee               this agreement in order to make periodic
eligibility (e.g., eligible patient list or a   contractors’ compliance with the             checks regarding the efficacy of such
validated prescription). Additionally,          contracts regarding the 340B prohibition     tracking systems. (Pharmacy) agrees to
43554                 Federal Register / Vol. 61, No. 165 / Friday, August 23, 1996 / Notices

make any and all adjustments to the           a separate data system will be used to         these records to the manufacturer upon
tracking system which (covered entity)        verify appropriate dispensing.                 request.
advises are reasonably necessary to              Comment: Contract pharmacies are               Response: We have added the concept
prevent diversion of covered drugs to         most likely Medicaid pharmacy                  of separate records to provision (j) to
individuals who are not patients of the       providers, while the covered entity            assure the availability of these records
(covered entity).’’                           likely is not. Because State Medicaid          in the case of an audit by the
   Comment: There should be a process         programs are unlikely to issue pharmacy        manufacturer. However, a manufacturer
for excluding from the 340B Program           numbers to anyone other than licensed          has statutory authority to access these
those contractors that are in violation of    pharmacies, covered entities that are not      entity records by performing an audit;
the statute and the guidelines should         licensed pharmacies will not be able to        therefore, to require the entity to submit
explicitly note that the pharmacy             bill Medicaid for prescriptions                records upon demand would be unduly
contractor will be subject to additional      dispensed by the contract pharmacies.          burdensome.
civil or criminal penalties if violation of   This task will be completed by the                Comment: ODP should establish
the guideline involves a violation of         contract pharmacy. The mechanism               standards for reporting that will ensure
State or Federal law.                         excludes Medicaid drugs; therefore, the        consistency of the information and
   Response: Covered entities which are       contract pharmacy must have two                approve whatever ‘‘record-keeping’’
found to have violated the prohibitions       Medicaid numbers (i.e., 340B exclusion         system is used.
of section 340B(a)(5) can be excluded         package and one to bill Medicaid for its          Response: Any reasonable system
from the 340B Program, after an               regular customers). However, PHS has           which will provide an adequate audit
appropriate opportunity to be heard. See      not required the contract pharmacy to          trail will be acceptable. However,
Dispute Resolution Guidelines in 59 FR        do so. Moreover, neither the pharmacy          reporting should be consistent with
30023, June 10, 1994. However, if the         nor the State has any incentive to ‘‘make      State pharmacy laws and other reporting
program finds that the pharmacy               arrangements’’ to carry out the statute,       mechanisms. As stated earlier in this
contractor has violated these statutory       since both may gain from inadequate            section, sample contract provisions are
prohibitions, it cannot bar this              enforcement.                                   suggested which describe such records
pharmacy from dispensing 340B drugs
                                                 Response: The mechanism requires            and reports (e.g., prescription files,
for a covered entity. Nevertheless, the
                                              the parties to comply with the                 velocity reports, and records of ordering
program intends to alert any entity
                                              prohibition on filling Medicaid                and receipt).
which submits a certification with this
                                              prescriptions with drugs purchased at             Comment: Reporting requirements
particular pharmacy listed as the
                                              340B pricing. Neither the covered entity       should include some record or report
contractor as to this pharmacy’s past
activities. If the covered entity insists     nor the contract pharmacy will bill            that assures that only patients of the
upon using this pharmacy, the                 Medicaid for 340B drug reimbursement;          covered entity were served.
Department will carefully scrutinize its      therefore, there will be no need for two          Response: Provision (f) provides that
activities. An additional provision was       Medicaid numbers. The 340B drugs will          the contractor will provide the covered
added to address the potential for civil      not generate Medicaid rebates.                 entity with reports as deemed
or criminal penalties if the contractor          Comment: As the owner of the drug,          appropriate using normal and
violates Federal or State law.                the covered entity should be responsible       customary business records.
   Comment: The agreement should              for establishing the price for each drug          Comment: The agreement should
appoint the pharmacy contractor to be         sold to a patient of the entity (effectively   require that the pharmacy contractor
the agent of the covered entity and           preventing the contractor from charging        maintain separate inventories and
discuss the duties to be performed by         whatever price it chooses) and assuming        separate records for patients of the PHS
the agent on behalf of the covered entity     full responsibility for such prices under      entity contracting for pharmacy
and the agent’s rights.                       the terms of the PHS grant and any             services.
   Response: We believe that the              applicable consumer protection laws.              Response: The guidelines have been
relationship between the covered entity          Response: Even though it is clearly         changed to include a provision for
and the contract pharmacy is one of           stated in the guidelines that the covered      separate dispensing records for patients
agency. However, the form of the              entity must purchase the drug (not the         of the covered entity. However, the
relationship will be dictated by the          contractor), which would give to the           requirement for a separate inventory of
terms of the contract; therefore, it is not   covered entity title to and responsibility     340B drugs is unnecessary, because the
essential to characterize the relationship    for the drug, we have added the                covered entity is required to monitor
as meeting or not meeting the standards       following clarifying language to               dispensing and inventory records. In
which would serve under applicable            provision (a): ‘‘* * * will purchase the       addition, these records are also subject
law to establish an agency relationship.      drug and will assume full responsibility       to Department and manufacturer audits.
The contract terms address the relative       for establishing its price, pursuant to        A separate inventory is a wasteful
duties of the parties in relation to          terms of a PHS grant (if applicable) and       concept with respect to time, space and
section 340B and diversion and                any applicable consumer protection             money. Further, it provides little if any
duplicate discount concerns that have         laws.’’                                        additional security, as a separate
been raised by the commenters.                                                               inventory only speaks to what is
                                              (6) Records                                    currently on the shelf and not what
Accordingly, we have concluded that it
is unnecessary to label the relationship        Comment: The contractor should               should be on the shelf. On the other
between the covered entity and the            assure that all pertinent reimbursement        hand, dispensing and other records will
contract pharmacy.                            accounts and dispensing records                accurately indicate use of 340B drugs.
   Comment: The contract pharmacy is          maintained by the contractor for the              Comment: The covered entity is
fully accountable for maintaining the         covered entity are separate from the           responsible for making arrangements to
security of the PHS inventory.                contractor’s own operations and are            seek reimbursement from third parties
   Response: There is no requirement for      accessible to the covered entity, PHS,         for 340B drugs used in treating patients
a separate (physical) inventory for drugs     and the manufacturers in the event of an       of the entity. If the covered entity
purchased at a 340B discount, because         audit. The contractor should provide           receives a PHS grant, it would lose its
                        Federal Register / Vol. 61, No. 165 / Friday, August 23, 1996 / Notices                                           43555

grant eligibility for failing to make             covered entities to contract with more than       participating manufacturers) of records that
appropriate arrangements.                         one site and contractor.]                         directly pertain to the entity’s compliance
                                                     (c) The covered entity health care provider    with the drug resale or transfer prohibition
   Response: Since the entity purchases                                                             and the prohibition against duplicate
                                                  will inform the patient of his or her freedom
the drugs, it has the option of seeking           to choose a pharmacy provider. If the patient     Medicaid rebates and 340B discounts. See
reimbursement from third parties itself           does not elect to use the contracted service,     section 340B(a)(5).
or contracting for this service. However,         the patient may obtain the prescription from        The contractor will assure that all pertinent
to the extent that a covered entity (or its       the covered entity and then obtain the drug(s)    reimbursement accounts and dispensing
contract pharmacy acting on its behalf)           from the pharmacy provider of his or her          records, maintained by the contractor, will be
fails to comply with grant conditions,            choice.                                           separate from the contractor’s own operations
the entity may be subject to grant                   When a patient obtains a drug from a retail    and will be accessible to the covered entity,
                                                  pharmacy other than the entity contract           the Department, and the manufacturer in the
penalties.                                        pharmacy, the manufacturer is not required        case of a manufacturer audit.
   Comment: To the extent that the                to offer this drug at 340B pricing.                 (k) Upon request, a copy of this contract
covered entity makes arrangements for                (d) The contractor may provide the covered     pharmacy service agreement will be provided
the pharmacy contractor to submit                 entity services, other than pharmacy, at the      to a participating manufacturer which sells
claims for third party reimbursement,             option of the covered entity (e.g., home care,    covered outpatient drugs to the covered
the covered entity should assume full             reimbursement services). Regardless of the        entity. All confidential propriety information
                                                  services provided by the contractor, access to    may be deleted from the document.
responsibility under State consumer
                                                  340B pricing will always be restricted to only
protection laws, insurance, fraud, and            patients of the covered entity.                   (2) Certification
State and Federal health care laws with              (e) The contractor and the covered entity        Under section 340B, we believe that if
respect to any false claims charges or            will adhere to all Federal, State, and local      a covered entity using contract
allegations of consumer or insurance              laws and requirements. Additionally, all PHS      pharmacy services requests to purchase
fraud.                                            grantees will adhere to all rules and
                                                  regulations established by the grant funding      a covered drug from a participating
   Response: The ODP is not authorized                                                              manufacturer, the statute directs the
                                                  office.
to enforce or interpret such laws. If we             Both the covered entity and the contract       manufacturer to sell the drug at the
become aware of possible violations of            pharmacy are aware of the potential for civil     discounted price. If the entity directs
such laws, we will refer these cases to           or criminal penalties if the covered entity       the drug shipment to its contract
appropriate authorities.                          and/or the contract pharmacy violate Federal      pharmacy, we see no basis on which to
                                                  or State law. [The Department reserves the        conclude that section 340B precludes
(C) Contract Pharmacy Services                    right to take such action as may be
Revised Final Mechanism                                                                             this type of transaction or otherwise
                                                  appropriate if it determines that such a
                                                  violation has occurred.]                          exempts the manufacturer from
  Covered entities that wish to utilize                                                             statutory compliance. However, the
                                                     (f) The contractor will provide the covered
contract pharmacy services to dispense            entity with reports consistent with customary     entity must comply, under any
section 340B outpatient drugs are                 business practices (e.g., quarterly billing       distribution mechanism, with the
encouraged to sign and have in effect a           statements, status reports of collections and     statutory prohibition on drug diversion
contract pharmacy service agreement               receiving and dispensing records). See            and duplicating discounting.
between the covered entity and the                Section 2 of Appendix.                              To provide ODP and manufacturers
pharmacy. This mechanism is designed                 (g) The contractor, with the assistance of     with assurance that the covered entity
to facilitate program participation for           the covered entity, will establish and
                                                  maintain a tracking system suitable to
                                                                                                    has acted in a manner which limits the
those eligible covered entities that do                                                             potential for drug diversion, the covered
                                                  prevent diversion of section 340B discounted
not have access to appropriate ‘‘in-              drugs to individuals who are not patients of      entity is encouraged to submit to ODP
house’’ pharmacy services. See                    the covered entity. Customary business            a certification that it has signed and has
Appendix for suggested contract                   records may be used for this purpose. The         in effect an agreement with the contract
provisions.                                       covered entity will establish a process for a     pharmacy containing the
  (1) The following is a suggested model          periodic random (sample) comparison of its        aforementioned provisions. However,
agreement format:                                 prescribing records with the contractor’s         ODP will review any alternative
                                                  dispensing records to detect potential
   (a) The covered entity will purchase the       irregularities. See Section 3 of Appendix.
                                                                                                    mechanism which is designed to reduce
drug and assume responsibility for                   (h) The covered entity and the contract        the potential for drug diversion. The
establishing its price, pursuant to the terms     pharmacy will develop a system to verify          names of those covered entities which
of a PHS grant (if applicable) and any            patient eligibility. [The Department’s draft      submit a certification, or an alternate
applicable consumer protection laws.              guidance defining covered entity ‘‘patient’’ is   mechanism approved by ODP, will be
   A ‘‘ship to, bill to’’ procedure may be used   set forth in an August 3, l995, Federal           placed on the EDRS for the convenience
in which the covered entity purchases the         Register notice. See 60 FR 39762.]                of participating drug manufacturers.
drug, the manufacturer bills the entity for the      Both parties agree that they will not resell
drug that it purchased, but ships the drug        or transfer a drug purchased at section 340B      (3) Anti-kickback Statute
directly to the contract pharmacy. See section    pricing to an individual who is not a patient
1 of Appendix.
                                                                                                      Contractors and covered entities must
                                                  of the covered entity. See section
   (b) The contractor will provide all            340B(a)(5)(B). The covered entity
                                                                                                    be aware of the potential for civil or
pharmacy services (e.g., dispensing, record       understands that it can be removed from the       criminal penalties if the contractor
keeping, drug utilization review, formulary       list of covered entities because of its           violates Federal or State law. In
maintenance, patient profile, counseling).        participation in drug diversion, a 340B(a)(5)     negotiating and executing a contracted
Each covered entity which purchases its           prohibition, and no longer be eligible for        pharmacy service agreement pursuant to
covered outpatient drugs has the option of        340B pricing. See Section 4 of Appendix.          these guidelines, contractors and
individually contracting for pharmacy                (i) Both parties will not use drugs            covered entities should be aware of and
services with the pharmacy of its choice. The     purchased under section 340B to dispense          take into consideration the provisions of
limitation of one pharmacy contractor per         Medicaid prescriptions, unless the contract
entity does not preclude the selection of a       pharmacy and the State Medicaid agency
                                                                                                    the Medicare and Medicaid anti-
pharmacy contractor with multiple pharmacy        have established an arrangement to prevent        kickback statute, 42 U.S.C. 1320a–7b(b).
sites, as long as only one site is used for the   duplicate discounting.                            This statute makes it a felony for a
contracted services. [The ODP will be                (j) Both parties understand that they are      person or entity to knowingly and
evaluating the feasibility of permitting these    subject to audits (by the Department and          willfully offer, pay, solicit, or receive
43556                 Federal Register / Vol. 61, No. 165 / Friday, August 23, 1996 / Notices

remuneration with the intent to induce,        at 42 CFR 1001.952. Each of the safe        affiliated with the covered entity; or (b)
or in return for the referral of, Medicare     harbors sets forth various requirements     receipt of a prescription ordered by
or a State health care program business.       which may be met in order for a person      telephone on behalf of an eligible
State health care programs are                 or entity to be immune from prosecution     patient by a legally qualified health care
Medicaid, the Maternal and Child               or exclusion.                               provider affiliated with the covered
Health Block Grant program, and the                                                        entity who states that the prescription is
                                               (D) Appendix—Suggested Contract
Social Services Block Grant program.                                                       for an eligible patient. The covered
                                               Provisions
Apart from the criminal penalties, a                                                       entity will furnish a list to the pharmacy
person or entity is also subject to               (1) ‘‘The covered entity will order      of all such qualified health care
exclusion from participation in the            covered drugs directly from the             providers and will update the list of
Medicare and State health care                 manufacturer, from a designated sales       providers to reflect any changes. If a
programs for a knowing and willful             representative, or a drug wholesaler and    contract pharmacy is found to have
violation of the statute pursuant to 42        arrange to be billed directly for such      violated the drug diversion prohibition,
U.S.C. 1320a–7(b)(7).                          drugs. The covered entity will arrange      the pharmacy will pay the entity the
   The anti-kickback statute is very           for shipment of such drugs directly to      amount of the discount in question so
broad. Prohibited conduct covers not           the pharmacy. The pharmacy will             that the entity can reimburse the
only remuneration intended to induce           compare all shipments received to the       manufacturer.’’
referrals of patients, but also includes       orders and inform the covered entity of
                                                                                             Dated: August 14, 1996.
remuneration intended to induce the            any discrepancy within five (5) business
                                                                                           Thomas G. Morford,
purchasing, leasing, ordering, or              days of receipt. The covered entity will
                                               make timely payments for such drugs         Acting Administrator, Health Resources and
arranging for any good, facility, service,                                                 Services Administration.
or item paid for by Medicare or a State        delivered to the (pharmacy) pursuant to
                                               the entity’s order.’’                       [FR Doc. 96–21485 Filed 8–22–96; 8:45 am]
health care program. The statute
specifically identifies kickbacks, bribes,        (2) ‘‘The covered entity will verify,    BILLING CODE 4160–15–P

and rebates as illegal remuneration, but       using the contractor’s (readily
also covers the transferring of anything       retrievable) customary business records,
                                               that a tracking system exists which will    National Institutes of Health
of value in any form or manner
whatsoever. This illegal remuneration          ensure that drugs purchased under the
                                                                                           National Heart, Lung, and Blood
may be furnished directly or indirectly,       Act are not diverted to individuals who
                                                                                           Institute; Proposed Collection;
overtly or covertly, in cash or in kind        are not patients of the covered entity.
                                                                                           Comment Request the Framingham
and covers situations where there is no        Such records can include: prescription
                                                                                           Study
direct payment at all, but merely a            files, velocity reports, and records of
discount or other reduction in price or        ordering and receipt. These records will    SUMMARY:    In compliance with the
the offering of a free good(s).                be maintained for the period of time        requirement of Section 3506(c)(2)(A) of
   Arrangements between contractors            required by State law and regulations.’’    the Paperwork Reduction Act of 1995
and covered entities that could violate           (3) ‘‘Prior to the pharmacy providing    for opportunity for public comment on
the anti-kickback statute would include        pharmacy services pursuant to this          the proposed data collection projects,
any situation where the covered entity         agreement, the covered entity will have     the National Heart, Lung, and Blood
agrees to refer patients to the contractor     the opportunity, upon reasonable notice     Institute (NHLBI), the National
in return for the contractor agreeing to       and during business hours, to examine       Institutes of Health (NIH) will publish
undertake or furnish certain activities or     the tracking system. For example, such      periodic summaries of proposed
services to the covered entity at no           a tracking system may include quarterly     projects to be submitted to the Office of
charge or at a reduced or below cost           sample comparisons of eligible patient      Management and Budget (OMB) for
charge. These activities or services           prescriptions to the dispensing records     review and approval.
would include the provision of                 and a six (6) month comparison of 340B      PROPOSED COLLECTION: Title: The
contracted pharmacy services, home             drug purchasing and dispensing records      Framingham Study. Type of Information
care services, money or grants for staff       as is routinely done in other               Collection Request: Extension of a
or service support, or medical                 reconciliation procedures. The              currently approved collection (OMB No.
equipment or supplies, and the                 pharmacy will permit the covered entity     0925–0216). Need and Use of
remodeling of the covered entity’s             or its duly authorized representatives to   Information Collection: This project
premises. For example, if a contractor         have reasonable access to pharmacy’s        involves physical examination and
agreed to furnish covered outpatient           facilities and records during the term of   testing of the surviving members of the
drugs in return for the covered entity         this agreement in order to make periodic    original Framingham Study cohort and
referring its Medicaid patients to the         checks regarding the efficacy of such       the surviving members of the offspring
contractor to have their prescriptions         tracking systems. The pharmacy agrees       cohort. Investigators will contact
filled, the arrangement would violate          to make any and all adjustments to the      doctors, hospitals, and nursing homes to
the anti-kickback statute. Similarly, if       tracking system which covered entity        ascertain participants’ cardiovascular
the contractor agreed to provide billing       advises are reasonably necessary to         events occurring outside the study
services for the covered entity at no          prevent diversion of covered drugs to       clinic. Information gathered will be
charge in return for the covered entity        individuals who are not patients of the     used to further describe the risk factors,
referring its patients to the contractor for   covered entity.’’                           occurrence rates, and consequences of
home or durable medical equipment,                (4) ‘‘The pharmacy will dispense         cardiovascular disease in middle aged
the statute would be violated.                 covered drugs only in the following         and older men and women. Frequency
   Pursuant to the authority in 42 U.S.C.      circumstances: (a) Upon presentation of     of Response: The cohort participants
1320a–7b(b)(3), the Secretary of HHS           a prescription bearing the covered          respond every two years; the offspring
has published regulations setting forth        entity’s name, the eligible patient’s       participants respond every four years.
certain exceptions to the anti-kickback        name, a designation that the patient is     Affected Public: Individuals or
statute, commonly referred to as ‘‘safe        an eligible patient, and the signature of   households; Businesses or other for
harbors.’’ These regulations are codified      a legally qualified health care provider    profit; Small businesses or
ATTACHMENT 3
                                          1540                            Federal Register / Vol. 72, No. 8 / Friday, January 12, 2007 / Notices

                                                                                     TABLE 2.—ESTIMATED ANNUAL RECORDKEEPING BURDEN1
                                                                                          No. of              Annual Frequency               Total Annual           Hours per
                                                      21 CFR Section                                                                                                                Total Hours
                                                                                       Recordkeepers          per Recordkeeping                Records               Record

                                            106.100                                                      5                         10                       50             4,000          200,000

                                            107.50(c)(3)                                                 3                         10                       30             3,000           90,000

                                            Total                                                                                                                                         290,000
                                             1There   are no capital costs or operating and maintenance costs associated with this collection of information.


                                            In compiling these estimates, FDA                     FOR FURTHER INFORMATION CONTACT:  Mr.                  one utilizes multiple contract
                                          consulted its records of the number of                  Jimmy Mitchell, Director, OPA, HRSA,                   pharmacies to supplement an in-house
                                          infant formula submissions received in                  5600 Fishers Lane, Parklawn Building,                  pharmacy. All but one of the projects is
                                          the past. The figures for hours per                     Room 10C–03, Rockville, MD 20857, or                   currently ongoing. A condition of
                                          response are based on estimates from                    by telephone through the Pharmacy                      AMDP approval is the requirement that
                                          experienced persons in the agency and                   Services Support Center at 1–800–628–                  the approved demonstration project be
                                          in industry.                                            6297.                                                  audited annually by an independent,
                                            Dated: January 8, 2007.                               SUPPLEMENTARY INFORMATION:                             outside auditor for drug diversion and
                                          Jeffrey Shuren,
                                                                                                                                                         duplicative discounts under Medicaid.
                                                                                                  A. Background                                          The results of the audits are required to
                                          Assistant Commissioner for Policy.
                                                                                                     Section 602 of Public Law 102–585,                  be reported to the Office of Pharmacy
                                          [FR Doc. E7–331 Filed 1–11–07; 8:45 am]                                                                        Affairs (OPA). To date, there has been
                                                                                                  the Veterans Health Care Act of 1992,
                                          BILLING CODE 4160–01–S                                                                                         no evidence of drug diversion or
                                                                                                  enacted section 340B of the Public
                                                                                                  Health Service Act, Limitation on Prices               duplicate manufacturer’s discounts on
                                                                                                  of Drugs Purchased by Covered Entities.                340B drugs in the AMDP program.
                                          DEPARTMENT OF HEALTH AND
                                                                                                  Previous guidelines pertaining to                         HRSA, acting through OPA, is
                                          HUMAN SERVICES
                                                                                                  contract pharmacy services for the 340B                proposing new guidelines that would
                                          Health Resources and Services                           drug pricing program (61 FR 43549,                     allow covered entities to utilize
                                          Administration                                          Aug. 23, 1996) stated that a covered                   multiple contract pharmacy service sites
                                                                                                  entity could contract with only one                    and the utilization of a contract
                                          Notice Regarding 340B Drug Pricing                      pharmacy to provide all pharmacy                       pharmacy to supplement in-house
                                          Program-Contract Pharmacy Services                      services for any particular site of the                pharmacy services that were previously
                                                                                                  covered entity. Furthermore, if the                    limited to approved AMDPs. This
                                          AGENCY:Health Resources and Services                    contract pharmacy had multiple                         proposed change is due to the success
                                          Administration, HHS.                                    locations, the covered entity site had to              of the AMDPs, and the urging of safety
                                          ACTION:     Notice.                                     choose one, and only one, contract                     net providers who wish to utilize
                                                                                                  pharmacy location for provision of these               alternatives to the single entity site/
                                          SUMMARY:    Section 340B of the Public                  services.                                              single pharmacy location contractor
                                          Health Service Act implements a drug                       In 2001, HRSA established                           model to provide broader access to 340B
                                          pricing program in which manufacturers                  Alternative Methods Demonstration                      discounted drugs to eligible patient
                                          who sell covered outpatient drugs to                    Projects (AMDPs) which allowed                         populations. Other than permitting
                                          covered entities must agree to charge a                 covered entities that applied and were                 these specified models, HRSA is not
                                          price that will not exceed an amount                    approved by HRSA to pursue                             proposing other substantive changes to
                                          determined under a statutory formula.                   alternatives to contracting with a single              the contract pharmacy guidelines. The
                                          The purpose of this notice is to inform                 pharmacy. These alternative models                     AMDP process will continue for those
                                          interested parties of proposed                          included the following: (1) The use of                 covered entities wishing to develop
                                          guidelines regarding contract pharmacy                  multiple contract pharmacy service                     340B networks of covered entities. OPA
                                          services that will allow covered entities               sites, (2) the utilization of a contract               will continue to review the utilization of
                                          to utilize contract pharmacy services                   pharmacy to supplement in-house                        network demonstration projects and
                                          arrangements previously limited to the                  pharmacy services, and/or (3) the                      consider adapting the rules to include
                                          Alternative Methods Demonstration                       development of a network of 340B                       them in the future. Of particular
                                          Project program.                                        covered entities. The intent was to allow              importance is the continued
                                                                                                  community health centers and other                     requirement that appropriate procedures
                                          DATES: The public is invited to comment                 340B safety-net providers to develop                   be in place to prevent diversion of 340B
                                          on the proposed guidelines by March                     new ways to improve access to 340B                     drugs or a duplicative 340B drug
                                          13, 2007. After consideration of the                    prescription drugs for their patients.                 discount and a Medicaid rebate on the
                                          submitted comments, the Health                          From the time of the program’s                         same drug, which are prohibited under
                                          Resources and Services Administration                   inception until the end of April 2006, a               the statute.
                                          (HRSA) will issue the final guidelines.                 total of 18 AMDPs were approved. Of                       These proposed guidelines replace all
                                          ADDRESSES:  Address all comments to                     those, 11 utilize a multiple contract                  sections of previous 340B Program
                                          Mr. Bradford R. Lang, Public Health                     pharmacies model, four establish a                     guidance documents addressing non-
rmajette on PROD1PC67 with NOTICES




                                          Analyst, Office of Pharmacy Affairs                     network of 340B covered entities, one is               network contract pharmacy services,
                                          (OPA), Health Resources and Services                    a combination of the network model and                 including, but not limited to, the
                                          Administration (HRSA), 5600 Fishers                     the multiple contract pharmacies model,                ‘‘Notice Regarding Section 602 of the
                                          Lane, Parklawn Building, Room 10C–03,                   one utilizes a contract pharmacy to                    Veterans Health Care Act of 1992;
                                          Rockville, MD 20857.                                    supplement an in-house pharmacy, and                   Contract Pharmacy Services,’’ 61 FR


                                     VerDate Aug<31>2005   15:41 Jan 11, 2007   Jkt 211001   PO 00000   Frm 00055   Fmt 4703   Sfmt 4703   E:\FR\FM\12JAN1.SGM   12JAN1
                                                                          Federal Register / Vol. 72, No. 8 / Friday, January 12, 2007 / Notices                                             1541

                                          43549 and any individual                                must comply with the certification                     covered outpatient drugs has the option
                                          correspondence issued by HRSA on the                    requirements described in (4) below.                   of individually contracting for
                                          subject. Demonstration projects                                                                                pharmacy services with a pharmacy(ies)
                                                                                                  (2) Potential Alternatives to Single
                                          previously approved under the multiple                                                                         of its choice.
                                                                                                  Location, Single Pharmacy Model                           (c) The covered entity health care
                                          contract pharmacy model, the
                                          supplement to in-house pharmacy                            In addition to contracting with a                   provider will inform the patient of his
                                          model, or a combination of the two                      single pharmacy for each clinical site,                or her freedom to choose a pharmacy
                                          models when this Federal guidance goes                  covered entities may pursue more                       provider. If the patient does not elect to
                                          into effect, would be governed by this                  complex arrangements that include                      use the contracted service, the patient
                                          guidance and would no longer be                         multiple pharmacies only if: (a) There is              may obtain the prescription from the
                                          subject to expiration of AMDPs, interim                 a written agreement and procedures                     covered entity and then obtain the
                                          reporting or annual audits currently                    meeting the basic requirements outlined                drug(s) from the pharmacy provider of
                                          mandatory for all demonstration                         in (1) above between the covered entity                his or her choice.
                                          projects (this guidance only applies to                 and each pharmacy; (b) the operation                      When a patient obtains a drug from a
                                                                                                  continues to meet all 340B Drug Pricing                retail pharmacy other than a covered
                                          audits required under the AMDP and
                                                                                                  Program requirements and does not                      entity’s contract pharmacy, the
                                          leaves unchanged audit requirements
                                                                                                  create unlawful diversion or duplicate                 manufacturer is not required to offer
                                          under any other authority or program).
                                                                                                  discounts; and (c) the arrangements are                this drug at the 340B price.
                                          While annual audits will no longer be                                                                             (d) The contract pharmacy may
                                                                                                  one of the two following models
                                          required to be provided to OPA                                                                                 provide other services to the covered
                                                                                                  individually or in combination: (i) The
                                          annually, covered entities are required                 use of multiple contract pharmacy                      entity at the option of the covered entity
                                          to maintain fully auditable records and                 service sites, and/or (ii) the utilization             (e.g., home care, delivery,
                                          OPA expects covered entities to include                 of a contract pharmacy (ies) to                        reimbursement services). Regardless of
                                          appropriate sampling of multiple                        supplement in-house pharmacy                           the services provided by the contract
                                          contract pharmacy arrangements in the                   services. The use of multiple contract                 pharmacy, access to 340B pricing will
                                          course of routine annual audits.                        pharmacy service sites refers to any                   always be restricted to only patients of
                                          Demonstration projects previously                       arrangement wherein a covered entity                   the covered entity.
                                          approved to utilize the network model                   site seeks to provide drugs at 340B                       (e) The contract pharmacy and the
                                          would continue to be subject to all                     discounted prices for its patients at                  covered entity will adhere to all Federal,
                                          program requirements and conditions                     more than one pharmacy location.                       State, and local laws and requirements.
                                          set up under the AMDP. Any covered                      Supplementing in-house pharmacy                        Additionally, all HHS grantees,
                                          entity wishing to utilize a network                     services with a contract pharmacy refers               disproportionate share hospitals and
                                          model would still be required to seek                   to any arrangement wherein a covered                   FQHC Look-Alikes will adhere to all
                                          approval under the AMDP and may not                     entity site seeks to purchase drugs at                 rules and regulations that apply to them
                                          do so without formal approval.                          340B discounted prices for its patients                as grantees or otherwise eligible entities.
                                                                                                  at both an in-house pharmacy and at                       Both the covered entity and the
                                          B. Contract Pharmacy Services
                                                                                                  least one additional contract pharmacy                 contract pharmacy are aware of the
                                          Mechanism
                                                                                                  location.                                              potential for civil or criminal penalties
                                          (1) Basic Requirements for Utilization of                                                                      if the covered entity and/or the contract
                                          Contract Pharmacy Arrangements                          (3) Model Agreement Provisions                         pharmacy violate Federal or State law.
                                                                                                     The following are suggested                         [The Department reserves the right to
                                            Covered entities that wish to utilize                 provisions for a model agreement:                      take such action as may be appropriate
                                          contract pharmacy services to dispense                     (a) The covered entity will purchase                if it determines that such a violation has
                                          section 340B outpatient drugs must                      the drug, maintain title to the drug and               occurred.]
                                          have a written contract in place between                assume responsibility for establishing                    (f) The contract pharmacy will
                                          themselves and a pharmacy. This                         its price, pursuant to the terms of a HHS              provide the covered entity with reports
                                          mechanism is designed to facilitate                     grant (if applicable) and any applicable               consistent with customary business
                                          program participation for those covered                 state and local laws and consumer                      practices (e.g., quarterly billing
                                          entities that do not have access to                     protection laws.                                       statements, status reports of collections
                                          available or appropriate ‘‘in-house’’                      A ‘‘ship to, bill to’’ procedure is used            and receiving and dispensing records).
                                          pharmacy services, those covered                        in which the covered entity purchases                  See Section 2 of Appendix.
                                          entities who have access to ‘‘in-house’’                the drug; the manufacturer/wholesaler                     (g) The contract pharmacy, with the
                                          pharmacy services but who wish to                       must bill the covered entity for the drug              assistance of the covered entity, will
                                          supplement these ‘‘in-house’’ services,                 that it purchased, but ships the drug                  establish and maintain a tracking system
                                          and covered entities that wish to utilize               directly to the contract pharmacy                      suitable to prevent diversion of section
                                          multiple contract pharmacies to                         (Section 1 of Appendix.) In cases where                340B drugs to individuals who are not
                                          increase patient access to 340B drugs.                  a covered entity has more than one site,               patients of the covered entity.
                                          The covered entity has the                              it may choose between having each site                 Customary business records may be
                                          responsibility to: ensure against illegal               billed individually or designating a                   used for this purpose. The covered
                                          diversion and duplicate discounts,                      single covered entity billing address for              entity will establish a process for a
                                          maintain readily auditable records, and                 all 340B drug purchases.                               periodic comparison of its prescribing
                                          meet all other 340B Drug Pricing                           (b) The contract pharmacy will                      records with the contract pharmacy’s
                                          Program requirements. OPA has                           provide comprehensive pharmacy                         dispensing records to detect potential
                                          provided a model agreement format                       services (e.g., dispensing,                            irregularities. See Section 3 of
rmajette on PROD1PC67 with NOTICES




                                          below as guidance for the type of                       recordkeeping, drug utilization review,                Appendix.
                                          contractual provisions expected in such                 formulary maintenance, patient profile,                   (h) The covered entity and the
                                          agreements as well as suggested contract                patient counseling, and medication                     contract pharmacy will develop a
                                          provisions in the Appendix. All covered                 therapy management services). Each                     system to verify patient eligibility, as
                                          entities utilizing a contract pharmacy                  covered entity which purchases its                     defined by HRSA guidelines.


                                     VerDate Aug<31>2005   15:41 Jan 11, 2007   Jkt 211001   PO 00000   Frm 00056   Fmt 4703   Sfmt 4703   E:\FR\FM\12JAN1.SGM   12JAN1
                                          1542                            Federal Register / Vol. 72, No. 8 / Friday, January 12, 2007 / Notices

                                            Both parties agree that they will not                 has acted in a manner which limits the                 and rebates as illegal remuneration, but
                                          resell or transfer a drug purchased at                  potential for drug diversion, the covered              also covers the transferring of anything
                                          section 340B prices to an individual                    entity is required to submit to OPA a                  of value in any form or manner
                                          who is not a patient of the covered                     certification that it has signed and has               whatsoever. This illegal remuneration
                                          entity. See 42 U.S.C. 256a(a)(5)(B). The                in effect an agreement with the contract               may be furnished directly or indirectly,
                                          covered entity understands that it can                  pharmacy(ies) containing the                           overtly or covertly, in cash or in kind
                                          be removed from the list of covered                     aforementioned provisions (see 3                       and covers situations where there is no
                                          entities because of its participation in                above). However, if a covered entity                   direct payment at all, but merely a
                                          drug diversion and no longer be eligible                wishes to utilize an agreement with                    discount or other reduction in price or
                                          for 340B pricing. See Section 4 of                      provisions different from those listed                 the offering of a free good(s).
                                          Appendix.                                               above that it believes meets 340B                         Arrangements between contract
                                            (i) Neither party will use drugs                      requirements; OPA will review the                      pharmacies and covered entities that
                                          purchased under section 340B to                         proposed agreement provisions for                      could violate the anti-kickback statute
                                          dispense Medicaid prescriptions, unless                 sufficiency. The names of those covered                would include any situation where the
                                          the covered entity, the contract                        entities which submit a certification, or              covered entity agrees to refer patients to
                                          pharmacy and the State Medicaid                         an alternate mechanism approved by                     the contract pharmacy in return for the
                                          agency have established an arrangement                  OPA, will be listed on the OPA Web site                contract pharmacy or an entity owned
                                          to prevent duplicate discounts. Any                     for the convenience of participating                   or controlled by the contract pharmacy
                                          such arrangement shall be reported to                   drug manufacturers and wholesaler                      agreeing to undertake or furnish certain
                                          the Office of Pharmacy Affairs by the                   distributors.                                          activities or services to the covered
                                          covered entity.                                           In addition, any covered entity that                 entity at no charge or at a reduced or
                                            (j) Both parties understand that they                 has opted to utilize any pharmacy                      below cost charge. These activities or
                                          are subject to audits (by the Department                arrangement described in (2) must                      services would include the provision of
                                          and participating manufacturers) of                     specify which arrangement or                           contract pharmacy services, home care
                                          records that directly pertain to the                    combination of arrangements it is                      services, money or grants for staff or
                                          entity’s compliance with the drug resale                utilizing, the names and 340B                          service support, or medical equipment
                                          or transfer prohibition and the                         identification numbers of all covered                  or supplies, or the remodeling of the
                                          prohibition against duplicate discounts.                entities participating, and the names of               covered entity’s premises. For example,
                                          See 42 U.S.C § 256a(a)(5).                              any pharmacies participating.                          if a contract pharmacy agreed to furnish
                                            The contract pharmacy will assure                                                                            covered outpatient drugs in return for
                                          that all pertinent reimbursement                        (5) Anti-Kickback Statute
                                                                                                                                                         the covered entity referring its Medicaid
                                          accounts and dispensing records,                           Contract pharmacies and covered                     patients to the contract pharmacy to
                                          maintained by the pharmacy, will be                     entities should be aware of the potential              have their prescriptions filled, the
                                          accessible separately from the                          for civil or criminal penalties if the                 arrangement would violate the anti-
                                          pharmacy’s own operations and will be                   contract pharmacy violates Federal or                  kickback statute. Similarly, if the
                                          made available to the covered entity, the               State law. In negotiating and executing                contract pharmacy agreed to provide
                                          Department, and the manufacturer in                     a contract pharmacy service agreement                  billing services for the covered entity at
                                          the case of an audit.                                   pursuant to these guidelines, contract                 no charge in return for the covered
                                            (k) Upon written request to the                       pharmacies and covered entities should                 entity referring its patients to the
                                          covered entity, a copy of this contract                 be aware of and take into consideration                contract pharmacy for home or durable
                                          pharmacy service agreement will be                      the provisions of the Medicare and                     medical equipment, the statute would
                                          provided to a participating                             Medicaid anti-kickback statute, 42                     be violated.
                                          manufacturer which sells covered                        U.S.C. 1320a–7b(b). This statute makes                    Pursuant to the authority in 42 U.S.C.
                                          outpatient drugs to the covered entity.                 it a felony for a person or entity to                  1320a–7b(b)(3), the Secretary of HHS
                                          All confidential or proprietary                         knowingly and willfully offer, pay,                    has published regulations setting forth
                                          information may be deleted from the                     solicit, or receive remuneration with the              certain exceptions to the anti-kickback
                                          document.                                               intent to induce, or in return for the                 statute, commonly referred to as ‘‘safe
                                                                                                  referral of, Medicare or a State health                harbors.’’ These regulations are codified
                                          (4) Certification                                       care program business. State health care               at 42 CFR 1001.952. Each of the safe
                                             Under section 340B, if a covered                     programs are Medicaid, the Maternal                    harbors sets forth various requirements
                                          entity using contract pharmacy services                 and Child Health Block Grant program,                  which must be met in order for a person
                                          requests to purchase a covered                          and the Social Services Block Grant                    or entity to be immune from prosecution
                                          outpatient drug from a participating                    program. Apart from the criminal                       or exclusion under the safe harbors.
                                          manufacturer, the statute directs the                   penalties, a person or entity is also
                                          manufacturer to sell the drug at a price                subject to exclusion from participation                C. Appendix—Suggested Contract
                                          not to exceed the statutory 340B                        in the Medicare and State health care                  Provisions
                                          discount price. If the entity directs the               programs for a knowing and willful                       (1) ‘‘The covered entity owns covered
                                          drug shipment to its contract                           violation of the statute pursuant to 42                drugs and arranges to be billed directly
                                          pharmacy(ies), we see no basis on                       U.S.C. 1320a–7(b)(7).                                  for such drugs. The pharmacy will
                                          which to conclude that section 340B                        The anti-kickback statute is very                   compare all shipments received to the
                                          precludes this type of transaction or                   broad. Prohibited conduct covers not                   orders and inform the covered entity of
                                          otherwise exempts the manufacturer                      only remuneration intended to induce                   any discrepancy within five (5) business
                                          from statutory compliance. However,                     referrals of patients, but also includes               days of receipt. The covered entity will
                                          the entity must comply, under any                       remuneration intended to induce the                    make timely payments for such drugs
rmajette on PROD1PC67 with NOTICES




                                          distribution mechanism, with the                        purchasing, leasing, ordering, or                      delivered to the (pharmacy).’’
                                          statutory prohibition on drug diversion                 arranging for any good, facility, service,               (2) ‘‘The covered entity will verify,
                                          and duplicate discounting.                              or item paid for by Medicare or a State                using the contract pharmacy’s (readily
                                             To provide OPA and manufacturers                     health care program. The statute                       retrievable) customary business records,
                                          with assurance that the covered entity                  specifically identifies kickbacks, bribes,             that a tracking system exists which will


                                     VerDate Aug<31>2005   15:41 Jan 11, 2007   Jkt 211001   PO 00000   Frm 00057   Fmt 4703   Sfmt 4703   E:\FR\FM\12JAN1.SGM   12JAN1
                                                                          Federal Register / Vol. 72, No. 8 / Friday, January 12, 2007 / Notices                                                 1543

                                          ensure that drugs purchased under the                     Dated: December 22, 2006.                            FOR FURTHER INFORMATION CONTACT:   Mr.
                                          340B Drug Pricing Program are not                       Elizabeth M. Duke,                                     Jimmy Mitchell, Director, OPA, HSB,
                                          diverted to individuals who are not                     Administrator.                                         HRSA, 5600 Fishers Lane, Parklawn
                                          patients of the covered entity. Such                    [FR Doc. E7–334 Filed 1–11–07; 8:45 am]                Building, Room 10C–03, Rockville, MD
                                          records can include: prescription files,                BILLING CODE 4165–15–P
                                                                                                                                                         20857, or by telephone through the
                                          velocity reports, and records of ordering                                                                      Pharmacy Services Support Center at 1–
                                          and receipt. These records will be                                                                             800–628–6297.
                                          maintained for the period of time                       DEPARTMENT OF HEALTH AND                               SUPPLEMENTARY INFORMATION:
                                          required by State law and regulations.’’                HUMAN SERVICES
                                                                                                                                                         Introduction
                                             (3) ‘‘Prior to the contract pharmacy                 Health Resources and Services                             Section 340B(a)(4) of the PHS Act and
                                          providing pharmacy services pursuant                    Administration                                         section 1927(a) of the Social Security
                                          to this agreement, the covered entity                                                                          Act list the various types of
                                          will have the opportunity, upon                         Notice Regarding Section 602 of the                    organizations eligible to participate in
                                          reasonable notice and during business                   Veterans Health Care Act of 1992                       and purchase discounted drugs under
                                          hours, to examine the tracking system.                  Definition of ‘‘Patient’’                              the 340B Program. Eligibility for
                                          For example, such a tracking system                     AGENCY: Health Resources and Services                  participation in the 340B Program is
                                          may include quarterly sample                            Administration, HHS.                                   strictly limited to the specific categories
                                          comparisons of eligible patient                         ACTION: Notice.
                                                                                                                                                         of entities specified in these statutes.
                                          prescriptions to the dispensing records                                                                           Section 340B(a)(5)(B) of the PHS Act
                                          and a six (6) month comparison of 340B                  SUMMARY:    Section 602 of Public Law                  prohibits entities from selling (or
                                          drug purchasing and dispensing records                  102–585, the ‘‘Veterans Health Care Act                otherwise transferring) drugs purchased
                                          as is routinely done in other                           of 1992,’’ enacted Section 340B of the                 under the 340B Program to anyone who
                                          reconciliation procedures. The contract                 Public Health Service (PHS) Act                        is not a patient of the covered entity.
                                          pharmacy will permit the covered entity                 ‘‘Limitation on Prices of Drugs                        Responsibility for ensuring compliance
                                          or its duly authorized representatives to               Purchased by Covered Entities.’’ Section               with this provision rests with the
                                          have reasonable access to contract                      340B provides that in order to obtain                  covered entity. Congress did not define
                                                                                                  Medicaid reimbursement for its covered                 the term ‘‘patient’’ in Section 340B, and
                                          pharmacy’s facilities and records during
                                                                                                  outpatient drugs, a manufacturer must                  initial HRSA guidelines implementing
                                          the term of this agreement in order to
                                                                                                  sign a pharmaceutical pricing agreement                the 340B Program directed covered
                                          make periodic checks regarding the                                                                             entities to ‘‘develop and institute
                                          efficacy of such tracking systems. The                  with the Secretary of Health and Human
                                                                                                  Services in which the manufacturer                     adequate safeguards to prevent the
                                          contract pharmacy agrees to make any                                                                           transfer of discounted outpatient drugs
                                                                                                  agrees to charge a price to covered
                                          and all adjustments to the tracking                                                                            to individuals who are not eligible for
                                                                                                  entities for outpatient drugs that will
                                          system which the covered entity advises                                                                        the discount’’ in order to prevent
                                                                                                  not exceed an amount determined under
                                          are reasonably necessary to prevent                     a statutory formula. Section 340B is                   diversion. To accomplish this, entities
                                          diversion of covered drugs to                           administered as the ‘‘340B Drug Pricing                were encouraged to utilize a separate
                                          individuals who are not patients of the                 Program’’ and is commonly referred to                  purchasing account and separate
                                          covered entity.’’                                       as ‘‘the 340B Program.’’                               dispensing records (See 59 FR 25110).
                                             (4) ‘‘The pharmacy will dispense                        Section 340B states that it is illegal for             As covered entities, manufacturers,
                                          covered drugs only in the following                     covered entities to sell medications                   and others began to implement the 340B
                                          circumstances: (a) Upon presentation of                 purchased under the 340B Program to                    Program, it became apparent that
                                          a prescription bearing the covered                      persons who are not considered                         additional clarification of the patient
                                          entity’s name, the eligible patient’s                   ‘‘patients’’ of the covered entity. The                definition was needed and on October
                                                                                                  purpose of this notice is to inform                    24, 1996, HRSA issued additional
                                          name, a designation that the patient is
                                                                                                  interested parties of proposed                         guidelines regarding the definition of a
                                          an eligible patient of the covered entity,
                                                                                                  clarifications to the definition of                    covered entity ‘‘patient’’ (61 FR 55156).
                                          and the signature of a legally qualified                                                                       These guidelines stated that the
                                          health care provider affiliated with the                ‘‘patient’’ for whom the covered entity
                                                                                                  can purchase discounted                                following definition of patient would
                                          covered entity; or (b) receipt of a                                                                            apply for the purposes of the 340B
                                                                                                  pharmaceuticals under the 340B
                                          prescription ordered by telephone or                                                                           Program:
                                                                                                  Program. This clarification is necessary
                                          other means of electronic transmission                  to protect the integrity of the 340B                      An individual is a ‘‘patient’’ of a covered
                                          that is permitted by State or local law                 Program and to assist covered entities                 entity (with the exception of State-operated
                                          on behalf of an eligible patient by a                   and other participants in their                        or funded AIDS drug purchasing assistance
                                          legally qualified health care provider                  compliance efforts.                                    programs) only if:
                                          affiliated with the covered entity who                  DATES: The public is invited to submit
                                                                                                                                                            1. The covered entity has established a
                                          states that the prescription is for an                                                                         relationship with the individual, such that
                                                                                                  comments on the proposed guidelines                    the covered entity maintains records of the
                                          eligible patient. The covered entity will               by March 13, 2007. After consideration                 individual’s health care; and
                                          furnish a list to the pharmacy of all such              of the comments submitted, the                            2. The individual receives health care
                                          qualified health care providers and will                Secretary will issue final guidelines.                 services from a health care professional who
                                          update the list of providers to reflect                 ADDRESSES: Address all comments to                     is either employed by the covered entity or
                                          any changes. If a contract pharmacy is                  Mr. Bradford R. Lang, Public Health                    provides health care under contractual or
                                          found to have violated the drug                                                                                other arrangements (e.g., referral for
                                                                                                  Analyst, Office of Pharmacy Affairs
rmajette on PROD1PC67 with NOTICES




                                          diversion prohibition, the contract                                                                            consultation) such that responsibility for the
                                                                                                  (OPA), Healthcare Systems Bureau                       care provided remains with the covered
                                          pharmacy will pay the covered entity                    (HSB), Health Resources and Services                   entity; and
                                          the amount of the discount in question                  Administration (HRSA), 5600 Fishers                       3. The individual receives a health care
                                          so that the covered entity can reimburse                Lane, Parklawn Building, Room 10C–03,                  service or range of services from the covered
                                          the manufacturer.’’                                     Rockville, MD 20857.                                   entity which is consistent with the service or



                                     VerDate Aug<31>2005   15:41 Jan 11, 2007   Jkt 211001   PO 00000   Frm 00058   Fmt 4703   Sfmt 4703   E:\FR\FM\12JAN1.SGM   12JAN1
ATTACHMENT 4
                                            10272                           Federal Register / Vol. 75, No. 43 / Friday, March 5, 2010 / Notices

                                            republished in its entirety; and                        circulating in wild birds and/or                          otherwise listed.
                                            amended on September 28, 2009 to                        domestic animals, that cause, or have                 [FR Doc. 2010–4644 Filed 3–4–10; 8:45 am]
                                            provide targeted liability protections for              significant potential to cause, sporadic              BILLING CODE P
                                            pandemic countermeasures to enhance                     or ongoing human infections, or
                                            distribution and to add provisions                      historically have caused pandemics in
                                            consistent with other declarations and                  humans, or have mutated to cause                      DEPARTMENT OF HEALTH AND
                                            republished in its entirety. This                       pandemics in humans, and for which                    HUMAN SERVICES
                                            Declaration incorporates all                            the majority of the population is
                                            amendments prior to the date of its                     immunologically naı̈ve.                               Health Resources and Services
                                            publication in the Federal Register. Any                  Pandemic Phase: The following                       Administration
                                            future amendment to this Declaration                    stages, as defined in the National
                                            will be published in the Federal                        Strategy for Pandemic Influenza:                      Notice Regarding 340B Drug Pricing
                                            Register, pursuant to section 319F–                     Implementation Plan (Homeland                         Program—Contract Pharmacy Services
                                            2(b)(4) of the Act.                                     Security Council, May 2006): (4) First                AGENCY:  Health Resources and Services
                                            X. Definitions                                          Human Case in North America; and (5)                  Administration, HHS.
                                                                                                    Spread Throughout United States.                      ACTION: Final notice.
                                               For the purpose of this Declaration,                   Pre-pandemic Phase: The following
                                            including any claim for loss brought in                 stages, as defined in the National                    SUMMARY: Section 602 of Public Law
                                            accordance with section 319F–3 of the                   Strategy for Pandemic Influenza:                      102–585, the ‘‘Veterans Health Care Act
                                            PHS Act against any covered persons                     Implementation Plan (Homeland                         of 1992’’ enacted Section 340B of the
                                            defined in the Act or this Declaration,                 Security Council, May 2006): (0) New                  Public Health Service Act (PHS).
                                            the following definitions will be used:                 Domestic Animal Outbreak in At-Risk                   Section 340B implements a drug pricing
                                               Administration of a Covered                          Country; (1) Suspected Human Outbreak                 program by which manufacturers who
                                            Countermeasure: As used in section                      Overseas; (2) Confirmed Human                         sell covered outpatient drugs to
                                            319F–3(a)(2)(B) of the Act includes, but                Outbreak Overseas; and (3) Widespread                 particular covered entities listed in the
                                            is not limited to, public and private                   Human Outbreaks in Multiple Locations                 statute must agree to charge a price that
                                            delivery, distribution, and dispensing                  Overseas.                                             will not exceed the amount determined
                                            activities relating to physical
                                                                                                      Dated: February 26, 2010.                           under a statutory formula. The purpose
                                            administration of the countermeasures
                                                                                                    Kathleen Sebelius,                                    of this Final Notice is to inform
                                            to recipients, management and
                                                                                                    Secretary.                                            interested parties of final guidelines
                                            operation of delivery systems, and
                                                                                                                                                          regarding the utilization of multiple
                                            management and operation of                             APPENDIX                                              contract pharmacies and suggested
                                            distribution and dispensing locations.
                                                                                                    I. List of U.S. Government Contracts—                 contract pharmacy provisions, which
                                               Authority Having Jurisdiction: Means
                                                                                                    Covered H5N1, H2, H6, H7, H9, and 2009–               had been previously limited to the
                                            the public agency or its delegate that has
                                                                                                    H1N1 Vaccine Contracts                                Alternative Methods Demonstration
                                            legal responsibility and authority for
                                                                                                    1. HHSN266200400031C                                  Project program.
                                            responding to an incident, based on
                                            political or geographical (e.g., city,                  2. HHSN266200400032C                                  FOR FURTHER INFORMATION CONTACT: Mr.
                                                                                                    3. HHSN266200300039C                                  Jimmy Mitchell, Director, Office of
                                            county, Tribal, State, or Federal                       4. HHSN266200400045C
                                            boundary lines) or functional (e.g., law                                                                      Pharmacy Affairs (OPA), Healthcare
                                                                                                    5. HHSN266200205459C
                                            enforcement, public health) range or                                                                          Systems Bureau (HSB), Health
                                                                                                    6. HHSN266200205460C
                                            sphere of authority.                                    7. HHSN266200205461C                                  Resources and Services Administration
                                               Covered Persons: As defined at                       8. HHSN266200205462C                                  (HRSA), 5600 Fishers Lane, Parklawn
                                            section 319F–3(i)(2) of the Act, include                9. HHSN266200205463C                                  Building, Room 10C–03, Rockville,
                                            the United States, manufacturers,                       10. HHSN266200205464C                                 Maryland 20857 or by telephone
                                            distributors, program planners, and                     11. HHSN266200205465C                                 through the Pharmacy Services Support
                                                                                                    12. HHSN266199905357C                                 Center at 1–800–628–6297.
                                            qualified persons. The terms
                                                                                                    13. HHSN266200300068C
                                            ‘‘manufacturer,’’ ‘‘distributor,’’ ‘‘program                                                                  DATES: Effective Date: April 5, 2010.
                                                                                                    14. HHSN266200005413C
                                            planner,’’ and ‘‘qualified person’’ are                 15. HHSO100200600021C (formerly                       SUPPLEMENTARY INFORMATION:
                                            further defined at sections 319F–3(i)(3),                    200200409981)                                    A. Background
                                            (4), (6), and (8) of the Act.                           16. HHSO100200500004C
                                               Declaration of Emergency: A                          17. HHSO100200500005I                                   Proposed guidelines for contract
                                            declaration by any authorized local,                    18. HHSO100200700026I                                 pharmacy services were announced in
                                            regional, State, or Federal official of an              19. HHSO100200700027I                                 the Federal Register at 72 FR 1540 on
                                            emergency specific to events that                       20. HHSO100200700028I                                 January 12, 2007. A comment period of
                                                                                                    21. HHSO100200600010C
                                            indicate an immediate need to                                                                                 60 days was established to allow
                                                                                                    22. HHSO100200600011C
                                            administer and use pandemic                             23. HHSO100200600012C                                 interested parties to submit comments.
                                            countermeasures, with the exception of                  24. HHSO100200600013C                                 HRSA, HSB, acting through the OPA,
                                            a Federal declaration in support of an                  25. HHSO100200600014C                                 received 32 comments concerning the
                                            emergency use authorization under                       26. HHSO100200600022C (formerly                       proposal.
                                            section 564 of the FDCA unless such                          200200511758)                                       In 1996, HRSA issued guidelines that
                                            declaration specifies otherwise.                        27. HHSO100200600023C (formerly                       permitted covered entities participating
                                                                                                         200200410431)
erowe on DSK5CLS3C1PROD with NOTICES




                                               Pandemic influenza A viruses and                                                                           in the 340B Drug Pricing Program to
                                            those with pandemic potential: Animal                   28. CRADA No. AI–0155 NIAID/MedImmune                 contract with a pharmacy to provide
                                                                                                    29. HHSO100200700029C
                                            and/or human influenza A viruses,                       30. HHSO100200700030C
                                                                                                                                                          services to the covered entity’s patients
                                            except those included in seasonal                       31. HHSO100200700031C                                 (61 FR 43549, August 23, 1996). Those
                                            influenza vaccines and/or covered                       32. All present, completed and future                 guidelines permitted a covered entity to
                                            under the National Vaccine Injury                            Government H5N1, H2, H6, H7, H9, and             use a single point for pharmacy services,
                                            Compensation Program, that are                               2009–H1N1 vaccine contracts not                  either an in-house pharmacy or an


                                       VerDate Nov<24>2008   14:45 Mar 04, 2010   Jkt 220001   PO 00000   Frm 00069   Fmt 4703   Sfmt 4703   E:\FR\FM\05MRN1.SGM   05MRN1
                                                                            Federal Register / Vol. 75, No. 43 / Friday, March 5, 2010 / Notices                                            10273

                                            individual contract pharmacy. Since                     entities to more effectively utilize the              to further evaluate risks and benefits of
                                            2001, covered entities that have wanted                 340B program and create wider patient                 the expanded model.
                                            to use other types of arrangements, or to               access by having more inclusive                          Response: At the time of publication
                                            blend the method of providing services                  arrangements in their communities                     of the proposed guidance there had been
                                            (e.g. contract pharmacy to supplement                   which would benefit covered entities,                 18 demonstration projects. HRSA
                                            an in-house pharmacy) have needed to                    pharmacies and patients served.                       realizes that only a small percentage of
                                            apply to the OPA for an Alternative                       Comments raised a number of issues:                 covered entities have gone through the
                                            Methods Demonstration Project (AMDP)                    Audits; protecting against diversion;                 AMDP process. HRSA is working with
                                            and secure approval in order to proceed.                network models; limits on the number                  the data that exists, which was
                                               It is important for all covered entities             or location of contract pharmacies; and               overwhelmingly supportive of the
                                            to keep in mind that use of a contract                  the need for model agreement                          guidelines. Although there have been a
                                            pharmacy arrangement (single, multiple                  provisions and certification procedures.              limited number of AMDPs approved,
                                            or AMDP) does not lessen a covered                      Also addressed was the potential impact               some of the approved projects included
                                            entity’s duty to ensure that the 340B                   on manufacturers, pharmacies, covered                 a large number of health care sites and
                                            program is being administered in                        entities and patients. Additional                     contract pharmacies. The number of
                                            compliance with the statute and HRSA                    comments challenged the sufficiency of                participating health care sites exceeded
                                            guidelines. The covered entity has, and                 the data used to justify the changes, and             50 and the number of contract pharmacy
                                            continues to bear, full responsibility and              questioned whether the proposed notice                sites was over 170. The results of the
                                            accountability for compliance with all                  was in compliance with the                            AMDP are not the only basis for issuing
                                            requirements to prevent diversion of                    Administrative Procedure Act.                         this guidance. The circumstances
                                            covered drugs to individuals other than                   The following section presents a                    surrounding pharmacy practice and the
                                            patients of the covered entity, and to                  summary of all major comments,                        resources available to track transactions
                                            prevent situations in which a drug is                   grouped by subject, and a response to                 have changed substantially over the past
                                            subject to both the 340B discount and a                 each grouping. All comments were                      decade. The AMDP provides concrete
                                            Medicaid Rebate claim. Covered entities                 considered in developing this Final                   examples of the ability of covered
                                            will be permitted to use multiple                       Notice, and changes were made                         entities to utilize multiple contract
                                            pharmacy arrangements as long as they                   accordingly. Other changes were made                  pharmacies without sacrificing program
                                            comply with guidance developed to                       to improve clarity and readability.                   integrity. Upon review of the evidence
                                            help ensure against diversion and                                                                             and current circumstances, HRSA does
                                            duplicate discounts and the policies set                B. Comments and Responses                             not find sufficient basis to continue
                                            forth regarding patient definition.                     (1) Administrative Procedure Act (APA)                limiting contract pharmacies to a single
                                            Auditable records must be maintained                    Compliance                                            site. The restriction has imposed its own
                                            to demonstrate compliance with those                                                                          costs by restricting the flexibility of
                                            requirements. Such records must be                         Comment: The proposed revisions                    covered entities in meeting the needs of
                                            maintained for as long as required by                   represent a substantive rulemaking                    their patients. Furthermore, pharmacy
                                            Federal, State and local law.                           under the APA because they constitute                 and inventory management processes
                                            Additionally, compliance with 340B                      new obligations and burdens on                        are available that make utilization of
                                            requirements and guidelines does not                    manufacturers. They also create new                   more than one pharmacy readily
                                            excuse individual providers, covered                    rights for covered entities under the law.            feasible for many covered entities
                                            entities, pharmacies, wholesale                            Response: HRSA disagrees. This                     without increasing the risk of diversion.
                                            distributors or manufacturers from                      guidance neither imposes additional                   The use of multiple contract pharmacies
                                            adherence to all other local, State or                  burdens upon manufacturers, nor                       is not appropriate for all covered
                                            Federal requirements.                                   creates any new rights for covered                    entities; however, we do not find a
                                               Covered entities should also be                      entities under the law. HRSA has used                 blanket restriction on all covered
                                            mindful that use of a contract pharmacy                 interpretive guidance and statements of               entities to be justified.
                                            is voluntary. Covered entities are not                  policy to provide guidance since the
                                            required to use multiple contract                       inception of the program and to create                (2) Audits
                                            pharmacies or any contract pharmacy at                  a working framework for its                              Many commenters presented varying
                                            all. Each covered entity should conduct                 administration. Contract pharmacy                     perspectives on the topic of audits.
                                            its own business review and patient                     service guidelines have been considered               Multiple comments from drug
                                            assessment to determine what level of                   by HRSA to be ‘‘interpretative rules and              manufacturers argued that
                                            pharmacy services is needed, and the                    statements of policy’’ exempt from                    manufacturers should be given the
                                            appropriate delivery mechanism for                      notice and comment rulemaking under                   ability to audit covered entities that use
                                            those services.                                         the APA. Nonetheless, HRSA has                        multiple pharmacy contracting services
                                               We received many comments in                         published these guidelines in the                     due to the heightened risk of drug
                                            support of the proposal. Many of these                  Federal Register and provided a public                diversion and duplicate discounts.
                                            came from covered entities that                         comment period to obtain input into                   Other comments focused on HRSA audit
                                            participate in 340B and highlighted how                 guideline development. The present                    requirements, arguing that they should
                                            their delivery of patient care would be                 guidelines used this same process.                    be identical to the current standards
                                            enhanced with a multiple contract                       HRSA has considered all comments,                     required for the AMDP. Finally, some
                                            pharmacy option. According to these                     both Federal and public, in developing                comments supported not having an
                                            comments, some patients currently face                  the Final Guidelines.                                 audit requirement, arguing that audits
erowe on DSK5CLS3C1PROD with NOTICES




                                            transportation barriers or other obstacles                 Comment: Eleven demonstration                      would be burdensome and costly for the
                                            that limit their ability to fill their                  projects out of a total of 12,000 covered             covered entities.
                                            prescriptions. It would be a significant                entities do not give HRSA enough data                    Comment: The audit requirements
                                            benefit to patients to allow the use of                 to expand the scope of the contract                   from the AMDP process should be
                                            more easily accessible, multiple contract               pharmacy model. An additional                         applied to multiple contract
                                            pharmacy arrangements by covered                        demonstration project, with not less                  pharmacies. There is no evidence of
                                            entities. This would permit covered                     than 100 sites, should be the next step               diversion and duplicate discounts


                                       VerDate Nov<24>2008   14:45 Mar 04, 2010   Jkt 220001   PO 00000   Frm 00070   Fmt 4703   Sfmt 4703   E:\FR\FM\05MRN1.SGM   05MRN1
                                            10274                           Federal Register / Vol. 75, No. 43 / Friday, March 5, 2010 / Notices

                                            because of the audit requirements. Their                   Comment: Covered entities should be                drug transactions sufficient to
                                            elimination may lead to increased                       required to conduct audits of their                   demonstrate compliance with the
                                            diversion and duplicate discounts.                      contract pharmacies and be required to                requirements to ensure against diversion
                                            Some commenters recommended                             terminate the contract with pharmacies                to non-patients and against duplicate
                                            retaining the audit requirements for at                 found to be in violation.                             discounts.
                                            least a few years until a track record of                  Response: As noted earlier, HRSA                     Comment: It would be burdensome
                                            compliance with multiple contract                       agrees that audits can play an important              for covered entities to provide reports
                                            pharmacies can be created. Audits                       role in ensuring integrity, and that                  and data for audits. It is unclear who
                                            should include a full compliance review                 covered entities are required to have                 would be required to construct the
                                            of all mandatory contract terms/                        sufficient information to ensure against              actual components of the audit, what
                                            requirements including implementation                   diversion and duplicate discounts. The                would be included, and who would pay
                                            of tracking system, patient status                      extent to which an audit of the contract              for it.
                                            verification, and providing information                 pharmacy or other arrangement is                        Response: HRSA would like to
                                            about other pharmacy options.                           necessary to satisfy that obligation will             remind all 340B stakeholders that it is
                                               Response: Although HRSA does not                     depend upon the individual                            an option for covered entities to
                                            believe that precisely the same                         circumstances. Covered entities have                  voluntarily enter into contract pharmacy
                                            procedures are appropriate as utilized                  the responsibility to have agreements                 arrangements. Each covered entity is
                                            under the AMDP, HRSA agrees that                        with contract pharmacies and                          encouraged to conduct its own analysis
                                            independent audits can play an                          procedures in place sufficient to enable              of the costs and benefits of
                                            important role in ensuring program                      the covered entity to meet its obligations            implementing or expanding their
                                            integrity. The guidelines have been                     under the law, including the prohibition              pharmacy services. It is the
                                            revised to state that the covered entity                on diversion and duplicate discounts.                 responsibility of the covered entity to
                                            must have sufficient information to                     While an audit capability and various                 ensure against diversion and duplicate
                                            meet its obligation of ensuring ongoing                 grounds for termination are terms that                discounts. Covered entities may
                                            compliance and the recognition of any                   could be included in such contracts,                  determine how to best meet that
                                            problem. Furthermore, the guidelines                    there is no requirement in the                        responsibility: By performing a separate
                                                                                                    guidelines for such terms. However,                   audit, including spot audits as part of
                                            have been revised to indicate that it is
                                                                                                    covered entities are reminded that they               pre-existing auditing responsibilities, or
                                            the expectation of HRSA that covered
                                                                                                    retain ultimate responsibility for                    via other mechanisms. HRSA believes
                                            entities will fulfill their ongoing
                                                                                                    compliance with the 340B program.                     that including these issues as part of an
                                            obligation by the utilization of
                                                                                                    Covered entities may be well-served by                independent audit is the best but not
                                            independent audits. However, HRSA
                                                                                                    ensuring that compliance terms are                    necessarily the only approach to meet
                                            leaves it up to covered entities to
                                                                                                    included in their pharmacy contracts.                 covered entities’ ongoing responsibility
                                            determine how to meet their compliance
                                                                                                    To the extent that covered entities                   to know that their covered outpatient
                                            responsibilities. The guidelines
                                                                                                    uncover these problems, the appropriate               drugs are being appropriately ordered
                                            intentionally do not specify the precise
                                                                                                    response is to report those problems to               and distributed to their patients.
                                            method, personnel or items for ensuring
                                                                                                    HRSA and ensure that they are properly
                                            sufficient information is obtained by the                                                                     (3) Diversion
                                                                                                    addressed.
                                            covered entity. As long as covered                         Comment: Manufacturers should be                     Comment: The proposed guidelines
                                            entities comply with their obligations                  permitted to audit covered entities that              do not adequately describe safeguards
                                            under the guidelines, HRSA prefers to                   use multiple contract pharmacy                        that will combat drug diversion and
                                            leave the method of compliance to the                   services. No reasonable cause should be               duplicate discounts. There should be
                                            judgment of the covered entities.                       required, due to heightened risk of                   more severe penalties for violations,
                                               To the extent that any internal                      diversion.                                            especially duplicate discounts.
                                            compliance activity or audit performed                     Response: We do not agree that                     Reimbursement of any inappropriate
                                            by a covered entity indicates that there                utilization of more than one contract                 discounts is insufficient and will not
                                            has been a violation of 340B program                    pharmacy creates automatic cause to                   deter bad behavior. A covered entity
                                            requirements, it is HRSA’s expectation                  suspect diversion. The issue as to                    should be excluded from 340B if it
                                            that such finding be disclosed to HRSA                  whether additional audits by an outside               continues to use a pharmacy found to be
                                            along with the covered entity’s plan to                 manufacturer are permitted is addressed               in violation of the program.
                                            address the violation.                                  in the guidance published in the                        Response: HRSA believes that there
                                               Comment: A copy of the audits                        Federal Register on that issue (61 FR                 are appropriate safeguards in place,
                                            conducted by covered entities should be                 65406, December 12, 1996). To the                     based on the parameters of the program.
                                            submitted to OPA. The results of such                   extent a manufacturer believes there is               HRSA has the ability to exclude covered
                                            audit should be made available to                       a reasonable basis to conclude that a                 entities that abuse the program. HRSA
                                            manufacturers.                                          covered entity is in breach of program                has no statutory authority to assess
                                               Response: HRSA does not feel there is                requirements, it may audit a covered                  additional penalties beyond the
                                            a need for the automatic submission of                  entity consistent with these guidelines.              authority provided in section 340B.
                                            audits conducted by covered entities.                   Additionally, HRSA has developed a                    However, to the extent HRSA is aware
                                            HRSA believes that there are already                    dispute resolution process to provide                 that an action by a covered entity or
                                            appropriate safeguards in place.                        parties with an informal mechanism to                 contract pharmacy may be a violation of
                                            Covered entities are required to                        bring before the Department allegations               the law, such cases are referred to
erowe on DSK5CLS3C1PROD with NOTICES




                                            maintain auditable records sufficient to                of behavior that are in violation of 340B.            appropriate authorities.
                                            demonstrate continued compliance with                   For further guidance on the audit and                   Comment: The proposed guidance
                                            340B requirements; and, to the extent                   dispute resolution process see 61 FR                  appears to limit the need to segregate
                                            that a situation warrants, HRSA will                    65406 (December 12, 1996). As                         records for easy accessibility by auditors
                                            request copies of any internal                          indicated in this guidance, covered                   rather than for purposes related to
                                            compliance documents of covered                         entities and contract pharmacies must                 ensuring there is no diversion. Is this
                                            entities.                                               retain auditable records of 340B covered              intended, or is segregation, virtual or


                                       VerDate Nov<24>2008   14:45 Mar 04, 2010   Jkt 220001   PO 00000   Frm 00071   Fmt 4703   Sfmt 4703   E:\FR\FM\05MRN1.SGM   05MRN1
                                                                            Federal Register / Vol. 75, No. 43 / Friday, March 5, 2010 / Notices                                            10275

                                            otherwise, still expected to be used by                 separate agreement for each contract                  reduced business. More guidance and
                                            the contract pharmacy as a method of                    pharmacy site.                                        decision analysis tools should be
                                            showing that diversion has not                             Response: Each covered entity retains              provided to guide the process of
                                            occurred?                                               its own responsibility for compliance                 deciding whether to implement.
                                               Response: All covered entities are                   with the program. With respect to a                     Response: HRSA notes that
                                            required to have auditable records                      covered entity with multiple sites,                   participation in any multiple contract
                                            sufficient to fully demonstrate                         HRSA agrees that a single covered entity              pharmacy models is completely
                                            compliance with all 340B requirements.                  may contract for sites that are integral              voluntary. All stakeholders are
                                            Any covered entity that chooses to                      parts of the covered entity and for                   encouraged to conduct a full business
                                            utilize a contract pharmacy must ensure                 which it has legal control of so long as              analysis to determine whether to
                                            that any such contract fully addresses                  all of the requirements are met in the                implement a multiple contract
                                            that requirement and has the                            contract. This approach maintains and                 pharmacy model before moving
                                            responsibility to ensure that the contract              recognizes the central responsibility of              forward. HRSA also provides free
                                            is actually performed and administered                  the covered entity. In the case of                    technical assistance for covered entities,
                                            in compliance with those requirements.                  agreements with ‘‘chain pharmacies,’’                 including assistance with business
                                            Inventory and record segregation is one                 there appears to be potential for loss of             analysis, to help navigate these issues.
                                            of many methods that can be used to                     accountability without a clearly                      Ultimately, the decisions and
                                            ensure compliance with the program                      established relationship between the                  responsibility for those decisions lies
                                            guidelines. HRSA does not intend to                     actual pharmacy site and the covered                  with the covered entity.
                                            limit the methods covered entities may                  entity. Covered entities are not
                                                                                                                                                          (5) Network Models
                                            use in order to remain in compliance                    precluded from entering into
                                                                                                    agreements with chain pharmacies,                        Comment: Multiple commenters
                                            with the guidelines. As noted
                                                                                                    however, each participating pharmacy                  proposed that network arrangements
                                            previously, covered entities and                                                                              (i.e. arrangements involving a network
                                            contract pharmacies must retain                         location must be listed on the contract
                                                                                                    and comply with the requirements.                     of more than one covered entity) should
                                            auditable records of 340B covered drug                                                                        be permitted under the guidelines
                                                                                                       Comment: One comment suggested
                                            transactions sufficient to demonstrate                                                                        without prior approval from HRSA.
                                                                                                    that HRSA should clarify the definition
                                            compliance with the requirements to                                                                           They argued that network arrangements
                                                                                                    of ‘‘multiple.’’ The commenter interprets
                                            ensure against diversion to non-patients                                                                      would decrease the burden on covered
                                                                                                    ‘‘multiple’’ to mean that an FQHC could
                                            as well as duplicate discounts.                                                                               entities and contract pharmacies by
                                                                                                    contract with more than one pharmacy,
                                               Comment: Covered entities should be                  including more than one site of a chain               simplifying the contracting process and
                                            required to maintain and provide to                     pharmacy, more than one independent                   maintaining multiple inventory records.
                                            HRSA and manufacturers written                          pharmacy, or a combination of chain                   They also made the point that networks
                                            policies and procedures for preventing                  sites and independent pharmacies.                     would also encourage parties to
                                            diversion and duplicate discounts in                    Additionally, the commenter interprets                participate in 340B and therefore,
                                            their contract pharmacy services.                       ‘‘multiple’’ to mean that a covered entity            expand access to eligible patients.
                                               Response: The ultimate responsibility                with an in-house pharmacy could use                      Response: HRSA understands the
                                            for compliance with all aspects of the                  any acceptable contract pharmacy                      comments that a network model might
                                            340B program lies with each covered                     arrangement to supplement the in-house                potentially ease the administrative
                                            entity. The contract arrangements                       pharmacy. The commenter encourages                    burden for participants in some cases.
                                            between covered entities and outside                    OPA to adopt this interpretation in the               However, due to ongoing concerns
                                            pharmacies will have various terms and                  final guidance.                                       about maintaining the integrity of the
                                            procedures, which are acceptable as                        Response: HRSA agrees with the                     program with such complex
                                            long as there are no violations of the                  comment about the meaning of                          arrangements, at this time, we decline to
                                            program. It is expected that all covered                ‘‘multiple’’ and believes that the Final              include network models in the
                                            entities will have written policies and                 Notice is clear with respect to this                  guidelines without the added scrutiny
                                            procedures for preventing diversion and                 meaning.                                              of the AMDP process. HRSA will
                                            duplicate discounts as part of their                       Comment: Does a covered entity that                reassess the appropriateness of the
                                            obligations to prevent diversion and                    currently has an agreement with only                  utilization of networks outside the
                                            duplicate discounts. They are also                      one contract pharmacy need to revise its              AMDP process as sufficient experience
                                            required to maintain auditable records.                 agreement with that pharmacy if the                   with them is gained in the future.
                                            HRSA will not automatically require                     entity subsequently enters into                          Comment: Some comments urged
                                            covered entities to submit such policies                agreements with additional pharmacies?                HRSA not to permit networks of
                                            and procedures for HRSA review.                            Response: The covered entity may                   multiple covered entities outside the
                                                                                                    need to revise its existing contract,                 framework of the AMDP process and
                                            (4) Contract Pharmacy Services
                                                                                                    depending on the terms that it contains.              requested confirmation that under the
                                            Mechanism—Potential Alternatives to
                                                                                                    There is no requirement in the                        new guidance the development of a
                                            Single Location/Single Pharmacy Model
                                                                                                    guidelines to revise contracts, as long as            network of 340B covered entities will
                                              Comment: HRSA should permit                           they meet the criteria outlined. All                  remain subject to the entire process now
                                            separate covered entity sites to enter                  entities are encouraged to seek                       applicable to the AMDPs.
                                            into one comprehensive agreement                        competent counsel to assess their needs.                 Response: HRSA agrees that covered
                                            between the sites and a single contract                    Comment: The proposed guidelines                   entity networks should remain under
erowe on DSK5CLS3C1PROD with NOTICES




                                            pharmacy, instead of requiring a                        do not provide cautionary language                    the AMDP process, as indicated in the
                                            separate agreement for each site.                       about possible negative results of                    response to the prior comment.
                                            Additionally, HRSA should permit a                      implementing a multiple contract                         Comment: ‘‘All covered entities
                                            covered entity to enter into one                        pharmacy model. Some small                            participating’’ language is unclear. Does
                                            comprehensive agreement with a chain                    pharmacies that currently contract with               it mean a covered entity with multiple
                                            pharmacy binding on multiple locations                  covered entities may be hurt by                       sites, a network model, or a DSH would
                                            of the chain, instead of requiring a                    implementation of the guidance due to                 need to name each covered entity that


                                       VerDate Nov<24>2008   14:45 Mar 04, 2010   Jkt 220001   PO 00000   Frm 00072   Fmt 4703   Sfmt 4703   E:\FR\FM\05MRN1.SGM   05MRN1
                                            10276                           Federal Register / Vol. 75, No. 43 / Friday, March 5, 2010 / Notices

                                            has an agreement with a pharmacy                        submit these contracts and procedures                 used as the complete terms of the
                                            under contract with the covered entity?                 to HRSA.                                              contract.
                                            If so, that would be burdensome on the                     Response: HRSA agrees in part, which                  Comment: Covered entities should not
                                            entity, which would need to research                    is why the guidelines do require a                    be permitted to use alternative
                                            and identify other covered entities that                covered entity to have a contract that                mechanisms other than the model
                                            may contract with a particular                          specifies all participating pharmacy                  agreement provisions. The use of
                                            pharmacy. What is the justification for                 locations. Such contracts must include                alternatives would increase OPA’s
                                            requiring a covered entity to specify the               adequate terms to ensure compliance                   oversight responsibilities, which may
                                            names and 340B ID numbers of other                      with all aspects of the 340B program as               lead to different standards or the
                                            participating covered entities?                         listed in the Covered Entity Compliance               potential for abuse. A commenter also
                                               Response: If a covered entity wants to               Elements. However, at this time, HRSA                 cited GAO/OIG reports on lack of
                                            use any alternative to a single location/               does not have the need, or the resources              oversight of the program to support his/
                                            single pharmacy model, it must submit                   to collect and review each contract. The              her assertion that the model provisions
                                            its name and 340B identification                        covered entity bears responsibility for               should be required.
                                            number, and the names of all                            compliance with the program and will                     Response: The Covered Entity
                                            participating pharmacies to HRSA.                       be held accountable in the event of non-              Compliance Elements are not intended
                                            Network models will still need to go                    compliance.                                           to be required contract provisions. All
                                            through the AMDP process. The                              Comment: HRSA should create a                      covered entities must certify that all of
                                            commenter is correct that the ‘‘all                     single list of model contract terms, add              the elements have been addressed;
                                            covered entities participating’’ language               suggested language on duplicate                       however, HRSA gives the covered
                                            is unclear, because such arrangements                   discount prohibition, and require                     entities the discretion to negotiate
                                            only apply to a single covered entity.                  covered entities to certify that their                contract provisions suitable to their
                                            The language has been changed in                        contracts use these terms or apply to
                                                                                                                                                          individual circumstances and
                                            response to this comment.                               HRSA for approval to use alternative
                                                                                                                                                          jurisdictions. The various complexities
                                                                                                    terms.
                                               Comment: The guidelines should                          Response: The Appendix of the                      of covered entities and the pharmacies
                                            limit the numbers and geographical                      guidelines does include a list of                     with whom they will contract led HRSA
                                            locations (not over State lines) for                    suggested contract provisions. HRSA                   to permit flexibility between the parties
                                            contract pharmacy relationships.                        has included provisions necessary to                  in designing their contract terms. HRSA
                                            Perhaps contract pharmacies should                      ensure that covered entities and contract             does not intend to review contracts. As
                                            only be added one at a time. Monitoring                 pharmacies understand and agree not to                under the previous guidelines, the
                                            various sites by the covered entity may                 violate 340B provisions. Because of the               covered entity is ultimately responsible
                                            be extremely difficult unless safeguards                wide diversity of covered entities, it                for assuring full compliance with 340B.
                                            are in place.                                           would be impossible to include                           HRSA disagrees with the comment
                                               Response: HRSA understands the                       provisions that would respond to the                  that recent reports by the GAO and the
                                            commenter’s concerns, but at this point,                needs of all covered entities.                        OIG would support the creation of a
                                            HRSA declines to limit the number of                       Comment: Manufacturers should be                   standard uniform contract. HRSA has
                                            arrangements, as long as each                           allowed to request copies of the                      worked diligently to implement the
                                            arrangement meets our guidelines. Each                  contracts between the covered entities                recommendations of both the GAO and
                                            covered entity retains the obligation to                and contract pharmacies.                              the OIG, and HRSA does not believe
                                            ensure its program remains compliant                       Response: Manufacturers are certainly              that dictating to covered entities specific
                                            with the guidelines. HRSA does not                      permitted to request copies of such                   contract language that must be used in
                                            intend to prescribe the methods covered                 contracts, however, HRSA declines to                  all contracts regardless of individual
                                            entities use to run their programs or to                mandate that covered entities must                    circumstances would assist in those
                                            ensure compliance at this time. Each                    provide copies of contracts upon any                  efforts at this time.
                                            covered entity and contract pharmacy is                 request. In the event a manufacturer                  (7) Miscellaneous Comments
                                            responsible for ensuring that its                       demonstrates a reasonable need for the
                                            particular contracting arrangements and                 copy of a contract and its request for a                 Comment: Anti-kickback provisions
                                            operations conform to the requirements                  copy of the contract has been denied,                 may prohibit pharmacies from offering
                                            of all applicable Federal, State and local              the manufacturer may ask OPA to obtain                Medication Therapy Management and
                                            laws and regulations.                                   a copy. The suggested Covered Entity                  Pharmacy by Mail activities that would
                                                                                                    Compliance Elements include providing                 be beneficial to 340B and patients.
                                            (6) Model Agreement Provisions/
                                                                                                    a copy of the contract pharmacy service                  Response: Covered entities are not
                                            Covered Entity Compliance Elements
                                                                                                    agreement upon the request of the Office              exempt from anti-kickback provisions.
                                               In the final guidelines the phrase                   of Pharmacy Affairs.                                  Section 340B does not authorize HRSA
                                            ‘‘Model Agreement Provisions’’ has been                    Comment: The Appendix provisions                   to grant any exceptions whether
                                            changed to ‘‘Covered Entity Compliance                  impose additional requirements not                    beneficial or not. It is recommended that
                                            Elements’’ to better reflect the purpose                discussed in Section (3) of the proposed              covered entities get competent
                                            of the elements and to distinguish them                 guidance and the suggested provisions                 professional legal advice when
                                            from model contract provisions.                         in Section (3) do not appear in the                   appropriate.
                                               Comment: Covered entities with                       Appendix. The Appendix does not                          Comment: In section B(3)(c), the
                                            multiple contract pharmacy                              mention the 340B prohibition on                       proposal states that the manufacturer is
erowe on DSK5CLS3C1PROD with NOTICES




                                            arrangements should have written                        duplicate discounts.                                  not required to offer the 340B drug price
                                            contracts with each pharmacy,                              Response: The Suggested Contract                   if the patient declines to use the
                                            including procedures to ensure against                  Provisions, found in the Appendix of                  contract pharmacy. If however, the
                                            drug diversion and duplicate discounts,                 the Guidelines, are not meant to be                   manufacturer does extend the 340B
                                            to maintain records available for audit,                comprehensive, exhaustive, or required.               price in this case, please clarify whether
                                            and to meet all other 340B                              They offer a model format and sample                  this extension sets a new best price for
                                            requirements. Covered entities should                   provisions, but are not intended to be                the drug.


                                       VerDate Nov<24>2008   14:45 Mar 04, 2010   Jkt 220001   PO 00000   Frm 00073   Fmt 4703   Sfmt 4703   E:\FR\FM\05MRN1.SGM   05MRN1
                                                                            Federal Register / Vol. 75, No. 43 / Friday, March 5, 2010 / Notices                                             10277

                                               Response: The 340B drug pricing                      program was intended to accrue to the                 multiple pharmacies only if: (a) There is
                                            program does not restrict the prices that               covered entities. However, the covered                a written agreement and procedures that
                                            manufacturers voluntarily choose to                     entity is free to negotiate how it chooses            meet the requirements outlined above in
                                            offer to patients outside the parameters                to use any such funds as it sees fit. For             (1) between the covered entity and each
                                            of the program. Whether such actions                    example, the covered entity is free to                pharmacy; (b) the written agreement
                                            serve to set a new best price for a drug                choose to use those dollars to pay                    includes, and fully addresses, all of the
                                            is beyond the scope of this guidance.                   contract pharmacies for their services or             essential elements outlined in (3) and
                                            We encourage anyone with specific best                  for extra services such as delivery.                  (4) below and a full listing of all
                                            price questions to consult with the                                                                           pharmacy locations that may be utilized
                                                                                                    C. Contract Pharmacy Services
                                            Centers for Medicare & Medicaid                                                                               under that agreement; (c) the operation
                                                                                                    Mechanism
                                            Services.                                                                                                     under the contract continues to meet all
                                               Comment: To prevent drug diversion,                    These final guidelines replace all                  340B Drug Pricing Program
                                            an additional contract requirement                      previous 340B Program guidance                        requirements and does not create
                                            should be added that the contract                       documents addressing non-network                      diversion of covered drugs or duplicate
                                            pharmacy may not fill or refill a                       contract pharmacy services, including,                discounts; (d) the arrangements are one
                                            prescription using 340B medications                     but not limited to, the ‘‘Notice Regarding            of the two following models either
                                            until the covered entity confirms that                  Section 602 of the Veterans Health Care               individually or in combination: (i) The
                                            the individual is a patient of the entity               Act of 1992; Contract Pharmacy                        use of multiple contract pharmacy
                                            at the time the prescription is filled.                 Services,’’ (61 FR 43549) and any                     service sites, and/or (ii) the utilization
                                            There should also be an independent,                    individual correspondence issued by                   of a contract pharmacy(ies) to
                                            annual audit to review the covered                      HRSA on the subject.                                  supplement in-house pharmacy services
                                            entity’s policies and procedures for                    (1) Basic Compliance Issues in                        (the use of multiple contract pharmacy
                                            patient verification.                                   Utilization of Pharmacy Services                      service sites refers to any arrangement
                                               Response: The program guidelines for                                                                       wherein a covered entity site seeks to
                                                                                                    Contracts
                                            340B make it clear that only individuals                                                                      provide drugs at 340B discounted prices
                                            who are patients of the covered entity                     A covered entity that wishes to utilize            for its patients at more than one
                                            are eligible for drugs purchased under                  contract pharmacy services to dispense                pharmacy location). Supplementing in-
                                            the program. Like all other program                     section 340B outpatient drugs must                    house pharmacy services with a contract
                                            requirements, responsibility for                        have a written contract in place between              pharmacy refers to any arrangement
                                            compliance lies with the covered entity,                itself and a specified pharmacy. A single             wherein a covered entity site purchases
                                            which must structure agreements and                     covered entity that has more than one                 drugs at 340B discounted prices for its
                                            systems appropriately to ensure that                    340B eligible site at which it provides               patients at both an in-house pharmacy
                                            diversion does not occur. Technical                     health care may have individual                       and at least one additional contract
                                            assistance may be available for help                    contracts for each such site or include               pharmacy location; and (e) the
                                            with implementation and compliance                      multiple sites within a single pharmacy               arrangement involves a single
                                            for the 340B program, and maximizing                    services contract. This mechanism is                  identifiable 340B covered entity and
                                            the value of comprehensive pharmacy                     designed to facilitate program                        does not include a network, or other
                                            services for their patients. However,                   participation for those covered entities              similar arrangement, of more than one
                                            HRSA has chosen not to require time-of-                 that do not have access to available or               covered entity unless specifically
                                            services verification as suggested in the               appropriate ‘‘in-house’’ pharmacy                     authorized in writing by HRSA through
                                            comment.                                                services, those covered entities that                 an AMDP or by other official written
                                               Comment: Pharmacy records from                       have access to ‘‘in-house’’ pharmacy                  authorization.
                                            contract pharmacies should be made                      services but wish to supplement these
                                            available to covered entities to ensure                 services; and covered entities that wish              (3) Essential Covered Entity Compliance
                                            patient safety and continuity of care.                  to utilize multiple contract pharmacies               Elements
                                               Response: HRSA agrees that this                      to increase patient access to 340B drugs.                The following are essential elements
                                            might be beneficial for patient care and                The covered entity has the                            to address in contract pharmacy
                                            encourages the parties to include such                  responsibility to: Ensure against illegal             arrangements: (a) The covered entity
                                            terms in their contract agreements.                     diversion and duplicate discounts;                    will purchase the drug, maintain title to
                                            However, this is a decision which will                  maintain readily auditable records; and               the drug and assume responsibility for
                                            be left to the contracting parties. In any              meet all other 340B Drug Pricing                      establishing its price, pursuant to the
                                            case, the covered entity must have                      Program requirements (See: http://                    terms of an HHS grant (if applicable)
                                            sufficient records or direct access to                  www.hrsa.gov/opa/introduction.htm).                   and any applicable Federal, State and
                                            records for the covered entity to meet its              HRSA has provided essential covered                   local laws.
                                            responsibility to ensure compliance and                 entity compliance elements below as                      A ‘‘ship to, bill to’’ procedure is used
                                            to provide a complete audit trail to                    guidance for the type of contractual                  in which the covered entity purchases
                                            verify that there is no diversion or                    provisions expected in such agreements.               the drug; the manufacturer/wholesaler
                                            duplicate discounts.                                    Suggested contract provisions are also                must bill the covered entity for the drug
                                               Comment: HRSA should include in its                  in the Appendix. All covered entities                 that it purchased, but ships the drug
                                            final guidance and suggested contract                   utilizing a contract pharmacy must                    directly to the contract pharmacy. See
                                            provisions, language to reinforce that all              comply with the certification                         Section 1 of Appendix. In cases where
                                            savings from the 340B program should                    requirements described in (5) below.                  a covered entity has more than one site,
erowe on DSK5CLS3C1PROD with NOTICES




                                            remain with the covered entity. Without                                                                       it may choose between having each site
                                            written guidance, all savings will not be               (2) Potential Alternatives to Single                  billed individually or designating a
                                            returned to the covered entity.                         Location/Single Pharmacy Model                        single covered entity billing address for
                                               Response: HRSA agrees that the intent                  In addition to contracting with a                   all 340B drug purchases.
                                            of the 340B program was to permit the                   single pharmacy for each clinical site,                  (b) The agreement will specify the
                                            covered entities to stretch scarce Federal              covered entities may pursue more                      responsibility of the parties to provide
                                            resources, and that the benefit of the                  complex arrangements that include                     comprehensive pharmacy services (e.g.,


                                       VerDate Nov<24>2008   14:45 Mar 04, 2010   Jkt 220001   PO 00000   Frm 00074   Fmt 4703   Sfmt 4703   E:\FR\FM\05MRN1.SGM   05MRN1
                                            10278                           Federal Register / Vol. 75, No. 43 / Friday, March 5, 2010 / Notices

                                            dispensing, recordkeeping, drug                           (h) The covered entity and the                      patients or creating a situation that
                                            utilization review, formulary                           contract pharmacy will develop a                      results in a State Medicaid Program
                                            maintenance, patient profile, patient                   system to verify patient eligibility, as              seeking a rebate on a discounted drug.
                                            counseling, and medication therapy                      defined by HRSA guidelines. The                       The covered entity remains responsible
                                            management services and other clinical                  system should be subject to                           at all times for the disposition of
                                            pharmacy services). Each covered entity                 modification in the event of change in                covered outpatient drugs it purchases
                                            has the option of individually                          such guidelines.                                      through a contract pharmacy. Annual
                                            contracting for pharmacy services with                    Both parties agree that they will not               audits performed by an independent,
                                            a pharmacy (ies) of its choice. Covered                 resell or transfer a drug purchased at                outside auditor with experience
                                            entities are not limited to providing                   section 340B prices to an individual                  auditing pharmacies are expected,
                                            comprehensive pharmacy services to                      who is not a patient of the covered                   although the exact method of ensuring
                                            any particular location and may choose                  entity. See 42 U.S.C. 256b(a)(5)(B). The              compliance is left up to the covered
                                            to provide them at multiple locations                   covered entity understands that it may                entity. The covered entity must have
                                            and/or ‘‘in-house.’’                                    be removed from the list of covered                   sufficient information to ensure it is
                                               (c) The covered entity will inform the               entities because of its participation in              meeting that responsibility.
                                            patient of his or her freedom to choose                 drug diversion and no longer be eligible              Independent audits are particularly
                                            a pharmacy provider. If the patient does                for 340B pricing. See Section 4 of                    valuable where the covered entity
                                            not elect to use the contracted service,                Appendix.                                             utilizes multiple pharmacy options.
                                            the patient may obtain the prescription                   (i) Neither party will use drugs                    They should follow standard business
                                            from the covered entity and then obtain                 purchased under section 340B to                       practices for audits, including audit
                                            the drug(s) from the pharmacy provider                  dispense Medicaid prescriptions, unless               trails provided by the entity to the
                                            of his or her choice.                                   the covered entity, the contract                      auditor, and use of standard reports.
                                               When a patient obtains a drug from a                 pharmacy and the State Medicaid                       The precise methodology utilized to
                                            pharmacy other than a covered entity’s                  agency have established an arrangement                ensure compliance and obtain the
                                            contract pharmacy or the covered                        to prevent duplicate discounts. Any                   necessary information is up to the
                                            entity’s in-house pharmacy, the                         such arrangement shall be reported to                 covered entity given its particular
                                            manufacturer is not required to offer                   the OPA, HRSA, by the covered entity.                 circumstances and, for example, might
                                            this drug at the 340B price.                              (j) The covered entity and contract                 include spot audits where the system in
                                               (d) The contract pharmacy may                        pharmacy will identify the necessary                  place permits. Drug diversion and
                                            provide other services to the covered                   information for the covered entity to                 duplicate discounts are a significant
                                            entity or its patients at the option of the             meet its ongoing responsibility of                    concern of HRSA and all efforts to avoid
                                            covered entity (e.g., home care, delivery,              ensuring that the elements listed herein              these problems should be well
                                            reimbursement services). Regardless of                  are being complied with and establish                 documented. In the event a covered
                                            the services provided by the contract                   mechanisms to ensure availability of                  entity determines that drug diversion or
                                            pharmacy, access to 340B pricing will                   that information for periodic                         duplicate discounts have occurred or
                                            always be restricted to patients of the                 independent audits performed by the                   that it is otherwise unable to comply
                                            covered entity.                                         covered entity.                                       with its responsibility to reasonably
                                               (e) The contract pharmacy and the                      (k) Both parties understand that they               ensure compliance, then it must take
                                            covered entity will adhere to all Federal,              are subject to audits by outside parties              immediate remedial action to assure
                                            State, and local laws and requirements.                 (by the Department and participating                  compliance and notify the OPA about
                                               Both the covered entity and the                      manufacturers) of records that directly               such compliance problems and actions
                                            contract pharmacy are aware of the                      pertain to the entity’s compliance with               taken to remedy those problems.
                                            potential for civil or criminal penalties               the drug resale or transfer prohibition
                                            if either violates Federal or State law.                                                                      (5) Certification
                                                                                                    and the prohibition against duplicate
                                            [The Department reserves the right to                   discounts. See 42 U.S.C. 256b(a)(5)(c).                 Under section 340B, if a covered
                                            take such action as may be appropriate                    The contract pharmacy will assure                   entity using contract pharmacy services
                                            if it determines that such a violation has              that all pertinent reimbursement                      requests to purchase a covered
                                            occurred.]                                              accounts and dispensing records,                      outpatient drug from a participating
                                               (f) The contract pharmacy will                       maintained by the pharmacy, will be                   manufacturer, the statute directs the
                                            provide the covered entity with reports                 accessible separately from the                        manufacturer to sell the drug at a price
                                            consistent with customary business                      pharmacy’s own operations and will be                 not to exceed the statutory 340B
                                            practices (e.g., quarterly billing                      made available to the covered entity,                 discount price. If the covered entity
                                            statements, status reports of collections               HRSA, and the manufacturer in the case                directs the drug shipment to its contract
                                            and receiving and dispensing records).                  of an audit. Such auditable records will              pharmacy or pharmacies, the covered
                                            See Section 2 of Appendix.                              be maintained for a period of time that               entity must comply, under any
                                               (g) The contract pharmacy, with the                  complies with all applicable Federal,                 distribution mechanism, with the
                                            assistance of the covered entity, will                  State and local requirements.                         statutory prohibition on drug diversion
                                            establish and maintain a tracking system                  (l) Upon written request to the                     and duplicate discounting.
                                            suitable to prevent diversion of section                covered entity, a copy of the contract                  To provide HRSA and manufacturers
                                            340B drugs to individuals who are not                   pharmacy service agreement will be                    with assurance that the covered entity
                                            patients of the covered entity.                         provided to the Office of Pharmacy                    has acted in a manner which limits the
                                            Customary business records may be                       Affairs.                                              potential for drug diversion, covered
erowe on DSK5CLS3C1PROD with NOTICES




                                            used for this purpose. The covered                                                                            entities should submit to OPA a
                                            entity will establish a process for                     (4) Ongoing Responsibility of Covered                 certification that it has signed and has
                                            periodic comparison of its prescribing                  Entity To Ensure Compliance                           in effect an agreement with the contract
                                            records with the contract pharmacy’s                      Covered entities are responsible for                pharmacy or pharmacies that satisfies
                                            dispensing records to detect potential                  ensuring that the system of distribution              both (3) and (4) above (i.e. that the
                                            irregularities. See Section 3 of                        chosen fully meets statutory obligations              contract(s) fully address the issues listed
                                            Appendix.                                               of ensuring against diversion to non-                 in (3) and that the covered entity has a


                                       VerDate Nov<24>2008   14:45 Mar 04, 2010   Jkt 220001   PO 00000   Frm 00075   Fmt 4703   Sfmt 4703   E:\FR\FM\05MRN1.SGM   05MRN1
                                                                            Federal Register / Vol. 75, No. 43 / Friday, March 5, 2010 / Notices                                                  10279

                                            plan to meet its ongoing responsibilities               purposes and are not intended to be                   health care provider affiliated with the
                                            to ensure compliance). The names of                     comprehensive, exhaustive or required.                covered entity; or (b) receipt of a
                                            those covered entities which submit a                   They offer sample provisions for                      prescription ordered by telephone or
                                            certification, or an alternate mechanism                   consideration, but are not intended to             other means of electronic transmission
                                            approved by OPA, will be listed on the                  be used as the complete terms of the                  that is permitted by State or local law
                                            OPA Web site for the convenience of                     contract. Given the variances among                   on behalf of an eligible patient by a
                                            participating drug manufacturers and                    many jurisdictions and among the                      legally qualified health care provider
                                            wholesaler distributors.                                numerous types of covered entities,                   affiliated with the covered entity who
                                               In addition, any covered entity that                 HRSA has decided at this time not to                  states that the prescription is for an
                                            has opted to utilize any pharmacy                       include a complete model contract in                  eligible patient. The covered entity will
                                            arrangement described in (2) must                       this notice.                                          furnish a list to the pharmacy of all such
                                            specify which arrangement or                               (1) ‘‘The covered entity owns covered              qualified health care prescribers and
                                            combination of arrangements it is                       drugs and arranges to be billed directly              will update the list of prescribers to
                                            utilizing and the names of any                          for such drugs. The pharmacy will                     reflect any changes. If a contract
                                            pharmacies participating when                           compare all shipments received to the                 pharmacy is found to have violated the
                                            registering. Covered entities seeking to                orders and inform the covered entity of               drug diversion prohibition, the contract
                                            materially change this arrangement that                 any discrepancy within five (5) business              pharmacy will pay the covered entity
                                            entail changes in the covered entity                    days of receipt. The covered entity will              the amount of the discount in question
                                            database should notify OPA of any such                  make timely payments for such drugs                   so that the covered entity can reimburse
                                            proposed changes and be aware that                      delivered to the pharmacy.’’                          the manufacturer.’’
                                            some changes may require advanced                          (2) ‘‘The covered entity will verify,
                                                                                                    using the contract pharmacy’s (readily                 Dated: March 2, 2010.
                                            notice to manufacturers and wholesalers
                                            as part of quarterly updates to the                     retrievable) customary business records,              Mary K. Wakefield,
                                            database.                                               that a tracking system exists which will              Administrator.
                                               In order to ensure accuracy, integrity               ensure that drugs purchased under the                 [FR Doc. 2010–4755 Filed 3–4–10; 8:45 am]
                                            and transparency, the OPA may conduct                   340B Drug Pricing Program are not                     BILLING CODE 4165–15–P
                                            a recertification process periodically                  diverted to individuals who are not
                                            (most likely annually) where covered                    patients of the covered entity. Such
                                            entities affirmatively certify as to their              records can include: Prescription files,              DEPARTMENT OF HEALTH AND
                                            ongoing compliance with 340B                            velocity reports, and records of ordering             HUMAN SERVICES
                                            requirements. It is currently expected                  and receipt. These records will be
                                            that the annual process would include                   maintained for the period of time                     Centers for Medicare & Medicaid
                                            certification by a duly authorized                      required by State law and regulations.’’              Services
                                            official: (1) That all information listed                  (3) ‘‘Prior to the contract pharmacy
                                                                                                                                                          [Document Identifier: CMS–3070 and CMS–
                                            on the database for that covered entity                 providing pharmacy services pursuant                  416]
                                            is complete, accurate, and correct; (2)                 to this agreement, the covered entity
                                            that the covered entity met the 340B                    will have the opportunity, upon                       Agency Information Collection
                                            eligibility requirements throughout the                 reasonable notice and during business                 Activities: Submission for OMB
                                            prior year and continues to do so; (3)                  hours, to examine the tracking system.                Review; Comment Request
                                            that any contract pharmacy arrangement                  For example, such a tracking system
                                            was actually performed in accordance                    may include quarterly sample                          AGENCY:   Centers for Medicare &
                                            with specified requirements including,                  comparisons of eligible patient                       Medicaid Services, HHS.
                                            but not limited to, that the covered                    prescriptions to the dispensing records                 In compliance with the requirement
                                            entity obtained sufficient information                  and a six (6) month comparison of 340B                of section 3506(c)(2)(A) of the
                                            from the contractor to ensure                           drug purchasing and dispensing records                Paperwork Reduction Act of 1995, the
                                            compliance with applicable policy and                   as is routinely done in other                         Centers for Medicare & Medicaid
                                            legal requirements; and (4) the                         reconciliation procedures. The contract               Services (CMS), Department of Health
                                            methodology utilized to ensure                          pharmacy will permit the covered entity               and Human Services, is publishing the
                                            compliance (e.g. through independent                    or its duly authorized representatives to             following summary of proposed
                                            audit or other mechanism).                              have reasonable access to contract                    collections for public comment.
                                                                                                    pharmacy’s facilities and records during              Interested persons are invited to send
                                            (6) Anti-Kickback Statute                               the term of this agreement in order to                comments regarding this burden
                                              Contract pharmacies and covered                       make periodic checks regarding the                    estimate or any other aspect of this
                                            entities should be aware of the potential               efficacy of such tracking systems. The                collection of information, including any
                                            for civil or criminal penalties if the                  contract pharmacy agrees to make any                  of the following subjects: (1) The
                                            contract pharmacy violates Federal or                   and all adjustments to the tracking                   necessity and utility of the proposed
                                            State law. In negotiating and executing                 system which the covered entity advises               information collection for the proper
                                            a contract pharmacy service agreement                   are reasonably necessary to prevent                   performance of the Agency’s function;
                                            pursuant to these guidelines, contract                  diversion of covered drugs to                         (2) the accuracy of the estimated
                                            pharmacies and covered entities should                  individuals who are not patients of the               burden; (3) ways to enhance the quality,
                                            be aware of and take into consideration                 covered entity.’’                                     utility, and clarity of the information to
                                            the provisions of the Medicare and                         (4) ‘‘The pharmacy will dispense                   be collected; and (4) the use of
erowe on DSK5CLS3C1PROD with NOTICES




                                            Medicaid anti-kickback statute, 42                      covered drugs only in the following                   automated collection techniques or
                                            U.S.C. 1320a–7b(b).                                     circumstances: (a) Upon presentation of               other forms of information technology to
                                                                                                    a prescription bearing the covered                    minimize the information collection
                                            D. Appendix—Suggested Contract                          entity’s name, the eligible patient’s                 burden.
                                            Provisions                                              name, a designation that the patient is                 1. Type of Information Collection
                                              The following suggested contract                      an eligible patient of the covered entity,            Request: Extension of a currently
                                            provisions are included for illustrative                and the signature of a legally qualified              approved collection; Title of


                                       VerDate Nov<24>2008   14:45 Mar 04, 2010   Jkt 220001   PO 00000   Frm 00076   Fmt 4703   Sfmt 4703   E:\FR\FM\05MRN1.SGM   05MRN1
ATTACHMENT 5
                                                                                                                                                                                                                            DECEMBER 7, 2020
                                                                                                                                                                                                                            Pharma Supply Chain & HCIT
                                                                                                                                                                                                                            Eric Percher
                                                                                                                                                                                                                            646-876-0115
                                                                                                                           Pharma Supply Chain & HCIT
                                                                                                                                                                                                                            eric@nephronresearch.com
                                                                                                                           The 340B Program Reaches a Tipping Point:                                                        Pharma Supply Chain & HCIT


                                                                                                                                                                                                                            Dolph Warburton, CFA
                                                                                                                           Sizing Profit Flows & Potential Disruption                                                       646-876-0118
                                                                                                                                                                                                                            dolph@nephronresearch.com
                                                                                                                           The 340B Drug Discount Program is at a tipping point. After a decade of advocating               Pharma Supply Chain & HCIT

                                                                                                                           unsuccessfully for regulatory and legislative change, pharmaceutical manufacturers have
                                                                                                                                                                                                                            Simon Mach
                                                                                                                           begun to take matters into their own hands. The financial impact of recent manufacturer          646-876-0117
                                                                                                                           actions challenging 340B regulatory authority on Walgreens, CVS Health and, to a lesser          simon@nephronresearch.com
                                                                                                                           extent, Cigna, are underappreciated as is the likelihood of escalation as we enter 2021.

                                                                                                                           New manufacturer 340B discount policies could impact 35%-40% of high margin contract
                                                                                                                           pharmacy expenditures (totaling $29.3bn at WAC) in 2021. Lilly, AstraZeneca, Merck, Sanofi,
                                                                                                                           Novartis and Novo together account for 29% of U.S. brand pharma expenditures but run closer
                                                                                                                           to 35%-40% of 340B contract pharmacy sales.
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                           Competitive dynamics may be close to pushing 340B past the tipping point. Novo Nordisk’s
                                                                                                                           notice limiting discounts for contract pharmacies Jan. 1st may have been necessitated by
                                                                                                                           policies implemented in the fall by Lilly and Sanofi. As similar trends play out across
                                                                                                                           therapies, manufacturers could be forced to adopt similar 340B policies in rapid succession.

                                                                                                                           Contract pharmacy 340B gross profit losses may exceed 340B op profits retained. Pharmacy
                                                                                                                           operators are quick to note the vast majority of 340B discounts are passed to covered entities
                                                                                                                           and a significant portion of discount gross profit retained is utilized to subsidize pharmacy
                                                                                                                           network rates. Our primary concern is that mfr. actions could disrupt the flow of discounts in
                                                                                                                           2021 but subsidized WBA and CVS network rates could prove difficult to ratchet up.

                                                                                                                           Walgreens’ exposure is far beyond all other operators at $1,037mn. If all 340B discounts
                                                                                                                           captured by Walgreens were to remain with the company, we estimate the 340B profit pool at
                                                                                                                           $1,037mn in 2020, or 22% of retail and spec brand gross profit. Mfr. policy changes to date
                                                                                                                           could represent a ($166mn) headwind in 2021, equating to 3% of brand gross profit and 3%
                                                                                                                           of EPS. Expansion in early 2021 could expose 11% of gross profit and EPS on an annual
                                                                                                                           basis, playing a leading role in our downgrade of WBA shares to Sell form Hold.

                                                                                                                           CVS is positioned for rapid 340B expansion 2020 to 2021. We size CVS 340B discount
                                                                                                                           retention across specialty and retail at $797mn in 2020. Mfr. policy changes could represent a
                                                                                                                           ($140mn) headwind in CY21, equating to 3% of brand gross profit but only 1% of EPS.
                                                                                                                           Expansion in early 2021 could expose 9% of brand gross profit and 4% of EPS, one of
                                                                                                                           several factors leading to our one notch downgrade of CVS shares to Hold from Buy.

                                                                                                                           Cigna/Evernorth and United/OptumRx 340B impact is limited by diversification. After rapid
                                                                                                                           340B specialty pharmacy relationship expansion and TPA optimization by Cigna/Evernorth 2018
                                                                                                                           to 2020, we see a material potential impact to the Evernorth PBM from Mfr. action but only
                                                                                                                           a 1% impact to CI EPS based on current policy changes and 3% if we see expansion in Jan.
                                                                                                                           Diversification is even more apparent at United Health, where the impact is well below 1%.




                                                                                                                           Please see important disclosures at the end of this report.
                                                                                                                           Nephron Research                                                                                                                                         December 7, 2020




                                                                                                                           TABLE OF CONTENTS
                                                                                                                           Introduction ...................................................................................................................................................................... 3
                                                                                                                           Executive Summary: 340B At a Tipping Point ................................................................................................................... 4
                                                                                                                           Market Level Analysis – Sizing 340B Discounts & Channel Share ................................................................................... 10
                                                                                                                              Sizing the 340B Program by Channel (Outpatient Pharmacy vs Retail & Mail) ............................................................. 11
                                                                                                                              Sizing the 340B Program by Contract Pharmacy Operator – RETAIL SHARE.............................................................. 12
                                                                                                                                 Walgreens Pharmacy – Retail Share ....................................................................................................................... 16
                                                                                                                                 CVS Health Pharmacy – Retail Share ...................................................................................................................... 17
                                                                                                                                 Walmart Pharmacy – Retail Share ........................................................................................................................... 18
                                                                                                                                 Kroger Pharmacy – Retail Share.............................................................................................................................. 18
                                                                                                                                 Rite Aid Pharmacy – Retail Share ............................................................................................................................ 19
                                                                                                                              Sizing the 340B Program by Contract Pharmacy Operator – SPECIALTY SHARE....................................................... 20
                                                                                                                                 Cigna/Evernorth (ESI/Accredo) – Specialty Share .................................................................................................... 22
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                 CVS Health Pharmacy – Specialty Share ................................................................................................................. 23
                                                                                                                                 Walgreens Pharmacy (AllianceRx Walgreens Prime) – Specialty Share ................................................................... 23
                                                                                                                                 Walmart Specialty Pharmacy – Specialty Share ....................................................................................................... 24
                                                                                                                                 UNH/Optum Specialty Pharmacy – Specialty Share ................................................................................................. 25
                                                                                                                           Contract Pharmacy Discount/Gross Profit Retention Analysis ......................................................................................... 27
                                                                                                                              Discounts Retained vs. Discounts Recognized as Gross Profit .................................................................................... 33
                                                                                                                              Industry Impact: Retail, Specialty, PBM, Payor/Employer & Distributor ........................................................................ 33
                                                                                                                                 Retail Pharmacy Impact: .......................................................................................................................................... 33
                                                                                                                                 Specialty Pharmacy Impact:..................................................................................................................................... 34
                                                                                                                                 PBM, Payor and Employer Impact: .......................................................................................................................... 34
                                                                                                                                 Distributor Impact. ................................................................................................................................................... 35
                                                                                                                           340B At a Tipping Point: Company Impact Analysis ........................................................................................................ 37
                                                                                                                                 Walgreens Alliance Boots Impact Analysis ............................................................................................................... 38
                                                                                                                                 CVS Health Impact Analysis .................................................................................................................................... 38
                                                                                                                                 Cigna/Evernorth Impact Analysis ............................................................................................................................. 39
                                                                                                                                 United/OptumRx Impact Analysis ............................................................................................................................. 40
                                                                                                                           Appendix I: Detailed Examination of 340B Manufacturer Policy Changes ........................................................................ 42




                                                                                                                                                                                                                                                                                                              2
                                                                                                                           Nephron Research                                                                                              December 7, 2020



                                                                                                                                                         Introduction
                                                                                                                           The Key Question: How much    The goal of this report is to shed light on a question that we have observed obsesses pharma and
                                                                                                                           money is moving through the   pharmaceutical supply chain executives but receives little attention from pharmaceutical supply
                                                                                                                           340B program and what
                                                                                                                                                         chain investors: How much money is moving through the 340B drug discount program and what portion
                                                                                                                           portion of discounts are
                                                                                                                           retained by pharmacies?       of the discounts provided by pharmaceutical manufacturers are retained by retail and specialty contract
                                                                                                                                                         pharmacy operators vs passed on to 340B hospitals and clinics?

                                                                                                                                                         Within this report we size the 340B program, project the share of discounts flowing through the seven
                                                                                                                                                         largest retail and specialty pharmacy operators, examine the quantity of discounts retained by
                                                                                                                                                         pharmacies vs passed on to payors and quantify the risk to Walgreens Boots Alliance, CVS Health,
                                                                                                                                                         Walmart, Cigna, UnitedHealth, and other supply chain participants should recent pharma
                                                                                                                                                         manufacturer 340B discount policy changes reduce 340B contract pharmacy profit pools in 2021.

                                                                                                                                                         Before we dig in deep, let us review key 340B program concepts and participants, including the role of
                                                                                                                                                         contract pharmacies operated by the largest retail chains and integrated PBMs-Payors.

                                                                                                                                                            The 340B Program: The 340B program was established in 1992, to ensure that manufacturers
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                             could provide Medicaid level discounts for outpatient drugs to safety-net hospitals and clinics
                                                                                                                                                             serving poor patients that did not qualify for Medicaid. Hospitals and clinics purchase drugs from
                                                                                                                                                             wholesalers at the 340B discount price but are reimbursed at contracted rates for Medicaid,
                                                                                                                                                             Medicare Part D and Commercial with substantial margins earned in Part D and Commercial.

                                                                                                                                                            Covered Entities and Contract Pharmacies: Initially hospitals and clinics that qualified as ‘340B
                                                                                                                                                             covered entities’ only received discounts when drugs were administered by community
                                                                                                                                                             outpatient pharmacies operated by the hospital or clinic. In 1996, the Health Resource & Services
                                                                                                                                                             Administration (HRSA), the regulatory agency that administers the 340B program, issued
                                                                                                                                                             guidance allowing covered entities that did not operate a pharmacy to establish a single
                                                                                                                                                             relationship with a ‘contract pharmacy’ in their community, typically an independent pharmacy.

                                                                                                                                                            Contract Pharmacy Expansion: HRSA guidance issued in 2010 dramatically expanded the role of
                                                                                                                                                             contract pharmacies, enabling all hospital and clinic covered entities to establish an unlimited
                                                                                                                                                             number of relationships with an unlimited number of contract pharmacies. This guidance
                                                                                                                                                             ushered in a period of rapid expansion in 340B program participation by retail pharmacy chains
                                                                                                                                                             Walgreens, CVS Health and Walmart (now 57% of contract pharmacies) and beginning in 2015,
                                                                                                                                                             specialty pharmacies run by Cigna (Evernorth), CVS, Walgreens, United Health (OptumRx) and
                                                                                                                                                             Walmart (specialty is now 20% of total 340B contract entity relationships, up from 1% in 2014).

                                                                                                                                                            340B Discount Proliferation. Expansion in the number of hospitals and clinics seeking to qualify
                                                                                                                                                             as 340B entities and in the number of integrated pharmacy and Third-Party Administrators
                                                                                                                                                             (TPAs) identifying and serving 340B eligible claims served to dramatically increase the size of the
                                                                                                                                                             program from $9bn of government spending with manufacturers providing $4.5bn of 340B
                                                                                                                                                             discounts in 2014 to a Nephron projection of $36bn of government spending with manufacturers
                                                                                                                                                             providing $45bn of 340 discounts in 2020. We project that $12.9bn of those discounts will flow
                                                                                                                                                             through contract pharmacies in 2020 of which $3.3bn will be retained by contract pharmacies
                                                                                                                                                             ($2.8bn by the five largest integrated players, Walgreens, CVS, Walmart, Cigna and United).

                                                                                                                                                            Manufacturers Begin to Push Back: After a decade of advocating unsuccessfully for regulatory
                                                                                                                                                             and legislative change, pharmaceutical manufacturers have begun to take matters into their own
                                                                                                                                                             hands. New manufacturer 340B discount policies introduced this fall could impact 35%-40% of
                                                                                                                                                             340B contract pharmacy sales by our projections. We expect many additional manufacturers are
                                                                                                                                                             poised to introduce similar policies in January 2021.

                                                                                                                                                                                                                                                              3
                                                                                                                           Nephron Research                                                                                                                        December 7, 2020



                                                                                                                                                                         Executive Summary: 340B At a Tipping Point
                                                                                                                           Manufacturers have begun to                   On Oct. 9th, 2019, the Trump administration issued an Executive Order that effectively prohibited
                                                                                                                           take action to directly counter               federal agencies from issuing binding rules through guidance documents: the memorandums,
                                                                                                                           duplicate 340B discounts and
                                                                                                                                                                         bulletins and letters that help industry comply with complex regulation but which are not legally
                                                                                                                           contract pharmacy growth
                                                                                                                                                                         binding. Given that much of the 340B program is defined by sub-regulatory guidance, not statute,
                                                                                                                                                                         this Executive Order called into question the ability for the Health Resources and Services
                                                                                                                                                                         Administration (HRSA) to enforce elements of the 340B program, setting the stage for
                                                                                                                                                                         manufacturer challenges that have so far gone largely unchallenged by covered entities.

                                                                                                                                                                         Over the last six-months, seven manufacturers have introduced policies intended to reduce
                                                                                                                                                                         duplicate discounts and reverse 340B contract pharmacy growth with a focus on broad 340B retail
                                                                                                                                                                         networks and specialty pharmacies operated by WBA, CVS, WMT, CI and to a lesser extent UNH.
                                                                                                                                                                         We summarize the six most significant new policies in Fig. 1. For a detailed timeline of manufacturer
                                                                                                                                                                         actions and exploration of the nuances of each approach see Appendix I on page 42.

                                                                                                                            Fig. 1: Manufacturer 340B actions began to impact contract pharmacies on Sept 1 st 2020, are likely to expand Jan 2021
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                             Manufacturer          Covered Entity (CE)               Contract Pharmacy           Implicit Goal                  Effective Date          2019 Brand
                                                                                                                                                   Policy and Scope                  (CP) Policy                                                                        Market Share
                                                                                                                             Lilly                 •   Limit access to 340B          •   No longer provide       •   Limit 340B                 •   Sept 1 st, 2020     •   6%
                                                                                                                                                       discounts – initially             340B discounts to CP        transactions/CP activity
                                                                                                                                                       focused on Cialis, later      •   Exception for Insulin   •   Limit duplicate claims
                                                                                                                                                       expanded to Lilly’s entire        if discount is passed
                                                                                                                                                       portfolio                         to patient

                                                                                                                             AstraZeneca           •   Limit access to 340B          •   No longer provide       •   Limit 340B                 •   Oct 1st,            •   3%
                                                                                                                                                       discounts - entire                340B discounts to           transactions/CP activity       2020
                                                                                                                                                       portfolio                         contract pharmacy       •   Limit duplicate claims

                                                                                                                             Merck                 •   Require covered entity to     •   No access to            •   Identify and reduce        •   Aug. 14 th,         •   6%
                                                                                                                                                       ‘voluntarily’ supply 340B         discounts unless            duplicate claims               2020
                                                                                                                                                       claims data to 340B ESP           claims data is
                                                                                                                                                                                         submitted

                                                                                                                             Sanofi                •   Require covered entity to     •   No access to            •   Identify and reduce        •   Oct 1 st,           •   4%
                                                                                                                                                       ‘voluntarily’ supply 340B         discounts unless            duplicate claims               2020
                                                                                                                                                       claims data to 340B ESP           claims data is
                                                                                                                                                                                         submitted

                                                                                                                             Novartis              •   Require covered entity to     •   No longer provide       •   Maintain access for        •   Set for Oct 1 st,   •   4%
                                                                                                                                                       ‘voluntarily’ supply 340B         340B discounts to CE        clinics and hospitals          delayed until
                                                                                                                                                       claims data to 340B ESP           when CP is more than        within community               new guidance
                                                                                                                                                                                         40 miles away           •   Limit 340B CP                  provided Oct
                                                                                                                                                                                                                     transactions with a            30 th, 2020
                                                                                                                                                                                                                     focus on specialty and
                                                                                                                                                                                                                     national chains

                                                                                                                             Novo Nordisk          •   Limit access to 340B          •   No longer provide       •   Limit 340B                 •   Jan. 1st,           •   6%
                                                                                                                                                       discounts – Novo’s policy         340B discounts to CP        transactions/CP activity       2021
                                                                                                                                                       could indicate Lilly and          for CE hospitals but    •   Maintain access for
                                                                                                                                                       Sanofi’s actions are having       allow CP for 340B           340B ‘grantees’
                                                                                                                                                       the desired effect                ‘grantees’

                                                                                                                            Source: Nephron Research, Company Disclosures, 2019 Brand Share from IQVIA SMART-US Edition


                                                                                                                           Manufacturer actions to date                  Publicly disclosed changes in manufacturer 340B discount policies over the last six-months could
                                                                                                                           could impact 35%-40% of 340B                  impact 35%-40% of 340B contract pharmacy sales and we expect many additional manufacturers
                                                                                                                           contract pharmacy sales. The
                                                                                                                                                                         are poised to introduce similar policies. Lilly, AstraZeneca, Merck, Sanofi, Novartis and Novo
                                                                                                                           impact on insulin competitive
                                                                                                                           dynamics is already visible.                  together account for 29% of U.S. brand pharma expenditures but run closer to 35%-40% of 340B
                                                                                                                                                                         contract pharmacy sales with even higher share in the retail channel at Lilly, Novartis, Novo and to a

                                                                                                                                                                                                                                                                                       4
                                                                                                                           Nephron Research                                                                                                                              December 7, 2020



                                                                                                                                                                        lesser extent, Merck. The impact of Lilly’s early moves may already be apparent in the insulin market
                                                                                                                                                                        where Novo Nordisk’s published a notice December 1st limiting discounts for contract pharmacies as
                                                                                                                                                                        of Jan. 1st. This move may have been necessitated by policies implemented in the fall by Lilly and
                                                                                                                                                                        Sanofi. As similar trends play out across therapies, manufacturers could be forced to adopt similar
                                                                                                                                                                        340B policies in rapid succession. While actions to date have been retail pharmacy centric, the three
                                                                                                                                                                        manufacturers that we expect will have the greatest impact on specialty contract pharmacy are
                                                                                                                                                                        Gilead, Pfizer and JNJ.

                                                                                                                           We project the dollarized value of           To identify the potential impact of changes in 340B policies on contract pharmacy operators,
                                                                                                                           340B expenditures at $81bn in                PBMs and Payors, we first must identify the value of 340B expenditures and discounts flowing
                                                                                                                           2020, of which $22.5bn, or 28%,              through retail and specialty contract pharmacies. As seen in Fig 2, we size the gross dollarized value
                                                                                                                           will flow through retail and
                                                                                                                                                                        of 34OB expenditures at $81bn in 2020 (i.e.: gross value of 340B pharmaceuticals at WAC price, which
                                                                                                                           specialty contract pharmacies
                                                                                                                                                                        is well above the net value of 340B program expenditures at the 340B discounted price), of which retail
                                                                                                                                                                        contract pharmacies are projected to account for $11.9bn, or 15%, and specialty contract pharmacies
                                                                                                                                                                        are projected to account for $10.6bn, or 13%.

                                                                                                                                                                        Fig. 2: 340B Gross Expenditures (Dollarized@WAC) by Channel; 2019-2021 CAGR=19%
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                                          $100                                                                                  $96bn
                                                                                                                                                                           $90
                                                                                                                                                                                                                                $81bn                            $15.3            Contract Pharmacy
                                                                                                                                                                           $80                                                                                                    2019-2021
                                                                                                                                                                                              $67bn                              $10.6                           $14.0
                                                                                                                                                                           $70                                                                                                    CAGR = 34%
                                                                                                                                                                                               $6.5                              $11.9
                                                                                                                                                                           $60
                                                                                                                                                                                               $9.9
                                                                                                                                                                         $bn




                                                                                                                                                                           $50
                                                                                                                                                                           $40                                                                                                    CE Outpatient
                                                                                                                                                                           $30                                                   $58.1
                                                                                                                                                                                                                                                                 $65.8            Pharmacy
                                                                                                                                                                                              $50.8                                                                               CAGR = 14%
                                                                                                                                                                           $20
                                                                                                                                                                           $10
                                                                                                                                                                               $0
                                                                                                                                                                                               2019                              2020*                           2021*
                                                                                                                                                                                               Hospital (Clinic, SNF)     Retail (Chain, Ind, Food, Merch)   Mail/Specialty


                                                                                                                                                                        Sources: Estimate for 2019 IQVIA Market Access Center of Excellence; Projections 2020-2021 Nephron Research.
                                                                                                                                                                        Note: Contract Pharmacy calculation at right = Retail + Mail/Specialty

                                                                                                                                                                        We then apply our estimates for each contract pharmacy operator’s specialty and retail 340B market
                                                                                                                                                                        share against our market sizing to arrive at an estimate of the value of 340B expenditures and
                                                                                                                                                                        discounts that are passing through each of the largest contract pharmacy operators.

                                                                                                                            Fig. 3: Retail Contract Pharmacy Share                                            Fig. 4: Specialty Contract Pharmacy Share


                                                                                                                                                                                                                 UNH (specialty), 13.7%                                       CI/ESI, 29.0%
                                                                                                                                                                                     WBA, 33.0%
                                                                                                                                        Other, 36.6%

                                                                                                                                                                                                                        WMT (central),
                                                                                                                                                                                                                           2.2%

                                                                                                                                                                                                                                  WBA
                                                                                                                                      RAD, 1.2%                                                                                (specialty),
                                                                                                                                          KR, 2.7%                                                                                15.5%
                                                                                                                                                                                                                                                                               CVS (specialty),
                                                                                                                                                                                CVS, 15.5%                                                                                         30.0%
                                                                                                                                                  WMT, 11.0%

                                                                                                                            Source: Nephron Research 340B Market Model Projection                             Source: Nephron Research 340B Market Model Projection



                                                                                                                                                                                                                                                                                                  5
                                                                                                                             Nephron Research                                                                                                                                             December 7, 2020



                                                                                                                           We size the contract pharmacy      Finally, we apply projections of spread and fixed fees against retail and specialty market share to
                                                                                                                           340B discount profit pool at       arrive at contract pharmacy specific estimates of discounts retained. The estimates (laid out in Fig 5
                                                                                                                           $3.4bn, 26% of discounts passing
                                                                                                                                                              below) equate to the gross profit attributable to combined 340B retail and specialty operations if
                                                                                                                           through contract pharmacies and
                                                                                                                           7% of total 340B discounts         we assume that all 340B discounts and fees remain with the contract pharmacy operator (i.e.:
                                                                                                                                                              putting to the side the extent to which discounts have been utilized to fund lower pharmacy
                                                                                                                                                              network rates).

                                                                                                                                                              Fig. 5: 2020 Contract Pharmacy 340B Gross Profit Pool (assuming 340B profits remain
                                                                                                                                                              with the contract pharmacy – they do not)
                                                                                                                                                                                               $3,500


                                                                                                                                                                                                                                                                                            $503      $3,348
                                                                                                                                                                                               $3,000                                                                           $21
                                                                                                                                                                                                                                                             $225      $48
                                                                                                                                                                                                                                                $187
                                                                                                                                                                  340B Retained Profit ($mn)




                                                                                                                                                                                               $2,500                              $530

                                                                                                                                                                                               $2,000
                                                                                                                                                                                                                      $797

                                                                                                                                                                                               $1,500

                                                                                                                                                                                                         $1,037
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                                                               $1,000


                                                                                                                                                                                                $500


                                                                                                                                                                                                  $0
                                                                                                                                                                                                        Walgreens   CVS Health   CI/Evernorth UNH/OptumRx   Walmart   Kroger   Rite Aid    Other CP   Total


                                                                                                                                                              Source: Nephron Research

                                                                                                                                                              The scale of 340B discounts captured by contract pharmacy operators is massive relative to
                                                                                                                                                              measures of non 340B pharmacy brand and specialty profitability - both on a margin percentage
                                                                                                                                                              and as a share of absolute gross profits – though we note that not all 340B discounts retained by
                                                                                                                                                              contract pharmacies are ultimately recognized as gross profit.

                                                                                                                                                                                               If all 340B discounts captured by the contract pharmacy were to remain within the contract
                                                                                                                                                                                                pharmacy, we estimate the 2020 340B profit pool would total $1,037mn at Walgreens and
                                                                                                                                                                                                $797mn at CVS Health, accounting for 22% and 25% of Walgreens and CVS retail and
                                                                                                                                                                                                specialty brand gross profit, respectively, prior to investment in lower retail network rates.

                                                                                                                                                                                               Moving from the integrated PBM/Payor operation of CVS to Cigna/Evernorth and
                                                                                                                                                                                                United/OptumRx, we compare the estimated discount profit pool of $530mn at Evernorth and
                                                                                                                                                                                                $187mn at OptumRx to our projections for brand profit generated by specialty and mail
                                                                                                                                                                                                operations. We estimate that after significant growth 2019 to 2020, 340B could account for
                                                                                                                                                                                                21% and 14% of Evernorth and OptumRx specialty and mail fulfillment brand gross profit
                                                                                                                                                                                                prior to investment in lower specialty network rates.

                                                                                                                             While the profit pool            When examining 340B discount flows, it is important to keep in mind first that the vast majority of
                                                                                                                             represents 26% of discounts,     discounts flow to covered entities and second that the 340B discount pool that is retained by the
                                                                                                                             only a portion of this amount
                                                                                                                                                              contract pharmacy have been utilized to counter (or perhaps enable) the pursuit of volume via
                                                                                                                             is retained as contract
                                                                                                                             pharmacy gross profit            aggressive narrow network contracts with the largest payors/PBMs at ever lower reimbursement
                                                                                                                                                              rates.

                                                                                                                                                                                               While the level of 340B gross profit investment in lower rates is impossible to determine from the
                                                                                                                                                                                                outside, we put the annual reimbursement pressure on WBA’s estimated 2020 U.S. pharmacy
                                                                                                                                                                                                gross profit of $19.1bn (inclusive of specialty) and CVS’s estimated 2020 retail pharmacy gross
                                                                                                                                                                                                profit of $18.8bn (excluding specialty) at $450mn-$900mn, only $250-$450mn of which is offset
                                                                                                                                                                                                by organic growth.


                                                                                                                                                                                                                                                                                                               6
                                                                                                                           Nephron Research                                                                                                       December 7, 2020



                                                                                                                                                                We believe that specialty contract pharmacy operators have also utilized 340B program discounts
                                                                                                                                                                 to lower specialty network rates in an effort to accrue incremental share (particularly from
                                                                                                                                                                 independents who have more limited access to 340B profit pools) and expand manufacturer data
                                                                                                                                                                 related specialty profit pools and admin fees.

                                                                                                                           Our primary concern is that      However, while contract pharmacy operators have been quick to note that they are not retaining
                                                                                                                           mfr. actions could disrupt the   hundreds of millions of profit from the 340B program, the fact that funds have been contracted away
                                                                                                                           flow of discounts in 2021 but
                                                                                                                                                            to payors and PBMs to drive volume or offset reimbursement pressure, does not mean pharmacy
                                                                                                                           subsidized network rates for
                                                                                                                           WBA and CVS could prove          operators are off the hook if the program is disrupted by manufacturer or regulatory action. Should
                                                                                                                           difficult to ratchet up          manufacturer policies constraining contract pharmacy access to 340B discount prices prove
                                                                                                                                                            durable in early 2021, pharmacies could be caught in the middle as they lose a significant source
                                                                                                                                                            of funding and have limited leverage to ratchet narrow network rates higher (with Part D
                                                                                                                                                            contracts negotiated annually and commercial contracts typically negotiated on a three year
                                                                                                                                                            cycle). As such, 340B earnings exposure could run closer to the gross profit pool levels we
                                                                                                                                                            identified above than to the much lower levels of profits that we believe are being recognized as
                                                                                                                                                            earnings after the pool has been drained to fund payor contracts.
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                            In Fig 6 we size the potential annual impact on the four largest integrated contract pharmacy
                                                                                                                                                            operators. We segment between a base case reflecting actions taken to date by 7 manufacturers (15%
                                                                                                                                                            reduction to retail 340B discounts, 10% to specialty) and an expand case reflecting rapid adoption of
                                                                                                                                                            similar policies by additional manufacturers in early 2021 (50% reduction to retail, 40% reduction to
                                                                                                                                                            specialty).

                                                                                                                                                            Fig. 6: 2021 Contract Pharmacy Operator Impact Analysis: Base vs Expand Case
                                                                                                                                                                                                              WBA              CVS             Cigna         UNH
                                                                                                                                                                                                          (Retail+Spec)   (Retail + Spec)   (Evernorth)   (OptumRx)
                                                                                                                                                            340B Gross Profit (Discount Retained)            $1,215           $1,170           $763          $295
                                                                                                                                                             Share of Retail & Spec Brand Gross Profit        25%              21%             30%           20%
                                                                                                                                                             Share of Total Company EPS                       24%               9%             10%            1%

                                                                                                                                                            Brand GP Impact at Base Case                      $166             $140            $76          $30
                                                                                                                                                             Share of Retail & Spec Brand Gross Profit         3%               3%              3%           2%
                                                                                                                                                            Brand GP Impact at Expand Case                    $576             $513            $305         $118
                                                                                                                                                             Share of Retail & Spec Brand Gross Profit        12%               9%             12%           8%

                                                                                                                                                            EPS Impact at Base Case                           $0.16           $0.08            $0.16        $0.02
                                                                                                                                                             Share of EPS                                      3%              1%               1%           0%
                                                                                                                                                            EPS Impact at Expand Case                         $0.55           $0.29            $0.66        $0.10
                                                                                                                                                             Share of EPS                                     11%              4%               4%           1%

                                                                                                                                                            Source: Nephron Research



                                                                                                                                                            Walgreens Boots Alliance:
                                                                                                                           WBA: 340B exposure plays a       Walgreens exposure is far beyond all other operators at $1,037mn. If all 340B discounts captured by
                                                                                                                           key role in our downgrade of     Walgreens were to remain with the company, we estimate the 340B profit pool at $1,037mn in 2020,
                                                                                                                           WBA shares to Sell from Hold
                                                                                                                                                            or 22% of retail and spec brand gross profit. Mfr. policy changes to date could represent a ($166mn)
                                                                                                                                                            headwind in 2021, equating to 3% of brand gross profit and 3% of EPS. Broad expansion in early
                                                                                                                                                            2021 could expose ($576mn), or 11%, of gross profit and 11% of total company EPS on an annual
                                                                                                                                                            basis – a much greater potential EPS impact than any of its more diversified peers.

                                                                                                                                                                Our WBA rating downgrade to Sell, from Buy, is predicated on five risk factors, of which the
                                                                                                                                                                 340B contract pharmacy profit pools exposure is most concerning. Walgreens has by far the
                                                                                                                                                                 greatest exposure within the supply chain to changes to the 340B program, in part owing to the
                                                                                                                                                                 company’s long history providing contract pharmacy, TPA and technology services and in part

                                                                                                                                                                                                                                                                      7
                                                                                                                           Nephron Research                                                                                                 December 7, 2020



                                                                                                                                                                 owing to the limited diversity of the overall operation relative to integrated PBM-Payor peers. It
                                                                                                                                                                 also doesn’t help that COVID will depress U.S. and U.K. earnings contributions in 2020 and 2021.



                                                                                                                                                             CVS Health:
                                                                                                                           CVS: 340B exposure is one of      CVS’s is positioned for rapid 340B expansion 2020 to 2021. We size CVS 340B discount retention
                                                                                                                           several factors that lead us to   across specialty and retail at $797mn in 2020. Rapid expansion of 340B pharmacies and specialty
                                                                                                                           downgrade CVS Health
                                                                                                                                                             relationships could drive as much as 40%+ growth in 2021 to $1,170 or 21% of brand gross profit. Mfr.
                                                                                                                           shares to Hold from Buy
                                                                                                                                                             policy changes could represent a ($140mn) headwind in CY21, equating to 3% of brand gross
                                                                                                                                                             profit but only 1% of EPS. Broad expansion in 2021 could expose ($513mn), or 9%, of brand gross
                                                                                                                                                             profit and 4% of total company EPS.

                                                                                                                                                                If Walgreens has the deepest exposure to 340B via retail, then CVS has the broadest exposure with
                                                                                                                                                                 significant profit centers across both the Pharmacy Services segments (specialty contract
                                                                                                                                                                 pharmacy and TPA) and Retail Segment (contract pharmacy operations). Moreover, CVS has
                                                                                                                                                                 continued to rapidly expand the number of specialty contract pharmacy relationships with
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                                 covered entities and retail contract pharmacy locations in 2019 and through the first ten-months
                                                                                                                                                                 of October.

                                                                                                                                                                While our downgrade today of CVS shares to Hold from Buy balances our positive outlook for the
                                                                                                                                                                 Health Benefits business with multiple concerns related to four pressures facing the Retail and
                                                                                                                                                                 Pharmacy Services businesses, the outcome of our analysis of 340B contract pharmacy profit
                                                                                                                                                                 pools served to catalyze the move to a Hold rating.



                                                                                                                                                             Cigna/Evernorth:
                                                                                                                           CI: Significant impact for        After rapid 340B specialty pharmacy relationship expansion and TPA optimization by Cigna/Evernorth
                                                                                                                           Evernorth, limited impact for     2018 to Oct 2020, we see a material potential impact to the Evernorth PBM organization from our
                                                                                                                           Cigna                             base case (10% reduction to spec pharmacy 340B discounts) but given the diversity of the total
                                                                                                                                                             enterprise the impact is far more limited than at WBA or CVS. Under the base case, 2021 340B
                                                                                                                                                             discounts retained decline by ($76mn) resulting in a similar reduction in Evernorth gross profit. This
                                                                                                                                                             would equate to a 1% headwind to CI EPS. Under the expansion scenario the headwind to projected
                                                                                                                                                             growth increases to ($229mn) or a 3% headwind to EPS.



                                                                                                                                                             UnitedHealth/OptumRx:
                                                                                                                           UNH: Loss of a growth driver      As OptumRx’s specialty expansion and 340B optimization efforts appear to have only accelerated
                                                                                                                           for OptumRx, minimal impact       in 2019 and 2020, the impact to OptumRx is limited and the diversification of UNH results in a
                                                                                                                           to UnitedHealth Group
                                                                                                                                                             very modest earnings impact for the total company. What is more interesting is the extent to which
                                                                                                                                                             expanded 340B profitability is helping to support OptumRx’s guidance for EBIT per Rx expansion from
                                                                                                                                                             $2.94 in 2020 to $3.01 to $3.05 in 2021 on revenue growth guidance that was substantially lower than
                                                                                                                                                             our 6%-7% revenue growth outlook at 2%-3%.




                                                                                                                                                                                                                                                                 8
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.

                                                                                                                                                      Nephron Research




                                                                                                             SIZING 340B DISCOUNTS & CHANNEL SHARE
                                                                                                                             MARKET LEVEL ANALYSIS:




       9
                                                                                                                                                      December 7, 2020
                                                                                                                           Nephron Research                                                                                                                          December 7, 2020



                                                                                                                                                                            Market Level Analysis – Sizing 340B Discounts & Channel Share
                                                                                                                           We project the dollarized ‘gross’                We begin our analysis of 340B profit pools by examining the size and growth of the 340B program at
                                                                                                                           price value of drugs flowing                     both gross pharmaceutical value (WAC dollarized value of manufacturer 340B sales before discounts)
                                                                                                                           through the 340B program at
                                                                                                                                                                            and net pharmaceutical value (the price to covered entities after 340B discounts). We then segment
                                                                                                                           $81bn in 2020, or 12.5% of total
                                                                                                                           U.S. pharmaceutical expenditures                 the market between the value of 340B product flowing through the hospital and clinic channel (via
                                                                                                                                                                            outpatient pharmacies run by covered entities) and the value of product flowing through the retail and
                                                                                                                                                                            specialty/mail pharmacy channels (via contract pharmacy relationships with covered entities).

                                                                                                                                                                                Gross pharmaceutical value is key to projecting the profit earned by contract pharmacies
                                                                                                                                                                                 which is often calculated based on the gross (WAC) price, not the net price after 340B
                                                                                                                                                                                 discounts. Building off historical IQVIA estimates, we project 2020 dollarized expenditures at
                                                                                                                                                                                 $81bn. This equates to 12.5% of our estimate for total U.S. pharmaceutical expenditures in 2020.

                                                                                                                                                                                The delta between gross and net 340B value, referred to throughout this report as gross-to-
                                                                                                                                                                                 net (or G2N) is key to determining the value of 340B discounts flowing through contract
                                                                                                                                                                                 pharmacies that are passed on to covered entities versus retained by the pharmacy. Building
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                                                 off historical estimates from IQVIA and the Drug Channels Institute, we project 2020 340B
                                                                                                                                                                                 discount/G2N value based on dollarized (WAC) gross sales at $45bn.

                                                                                                                            Fig. 7: We project the value of 340B discounts will total $45bn in 2020, up from $26bn in 2017

                                                                                                                            $100
                                                                                                                             $90
                                                                                                                             $80
                                                                                                                             $70                                                                                                                                               $53
                                                                                                                             $60                                                                                                               $45
                                                                                                                             $50                                                                               $38                                                                     $96
                                                                                                                             $40                                                $33                                                                    $81
                                                                                                                                              $26                                                                      $67
                                                                                                                             $30                                                       $58
                                                                                                                             $20                      $46                                                                                                              $42     $42
                                                                                                                                                                                                                                       $36     $36
                                                                                                                                                                                                       $30     $30
                                                                                                                             $10      $19     $19                     $24       $24

                                                                                                                               $0
                                                                                                                                      340B 340B 340B                  340B 340B 340B                  340B 340B 340B                  340B 340B 340B                  340B 340B 340B
                                                                                                                             $bn




                                                                                                                                      Sales Disc WAC                  Sales Disc WAC                  Sales Disc WAC                  Sales Disc WAC                  Sales Disc WAC
                                                                                                                                      (Net) (G2N) Sales               (Net) (G2N) Sales               (Net) (G2N) Sales               (Net) (G2N) Sales               (Net) (G2N) Sales
                                                                                                                                                 (Gross)                         (Gross)                         (Gross)                         (Gross)                         (Gross)


                                                                                                                                             2017                               2018                          2019                            2020                            2021

                                                                                                                            Sources for 340B Program Expenditure (Net): 2017-2019 HRSA 340B program budget requests (reflecting Apexus provided value), 2020 projection is attributable
                                                                                                                            to Drug Channels Institute (building off of the budget estimate), for 2021 we build off the Drug Channels estimate to arrive at a Nephron Research estimate. This
                                                                                                                            number is likely understated by ~2% as it does not capture Aids Drug Assistance Program (ADAP) 340B Rebates such as those pro cessed through Kalderos.
                                                                                                                            Sources for Dollarized WAC 340B Expenditure (Gross): Est. 2017-2019 IQVIA Market Access Center of Excellence 340B Report, 2020; Projections 2020-2021
                                                                                                                            Nephron Research. Note that this is dollarized G2N at invoice prices whereas actual invoice as reported by IQVIA (and estima ted in our G2N Market Model) reflect
                                                                                                                            340B discounts in the invoice price (i.e.: measures of G2N typically do not reflect the full dollarized value of 340B discounts as shown above).

                                                                                                                                                                            Note that our market analysis attempts to bridge and build on several unique data sources and
                                                                                                                                                                            analyses, including data sets from CMS, HHS/HRSA, IQVIA and Drug Channels as well as 340B
                                                                                                                                                                            whitepapers from IQVIA and Berkley Research Group. We have attempted to identify all inputs and


                                                                                                                                                                                                                                                                                           10
                                                                                                                           Nephron Research                                                                                                                                December 7, 2020



                                                                                                                                                                            note where our perspective and assumptions differ materially (particularly with respect to where 340B
                                                                                                                                                                            discounts are retained within the supply chain and among covered entities).

                                                                                                                                                                            Sizing the 340B Program by Channel (Outpatient Pharmacy vs Retail & Mail)
                                                                                                                           Contract pharmacies’ share of                    Having sized the value of gross 340B expenditures and net 340B sales after discounts for the market,
                                                                                                                           340B expenditures are on                         we now estimate gross and net by channel, segmenting between outpatient pharmacies operated by
                                                                                                                           track to expand from 24% in
                                                                                                                                                                            covered entity hospitals and clinics, retail community contract pharmacies and specialty (inclusive
                                                                                                                           2019 to 31% in 2021 – we
                                                                                                                           identify three primary drivers                   of mail) contract pharmacies. We use as our stepping off point an IQVIA analysis of 2019 dollarized
                                                                                                                                                                            WAC sales based on point of service data, which found that 75% of 340B value flows through the
                                                                                                                                                                            hospital channel vs 15% via the retail pharmacy channel and 10% via the specialty/mail channel1.

                                                                                                                                                                            Our estimates for retail and specialty 340B growth (which assume no impact from recent
                                                                                                                                                                            manufacturer actions), indicate that combined retail and specialty share of gross 340B spend will
                                                                                                                                                                            increase from 24% in 2019 to 28% in 2020 and 31% in 2021. Higher growth among contract
                                                                                                                                                                            pharmacies relative to covered entity outpatient pharmacies 2019-2021 is driven by a combination of:

                                                                                                                                                                            1)     Expanding retail pharmacy participation among the largest chains to a point where effectively
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                                                   all Walgreens and CVS Health pharmacies will be 340B contract pharmacies by the end of 2021.

                                                                                                                                                                            2)     More aggressive 340B contract pharmacy optimization among TPAs and data providers,
                                                                                                                                                                                   enabled in part by consolidation and integration of these services by the largest contract
                                                                                                                                                                                   pharmacy operators.

                                                                                                                                                                            3)     The culmination of specialty pharmacy expansion and penetration efforts that began in 2016
                                                                                                                                                                                   and have proliferated 2018-2020.

                                                                                                                                                                            As seen in Fig 8, we project gross 340B expenditures flowing through retail and specialty contract
                                                                                                                                                                            pharmacies will expand at a 34% CAGR 2019-2021, equating to $12.9bn in absolute growth
                                                                                                                                                                            ($8.8bn in spec pharmacy and $4.1bn in retail) as compared to gross 340B expenditures flowing
                                                                                                                                                                            through hospital outpatient pharmacy expanding at a 14% CAGR, $15.1bn in absolute growth.



                                                                                                                                                                            Fig. 8: 340B WAC Dollarized Sales (Gross) by Channel; 2019-2021 CAGR = 19%
                                                                                                                                                                                 $100                                                                             $96bn
                                                                                                                                                                                  $90
                                                                                                                                                                                                                                  $81bn                            $15.3        Contract Pharmacy
                                                                                                                                                                                  $80                                                                                           2019-2021
                                                                                                                                                                                                  $67bn                            $10.6                           $14.0
                                                                                                                                                                                  $70                                                                                           CAGR = 34%
                                                                                                                                                                                                   $6.5                            $11.9
                                                                                                                                                                                  $60
                                                                                                                                                                                                   $9.9
                                                                                                                                                                             $bn




                                                                                                                                                                                  $50
                                                                                                                                                                                  $40                                                                                           CE Outpatient
                                                                                                                                                                                  $30                                              $58.1
                                                                                                                                                                                                                                                                   $65.8        Pharmacy
                                                                                                                                                                                                  $50.8                                                                         CAGR = 14%
                                                                                                                                                                                  $20
                                                                                                                                                                                  $10
                                                                                                                                                                                   $0
                                                                                                                                                                                                   2019                            2020*                           2021*
                                                                                                                                                                                                   Hospital (Clinic, SNF)   Retail (Chain, Ind, Food, Merch)   Mail/Specialty


                                                                                                                                                                            Sources: Estimate for 2019 IQVIA Market Access Center of Excellence; Projections 2020-2021 Nephron Research.
                                                                                                                                                                            Note: Contract Pharmacy calculation at right = Retail + Mail/Specialty




                                                                                                                           1   The 340B Drug Discount Program: Complexity, Challenges and Change, IQVIA Market Access Center of Excellence, August 2020

                                                                                                                                                                                                                                                                                          11
                                                                                                                           Nephron Research                                                                                                                        December 7, 2020




                                                                                                                           We project the value of 340B                   The delta between gross expenditures at WAC price and net expenditures after discounts (Fig 7 and 8,
                                                                                                                           discounts flowing through                      above) provide us with a measure of the 340B discount pool flowing primarily to covered entities and
                                                                                                                           contract pharmacies at
                                                                                                                                                                          secondarily to contract pharmacies (with additional fee retention by the Third-Party Administrators
                                                                                                                           $12.9bn in 2020, as compared
                                                                                                                           to $32.0bn flowing through                     [TPAs] and the 340B claim and split-billing technology vendors that support the 340B program). As
                                                                                                                           covered entities’ captive                      seen in Fig 9, we project that in 2020 340B discounts/G2N will total $32.0bn for covered entities
                                                                                                                           outpatient pharmacies                          (outpatient pharmacies) and $12.9bn for contract pharmacies (inclusive of both retail and
                                                                                                                                                                          specialty/mail channels).

                                                                                                                                                                                   Note that this represents the value of 340B discounts flowing through both covered entity
                                                                                                                                                                                    pharmacy and contract pharmacies, only a portion of which will be retained by contract
                                                                                                                                                                                    pharmacies. The share retained by contract pharmacies vs. passed on to covered entities is the
                                                                                                                                                                                    focus of our profit analysis.

                                                                                                                                                                          Fig. 9: The value of 340B discounts/G2N flowing through contract pharmacies is
                                                                                                                                                                          expanding at a much faster rate than at covered entity outpatient pharmacies
                                                                                                                                                                                     $60
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                                                                                                                              $53bn         Discounts Available
                                                                                                                                                                                     $50                                           $45bn                       $8.3         to Covered Entity
                                                                                                                                                                                                                                    $5.7
                                                                                                                                                                                                                                                                            (via Contract
                                                                                                                                                                                     $40                  $38bn                                                $8.5
                                                                                                                                                                                                                                                                            Pharmacy) CAGR =
                                                                                                                                                                                                           $3.5                     $7.1
                                                                                                                                                                                                                                                                            34%
                                                                                                                                                                              $bn




                                                                                                                                                                                     $30                   $5.9


                                                                                                                                                                                     $20
                                                                                                                                                                                                                                                              $36.1          Discounts Available
                                                                                                                                                                                                                                   $32.0
                                                                                                                                                                                                          $28.0                                                              to Covered Entity
                                                                                                                                                                                     $10
                                                                                                                                                                                                                                                                             Pharmacy
                                                                                                                                                                                      $0
                                                                                                                                                                                                                                                                             CAGR = 14%
                                                                                                                                                                                                          2019                     2020*                      2021*

                                                                                                                                                                                           Hospital (Clinic, SNF)   Retail (Chain, Ind, Food, Merch)      Mail/Specialty

                                                                                                                                                                          Source: Nephron Research Projections



                                                                                                                                                                          Sizing the 340B Program by Contract Pharmacy Operator – RETAIL SHARE
                                                                                                                           We now turn from the value of                  Having sized the value of gross 340B expenditures and 340B discounts flowing through hospital
                                                                                                                           the 340B program to the value                  outpatient vs retail and specialty contract pharmacies, we now turn to the value flowing through each
                                                                                                                           of discounts flowing through                   of the major 340B contract pharmacy operators. Walgreens was early to recognize the contract
                                                                                                                           each of the major 340B
                                                                                                                                                                          pharmacy opportunity that arose following 2010 HRSA guidance. As seen in Fig. 10, Walgreens
                                                                                                                           contract pharmacy operators
                                                                                                                                                                          expanded from 190 retail contract pharmacies in 2010 to 4,211 in 2012 and continued to expand its
                                                                                                                                                                          share of 340B contract pharmacies until 2018, when CVS Health began to drastically increase the
                                                                                                                                                                          number of CVS retail pharmacies participating in the program2.

                                                                                                                                                                                   Hospital outpatient pharmacies run by covered entity hospitals and clinics are by definition not
                                                                                                                                                                                    included in our count of contract pharmacies. However, on-site hospital pharmacies run by
                                                                                                                                                                                    pharmacy chains and specialty focused community pharmacies are included in our retail count.

                                                                                                                                                                                   This distinction is most important when considering Walgreens and CVS Health share.
                                                                                                                                                                                    Walgreen’s operates 200 pharmacies located within hospitals and 300 specialty-focused


                                                                                                                           2 Nephron analysis of Health Resource & Services Administration (HRSA) Office of Pharmacy Affairs Information System (OPASIS) covered entity relationship and

                                                                                                                           contract pharmacy program participation data 2011-20220. This data set is supplemented with IQVIA and Drug Channels Institute retail pharmacy market share
                                                                                                                           data and Nephron Projections for specialty pharmacy sales and share in 2020 and 2021.



                                                                                                                                                                                                                                                                                       12
                                                                                                                           Nephron Research                                                                                                                                               December 7, 2020



                                                                                                                                                                                                           community pharmacies which lead to 340B program share above what is indicated by pharmacy
                                                                                                                                                                                                           count. CVS Health also operates a more limited number of such pharmacies which boost share.

                                                                                                                            Fig. 10: Walgreens was early to recognize the 340B contract pharmacy opportunity, CVS expanded rapidly in 2019 and 2020

                                                                                                                                                                              9,000
                                                                                                                                                                                                                                                                                        7,789 WBA
                                                                                                                                         Contract Pharmacy Retail Locations




                                                                                                                                                                              8,000
                                                                                                                                                                                                                                                                               7,555
                                                                                                                                                                                                                                                                    7,216
                                                                                                                                                                              7,000                                                                    6,233
                                                                                                                                                                                                                     5,560      5,708       5,852
                                                                                                                                                                              6,000                       5,094                                                                         4,945 CVS
                                                                                                                                                                              5,000           4,211
                                                                                                                                                                                                                                                                               3,633
                                                                                                                                                                              4,000
                                                                                                                                                                                                                                                                                          2,967 WMT
                                                                                                                                                                              3,000                                                                                 2,030
                                                                                                                                                                                      1,481                                                            1,733
                                                                                                                                                                              2,000                                  1,075      1,265       1,334
                                                                                                                                                                                                           641                                                                                 695 KR
                                                                                                                                                                              1,000     17    108
                                                                                                                                                                                 0                                                                                                             575 RAD
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                                                       2011   2012         2013       2014       2015       2016       2017         2018       2019      2020

                                                                                                                                                                                              CVS                   WBA                    WMT                 KR                 RAD

                                                                                                                            Source: Nephron Research analysis of HRSA OPASIS data 2011-2020
                                                                                                                            Note: Jan-20 Data represents the net of all contracts begun or terminated on or before 10/23/2020, all prior years are as of January 1 st of that year


                                                                                                                           WBA retail pharmacies                                                      As seen in Fig 11, HRSA data indicates Walgreens’ share of retail contract pharmacies stood at 28% of
                                                                                                                           accounted for 28% of all 340B                                              all contract pharmacy participants in the 340B program in 2020 as compared to 18% at CVS and 11%
                                                                                                                           contract pharmacies in 2020 as
                                                                                                                                                                                                      at Walmart. Kroger and Rite Aid each possess 2% share.
                                                                                                                           compared to 18% at CVS and
                                                                                                                           11% at Walmart                                                             As we look out to the end of 2021, we expect that as many as 9,000 of WBA’s ~9,200 retail pharmacies
                                                                                                                                                                                                      will participate in the 340B program as contract pharmacies and CVS could expand participation to
                                                                                                                                                                                                      6,500 of its ~9,900 retail pharmacies. As such, we expect CVS share will expand to 20% in 2021
                                                                                                                                                                                                      while WBA share will decline modestly to 27% and Walmart will decline slightly to 10%.


                                                                                                                                                                                                      Fig. 11: 340B pharmacy share of total RETAIL 340B contract pharmacies
                                                                                                                                                                                                      100%                                                                                          Rite Aid
                                                                                                                                                                                                                                                                                                    Pharmacy
                                                                                                                                                                                                                    9%               10%              11%               11%              10%

                                                                                                                                                                                                       80%                           10%                                                            Kroger
                                                                                                                                                                                                                    9%                                15%               18%              20%        Pharmacy

                                                                                                                                                                                                                                                                                                    Walmart
                                                                                                                                                                                                       60%          32%              34%                                                            Pharmacy
                                                                                                                                                                                                                                                      31%               28%              27%        CVS Health
                                                                                                                                                                                                                                                                                                    Pharmacy
                                                                                                                                                                                                       40%
                                                                                                                                                                                                                                                                                                    Walgreens
                                                                                                                                                                                                                                                                                                    Pharmacy
                                                                                                                                                                                                       20%          43%              41%              40%               40%              38%



                                                                                                                                                                                                        0%
                                                                                                                                                                                                                    2017             2018             2019              2020            2021

                                                                                                                                                                                                      Source: Nephron Research analysis of HRSA OPASIS data 2011-2019. Nephron Research projection for 2021.




                                                                                                                                                                                                                                                                                                                 13
                                                                                                                           Nephron Research                                                                                                     December 7, 2020




                                                                                                                           WBA retail pharmacies           We now move from pharmacy operator’s share of retail 340B contract pharmacies to their share
                                                                                                                           accounted for 36% of all 340B   of total relationships between retail contract pharmacies and 340B covered entities.                       It is
                                                                                                                           covered entity retail
                                                                                                                                                           important to keep in mind that while hospital covered entities drive the majority of 340B value, with
                                                                                                                           relationships in 2020 as
                                                                                                                           compared to 10% at CVS and      revenue easily 10-20x that of clinic covered entities, much of the growth in 340B retail relationships in
                                                                                                                           7% at Walmart                   recent years has come via expanding contract pharmacy engagement with clinics and other qualified
                                                                                                                                                           entities.

                                                                                                                                                                Among the largest 340B pharmacy operators, CVS Pharmacy and Kroger Pharmacy have
                                                                                                                                                                 increased their share of hospital covered entity relationships in excess of total relationship
                                                                                                                                                                 growth, accruing incremental share over the last three years. Walgreens, Walmart and Rite Aid
                                                                                                                                                                 have maintained relative share in line with market growth.

                                                                                                                                                                A large portion of the 125% increase in retail contract pharmacy relationships 2017 to 2020 are
                                                                                                                                                                 attributable to further penetration of Federally Qualified Health Centers (FQHC) and other non-
                                                                                                                                                                 hospital 340B contract entities. CVS has been the biggest share gainer here as well, expanding
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                                 FQHC relationships 300% between 2017 and 2019, absorbing a majority of market growth.


                                                                                                                                                           Fig. 12: 340B pharmacy share of total RETAIL 340B covered entity relationships
                                                                                                                                                           100%                                                                                     Rite Aid Pharmacy
                                                                                                                                                                           7%                   7%                   7%                   7%
                                                                                                                                                                           5%                   5%
                                                                                                                                                                                                                    10%                             Kroger Pharmacy
                                                                                                                                                               80%                                                                       17%

                                                                                                                                                                                                                                                    Walmart Pharmacy
                                                                                                                                                                           38%                 40%
                                                                                                                                                               60%                                                  36%
                                                                                                                                                                                                                                         30%
                                                                                                                                                                                                                                                    CVS Health
                                                                                                                                                                                                                                                    Pharmacy
                                                                                                                                                               40%
                                                                                                                                                                                                                                                    Walgreens
                                                                                                                                                                                                                                                    Pharmacy

                                                                                                                                                                           45%                 44%                  43%                  43%
                                                                                                                                                               20%



                                                                                                                                                               0%
                                                                                                                                                                          2017                 2018                 2019                 2020

                                                                                                                                                           Source: Nephron Research analysis of HRSA OPASIS data 2011-2019. Nephron Research projection for 2021


                                                                                                                                                           Given the substantial delta between hospital and clinic purchasing levels, the ratio of hospital to FQHC
                                                                                                                                                           relationships is important in determining what weight should be given to each retail pharmacy chain’s
                                                                                                                                                           share of covered entity relationships. Data from early 2020 in Fig. 13 shows that FQHC’s and other
                                                                                                                                                           non-Hospital qualified entities will account for 54%-62% of relationships at Walgreens, CVS
                                                                                                                                                           Health, Rite Aid and Walmart but only 36% of Kroger. This may suggest that Kroger has been more
                                                                                                                                                           focused on hospital relationships, and perhaps less aggressive in expanding 340B, than have
                                                                                                                                                           Walgreens, CVS and Walmart.




                                                                                                                                                                                                                                                                        14
                                                                                                                           Nephron Research                                                                                                                   December 7, 2020



                                                                                                                           Kroger indexes more toward      Fig. 13: After two years of rapid expansion, CVS hospital/FQHC mix now mimics WBA
                                                                                                                           hospitals whereas WBA and
                                                                                                                           CVS have made expansion             100%
                                                                                                                           with clinics a major focus in
                                                                                                                           recent years                          80%                                                                         36.3%
                                                                                                                                                                               57.6%              61.2%                  54.1%                                     62.2%
                                                                                                                                                                 60%

                                                                                                                                                                 40%
                                                                                                                                                                                                                                             63.7%
                                                                                                                                                                 20%           42.4%              38.8%                  45.9%                                     37.8%

                                                                                                                                                                   0%
                                                                                                                                                                             Walgreens          CVS Health           Walmart           Kroger Pharmacy            Rite Aid
                                                                                                                                                                             Pharmacy           Pharmacy             Pharmacy                                    Pharmacy

                                                                                                                                                                                                        Hospital         FQHC & Other

                                                                                                                                                           Source: Nephron Research analysis of HRSA OPASIS data
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                           Figure 14 and 15 provide HRSA Office of Pharmacy Affairs Information System pharmacy and
                                                                                                                                                           relationship data for each year 2010-2020. Exceptional growth years (in excess of 30%) are denoted in
                                                                                                                                                           red.

                                                                                                                                                           CVS has clearly been working to close the gap with WBA in 2019 and 2020 with respect to both
                                                                                                                                                           pharmacies and covered entity relationships.                  Walmart and Kroger have also been expanding
                                                                                                                                                           relationships rapidly.

                                                                                                                                                           Fig. 14: 340B Participating RETAIL Pharmacies
                                                                                                                                                           Participating Pharmacies    2010    2011     2012     2013      2014     2015     2016     2017      2018     2019     2020
                                                                                                                                                           CVS (retail)                  15       17     108      641      1,075    1,265    1,334    1,733    2,030     3,633   4,945
                                                                                                                                                           y/y%                                 13%     535%    494%        68%      18%       5%      30%       17%      79%     36%
                                                                                                                                                           WBA (retail)                 190    1,481   4,211    5,094     5,560    5,708     5,852    6,233    7,216     7,555    7,789
                                                                                                                                                           y/y%                                679%    184%      21%        9%        3%       3%       7%      16%        5%        3%
                                                                                                                                                           WMT (retail)                   1       1      503      749      1,138   1,446    1,569    1,849     2,219    2,609     2,967
                                                                                                                                                           y/y%                                                  49%        52%      27%      9%      18%       20%      18%       14%
                                                                                                                                                           KR (retail)                   36      111      239      329       379     454      499       556       512     650      695
                                                                                                                                                           y/y%                                208%     115%      38%       15%     20%       10%      11%       -8%      27%       7%
                                                                                                                                                           RAD (retail)                   4       4      237      432       592      645      695      724       426       476      575
                                                                                                                                                           y/y%                                                  82%        37%      9%       8%       4%       -41%      12%      21%

                                                                                                                                                           Source: Nephron Research analysis of HRSA OPAIS



                                                                                                                                                           Fig. 15: 340B RETAIL Pharmacy Relationships
                                                                                                                                                           Pharmacy Relationships      2010    2011     2012     2013      2014     2015     2016     2017      2018     2019     2020
                                                                                                                                                           CVS (retail)                  33       35     126      666      1,227    1,507    1,726    2,224    2,761    7,106    16,092
                                                                                                                                                           y/y%                                  6%    260%     429%        84%      23%      15%      29%      24%     157%      126%
                                                                                                                                                           WBA (retail)                2,895   4,372   11,232   12,852    14,513   14,101   15,188   17,817    22,337   25,249   29,036
                                                                                                                                                           y/y%                                 51%     157%      14%       13%       -3%      8%      17%       25%      13%      15%
                                                                                                                                                           WMT (retail)                   1       1    1,059     1,395    2,019     2,872    2,835    3,343    4,080    5,099     7,003
                                                                                                                                                           y/y%                                                   32%      45%       42%       -1%     18%      22%      25%        37%
                                                                                                                                                           KR (retail)                   49      204     379      483       513       631      754     934       850    1,420     2,042
                                                                                                                                                           y/y%                                316%     86%       27%       6%       23%      19%     24%        -9%     67%       44%
                                                                                                                                                           RAD (retail)                   5       5    1,803     2,130    1,034    1,059    1,184     1,265       759     928     1,199
                                                                                                                                                           y/y%                                                   18%      -51%      2%      12%         7%     -40%     22%       29%

                                                                                                                                                           Source: Nephron Research analysis of HRSA OPAIS




                                                                                                                                                                                                                                                                                     15
                                                                                                                           Nephron Research                                                                                                                                           December 7, 2020



                                                                                                                                                                              Contract Pharmacy Share Estimates - Retail
                                                                                                                                                                              The retail 340B share projections that drive our company specific models take four primary factors
                                                                                                                                                                              into account: 1) pharmacy operator share of all retail pharmacy sales, 2) pharmacy operator share
                                                                                                                                                                              of 340B contract pharmacy locations, 3) pharmacy operator share of 340B relationships (which
                                                                                                                                                                              largely mirror the number of pharmacies, unlike we will see in the specialty/mail channel) and 4)
                                                                                                                                                                              hospital vs. clinic covered entity relationship mix.

                                                                                                                           Fig.16: Retail Pharmacy Share (Sales)                      Fig.17: Retail Share (Pharmacies)                             Fig.18: Retail Share (Relationships)
                                                                                                                                                              Walgreens
                                                                                                                                                              Pharmacy,                                                            Walgreens
                                                                                                                                                                                                                                   Pharmacy,                                                        Walgreens
                                                                                                                                                                 21%
                                                                                                                                  Other, 27%                                             Other RETAIL                                 28%                                                           Pharmacy,
                                                                                                                                                                                                                                                        Other RETAIL                                   30%
                                                                                                                                                                                           Contract
                                                                                                                                                                                                                                                           Contract
                                                                                                                                                                                         PHARMACIES,
                                                                                                                                                                                                                                                          Pharmacy
                                                                                                                                                                                             40%
                                                                                                                                                                                                                                                       RELATIONSHIPS,
                                                                                                                                                                                                                                                             43%
                                                                                                                              Rite Aid
                                                                                                                             Pharmacy,
                                                                                                                                 9%
                                                                                                                                Kroger                                                         Rite Aid                                                    Rite Aid
                                                                                                                                                                 CVS Health                   Pharmacy,                            CVS Health             Pharmacy,                                CVS Health
                                                                                                                              Pharmacy,
                                                                                                                                                                 Pharmacy,                        2%                               Pharmacy,                  1%    Kroger                          Pharmacy,
                                                                                                                                  5%    Walmart                     29%                                 Kroger       Walmart          18%                          Pharmacy,                           17%
                                                                                                                                      Pharmacy, 10%                                                 Pharmacy, 2%   Pharmacy, 11%                                               Walmart Pharmacy, 7%
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                                                                                                                                      2%

                                                                                                                           Source: Nephron Research analysis of company               Source: Nephron Research analysis of HRSA OPAIS               Source: Nephron Research analysis of HRSA OPAIS
                                                                                                                           disclosures and Drug Channels Est.                         Note: Share of the total number of 340B retail                Note: Share of the total number of 340B retail
                                                                                                                           Note: Total retail pharmacy sales (not 340B sales)         pharmacies                                                    pharmacy relationships


                                                                                                                                                                              Walgreens Pharmacy – Retail Share
                                                                                                                                                                              Walgreens captured 21% share of total retail pharmacy sales in 2020 but has a much greater share of
                                                                                                                                                                              340B expenditures as WBA retail pharmacies account for 28% of all 340B pharmacies and 30% of retail
                                                                                                                                                                              pharmacy 340B relationships (note that this is retail only and does not include specialty, infusion, or
                                                                                                                                                                              WBA TPA relationships). For the purposes of our 340B profit model we project WBA’s share of
                                                                                                                                                                              340B program RETAIL contract pharmacy expenditures total 33.0% in 2020, well above the next
                                                                                                                                                                              closest player CVS at 16.5%.

                                                                                                                                                                              Fig. 19: WBA 340B RETAIL Share Projection
                                                                                                                                                                              Walgreens Pharmacy                                                2018             2019               2020*             2021*
                                                                                                                                                                              340B Market Share Inputs
                                                                                                                                                                               Share of Contract Pharmacies (HRSA)                              34.1%           30.5%               27.6%             27.3%
                                                                                                                                                                               Share of RETAIL CP Relationships (HRSA)                          40.4%           36.4%               30.0%
                                                                                                                                                                               Share of RETAIL Pharmacy Sales (IQVIA/DC)                        21.7%           21.3%               20.9%
                                                                                                                                                                                  Hospital/Clinic Ratio (Hosp as % of Total)                    42.8%           42.6%              42.4%

                                                                                                                                                                              340B RETAIL Market Share Projection
                                                                                                                                                                               NEPHRON LOW CASE                                                                 30.4%               27.5%             27.9%
                                                                                                                                                                               NEPHRON BASE CASE                                                                36.5%               33.0%             31.0%
                                                                                                                                                                               NEPHRON HIGH CASE                                                                39.0%               35.5%             33.0%
                                                                                                                                                                              Source: Nephron Research


                                                                                                                                                                                   We expect that WBA’s share of retail 340B expenditures further exceeds its store and
                                                                                                                                                                                    relationships share owing to 1) the company’s longstanding focus on 340B contract pharmacy
                                                                                                                                                                                    expansion, 2) early investment in 340B program management technology solutions for covered
                                                                                                                                                                                    entities and 3) integration of 340B third party administration services to identify 340B eligible
                                                                                                                                                                                    patients well outside the immediate community and when filling centralized specialty and mail
                                                                                                                                                                                    claims.


                                                                                                                                                                                                                                                                                                                16
                                                                                                                           Nephron Research                                                                                   December 7, 2020



                                                                                                                                                   Note that beyond improving penetration/compliance, 340B technology and TPA solutions for
                                                                                                                                                    split billing, analytics and compliance management generate incremental per transaction service
                                                                                                                                                    fees as reflected in our estimates of WBA (Walgreens 340B Complete), CVS (Wellpartner) and
                                                                                                                                                    Cigna (Verity Solutions) transaction fees in our model. McKesson is also a significant player in
                                                                                                                                                    this space with Macro Helix. Other significant operators include SunRx (owned by MedImpact),
                                                                                                                                                    and Texas based CaptureRx.

                                                                                                                                                   Given the maturity of WBA’s 340B operations and our view that elevated retail program growth is
                                                                                                                                                    primarily attributable to expansion at CVS (with a positive but lesser impact from WMT, KR and
                                                                                                                                                    RAD), we project that WBA will grow at 11% in 2021, below the market rate of 18%, leading to
                                                                                                                                                    a decline in WBA’s retail 340B share from 33.0% in 2020 to 31.0% in 2021.

                                                                                                                                              CVS Health Pharmacy – Retail Share
                                                                                                                                              CVS retail pharmacy sales share stood at 30% in 2020 and would likely be higher if specialty sales at
                                                                                                                                              retail were not accounted for in the Pharmacy Services (PBM) segment. However, CVS has historically
                                                                                                                                              held 340B share well below its pharmacy sales market share and only began to close the gap with
                                                                                                                                              WBA in 2018. As of early 2020, CVS accounted for 18% of all 340B pharmacies and 17% of 340B retail
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                              pharmacy relationships (again excluding specialty, infusion, and TPA relationships). Our 340B profit
                                                                                                                                              model assumes CVS’ share of 340B program retail pharmacy expenditures total 16.7% in 2020 or
                                                                                                                                              just 56% of CVS retail market share.

                                                                                                                                                   After several years of relatively modest 340B contract pharmacy expansion 2011-2017, CVS
                                                                                                                                                    appeared to get more aggressive in 2018 after acquiring 340B program administrator
                                                                                                                                                    Wellpartner. The company expanded the number of retail contract pharmacies from 2,030 in
                                                                                                                                                    2018 to 3,633 in 2019 and 4,945 in 2020, expanding pharmacy share from 9.6% to 17.5%.

                                                                                                                                                   The expansion effort is also seen in growth in covered entity relationships where Wellpartner has
                                                                                                                                                    enabled CVS to expand from 2,761 relationships in 2018 to 16,092 in 2020, a 6.2x increase on a
                                                                                                                                                    2.4x increase in contract pharmacies.      Similar to WBA, we expect captive ownership of
                                                                                                                                                    Wellpartner has helped expand CVS’s share of 340B expenditures in excess of its share of
                                                                                                                                                    pharmacies and relationships. We project that CVS’s share of retail 340B expenditures will
                                                                                                                                                    grow from 15.5% in 2020 to 18.0% in 2021.

                                                                                                                                              Fig. 20: CVS 340B RETAIL Share Projection
                                                                                                                                              CVS Health Pharmacy                                  2018         2019         2020*        2021*
                                                                                                                                              340B Market Share Inputs
                                                                                                                                               Share of Contract Pharmacies (HRSA)                9.6%         14.7%         17.5%        19.7%
                                                                                                                                               Share of RETAIL CP Relationships (HRSA)            5.0%         10.2%         16.7%
                                                                                                                                               Share of RETAIL Pharmacy Sales (IQVIA/DC)          30.3%        30.2%         28.7%
                                                                                                                                                  Hospital/Clinic Ratio                           65.0%        50.4%        38.8%

                                                                                                                                              340B RETAIL Market Share Projection
                                                                                                                                               NEPHRON LOW CASE                                                9.0%          12.5%        15.0%
                                                                                                                                               NEPHRON BASE CASE                                               12.0%         15.5%        18.0%
                                                                                                                                               NEPHRON HIGH CASE                                               14.6%         17.5%        20.2%
                                                                                                                                              Source: Nephron Research




                                                                                                                                                                                                                                                  17
                                                                                                                           Nephron Research                                                                                 December 7, 2020



                                                                                                                                              Walmart Pharmacy – Retail Share
                                                                                                                                              Walmart appears to capture its fair share of 340B revenue relative to total pharmacy sales share of
                                                                                                                                              10%. Walmart has a slightly greater share of contract pharmacies at 11% but indexes slightly lower
                                                                                                                                              than its fair share of relationships at 7%.

                                                                                                                                                   We expect that WMT will grow at 16% in 2021, below the 18% retail market growth rate,
                                                                                                                                                    leading to a modest decline in share from 11.0% to 10.8%.


                                                                                                                                              Fig. 21: Walmart 340B RETAIL Share Projection
                                                                                                                                              Walmart Pharmacy                                   2018         2019        2020*        2021*
                                                                                                                                              340B Market Share Inputs
                                                                                                                                               Share of Contract Pharmacies (HRSA)              10.5%        10.5%        10.5%        10.0%
                                                                                                                                               Share of RETAIL CP Relationships (HRSA)          7.4%         7.3%         7.2%
                                                                                                                                               Share of RETAIL Pharmacy Sales (IQVIA/DC)        10.2%        10.2%        9.7%
                                                                                                                                                  Hospital/Clinic Ratio                         51.0%        49.6%        45.9%
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                              340B RETAIL Market Share Projection
                                                                                                                                               NEPHRON LOW CASE                                              7.3%         7.2%         7.2%
                                                                                                                                               NEPHRON BASE CASE                                             11.1%        11.0%        10.8%
                                                                                                                                               NEPHRON HIGH CASE                                             12.5%        12.5%        12.3%
                                                                                                                                              Source: Nephron Research


                                                                                                                                              Kroger Pharmacy – Retail Share
                                                                                                                                              Kroger possesses 5% share of the retail pharmacy market but accounts for only 2% of retail contract
                                                                                                                                              pharmacies and covered entity relationships. We attribute this to a greater focus on aggregating
                                                                                                                                              clinics at WBA, CVS and to a lesser extent WMT. However, given Kroger’s greater mix of hospitals
                                                                                                                                              over clinics, we project the company is able to maintain 340B share just above its share of contract
                                                                                                                                              pharmacies at 2.7% in 2020.

                                                                                                                                                   We assume Kroger grows 9% in 2021, below the industry growth rate of 18% leading to a
                                                                                                                                                    decline in share from 2.7% to 2.5%.


                                                                                                                                              Fig. 22: Kroger 340B RETAIL Share Projection
                                                                                                                                              Kroger Pharmacy                                    2018         2019        2020*        2021*
                                                                                                                                              340B Market Share Inputs
                                                                                                                                               Share of Contract Pharmacies (HRSA)               2.4%         2.6%        2.5%         2.3%
                                                                                                                                               Share of RETAIL CP Relationships (HRSA)           1.5%         2.0%        2.1%
                                                                                                                                               Share of RETAIL Pharmacy Sales (IQVIA/DC)         5.4%         5.3%        5.1%
                                                                                                                                                  Hospital/Clinic Ratio                         54.7%        62.5%        63.7%

                                                                                                                                              340B RETAIL Market Share Projection
                                                                                                                                               NEPHRON LOW CASE                                               2.0%        2.1%         1.9%
                                                                                                                                               NEPHRON BASE CASE                                              2.8%        2.7%         2.5%
                                                                                                                                               NEPHRON HIGH CASE                                              3.1%        3.0%         2.8%
                                                                                                                                              Source: Nephron Research




                                                                                                                                                                                                                                               18
                                                                                                                           Nephron Research                                                                                 December 7, 2020



                                                                                                                                              Rite Aid Pharmacy – Retail Share
                                                                                                                                              Since selling 1,932 stores to Walgreens in 2018 (including ~300 340B contract pharmacies), Rite Aid
                                                                                                                                              has under-indexed in 340B with just 2% share of retail contract pharmacies and covered entity
                                                                                                                                              relationships despite 9% share of retail pharmacy sales. New management has stated an increased
                                                                                                                                              focus on 340B programs, and the company expanded the number of contract pharmacies from 476 in
                                                                                                                                              2019 to 575 in 2020, a 21% increase, though still far behind WBA and CVS.

                                                                                                                                                   We project Rite Aid grows above the market at 30% in 2021, leading to an increase in share
                                                                                                                                                    from 1.2% in 2020 to 1.3% in 2021.


                                                                                                                                              Fig. 23: Rite Aid 340B RETAIL Share Projection
                                                                                                                                              Rite Aid Pharmacy                                  2018         2019        2020*        2021*
                                                                                                                                              340B Market Share Inputs
                                                                                                                                               Share of Contract Pharmacies (HRSA)               2.0%         1.9%        2.0%         2.3%
                                                                                                                                               Share of RETAIL CP Relationships (HRSA)           1.4%         1.3%        1.2%
                                                                                                                                               Share of RETAIL Pharmacy Sales (IQVIA/DC)         9.4%         9.4%        8.9%
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                  Hospital/Clinic Ratio                         49.3%        42.8%        37.8%

                                                                                                                                              340B RETAIL Market Share Projection
                                                                                                                                               NEPHRON LOW CASE                                               1.0%        1.0%         1.0%
                                                                                                                                               NEPHRON BASE CASE                                              1.3%        1.2%         1.3%
                                                                                                                                               NEPHRON HIGH CASE                                              1.9%        2.0%         2.3%
                                                                                                                                              Source: Nephron Research


                                                                                                                                              Figures 24 summarizes the key retail market share assumptions that drive our 340B revenue and profit
                                                                                                                                              models in the following section.

                                                                                                                                              Fig. 24: Nephron BASE case 340B RETAIL Share 2020




                                                                                                                                                                                                                        WBA, 33.0%
                                                                                                                                                                 Other, 36.6%




                                                                                                                                                             RAD, 1.2%
                                                                                                                                                                  KR, 2.7%
                                                                                                                                                                                                                 CVS, 15.5%
                                                                                                                                                                          WMT, 11.0%

                                                                                                                                              Source: Nephron Research




                                                                                                                                                                                                                                               19
                                                                                                                           Nephron Research                                                                                                            December 7, 2020



                                                                                                                                                                     Sizing the 340B Program by Contract Pharmacy Operator – SPECIALTY SHARE
                                                                                                                           Mail/Specialty Contract                   Having established projections for retail contract pharmacy operators, we now turn to the
                                                                                                                           Pharmacy participation                    Mail/Specialty contract pharmacy market, which has experienced rapid expansion 2015-2020 (Note:
                                                                                                                           expanded rapidly 2015-2020
                                                                                                                                                                     we will refer to the Mail/Specialty channel primarily as ‘Specialty’ as specialty products account for the
                                                                                                                                                                     vast majority of 340B Mail/Specialty channel sales).

                                                                                                                                                                     Given that specialty pharmacies may serve dozens or even hundreds of covered entities from just
                                                                                                                                                                     a few centralized pharmacy locations, we focus our analysis of specialty share on covered entity
                                                                                                                                                                     relationship count not pharmacy count.             As seen in Fig 25, the number of covered entity
                                                                                                                                                                     relationships with what we term ‘specialty pharmacies’ (including mail, excluding infusion) was less
                                                                                                                                                                     than 1% of all 340B relationships prior to 2014 but expanded to 7% in 2016 and 20% in 2020.

                                                                                                                            Fig. 25: Specialty Pharmacy 340B contract entity relationships expanded from 1% of all relationships in 2014 to 20% in 2020

                                                                                                                             100%        1%            1%     0%            0%           1%          3%
                                                                                                                                                                                                                  7%
                                                                                                                                                                                                                              13%
                                                                                                                              90%                                                                                                         17%          18%          20%
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                              80%
                                                                                                                                         47%           49%
                                                                                                                              70%                                          59%          57%          56%
                                                                                                                                                              63%                                                52%
                                                                                                                                                                                                                              48%
                                                                                                                              60%                                                                                                         46%          47%          46%

                                                                                                                              50%


                                                                                                                              40%


                                                                                                                              30%
                                                                                                                                         51%           51%
                                                                                                                              20%                                          40%          41%          41%         41%          40%
                                                                                                                                                              37%                                                                         37%          35%          34%

                                                                                                                              10%


                                                                                                                               0%
                                                                                                                                        2010           2011   2012         2013         2014        2015         2016         2017        2018         2019        2020

                                                                                                                                                                                      Other     RETAIL     SPECIALTY

                                                                                                                            Source: Nephron Research

                                                                                                                           Acquisitions appear to have               The number of relationships increased from 423 in 2014 to 7,183 in 2017 to 24,475 in 2020 with
                                                                                                                           catalyzed specialty pharmacy              expansion driven by the centralized specialty operations of CIGNA post ESI/Accredo acquisition in
                                                                                                                           relationships expansion
                                                                                                                                                                     2018 (2017-2020 CAGR of 58%) and CVS Specialty post Wellpartner acquisition in 2017 (CAGR of
                                                                                                                                                                     50%) as well as more recent contributions from UNH/OptumSpecialty following the Avella and
                                                                                                                                                                     Diplomat acquisitions (though we expect the increase has more to do with an internal focus on
                                                                                                                                                                     growing 340B share at Optum than the legacy relationships of Avella and Diplomat).




                                                                                                                                                                                                                                                                            20
                                                                                                                           Nephron Research                                                                                                                                                                  December 7, 2020



                                                                                                                                                              Fig. 26: CVS Specialty, Cigna/ESI (now Evernorth) and Walgreens/AllianceRx have led
                                                                                                                                                              the charge, now followed by UNH/OptumSpecialty Pharmacy
                                                                                                                                                                                               9,000
                                                                                                                                                                                                                                                                                                                        7,764 CVS
                                                                                                                                                                                               8,000




                                                                                                                                                                 Contract Specialty Pharmacy
                                                                                                                                                                                               7,000
                                                                                                                                                                                               6,000                                                                                                                       6283 CI/ESI




                                                                                                                                                                       Relaitonships
                                                                                                                                                                                               5,000                                                                                                         4,039      4,833 WBA
                                                                                                                                                                                               4,000                                                                                              3,104           3,947
                                                                                                                                                                                               3,000                                                                                 2,287             3,000            3,249 UNH
                                                                                                                                                                                               2,000
                                                                                                                                                                                                                                                                                            1,647                          1,599 WMT
                                                                                                                                                                                               1,000                                                                        477
                                                                                                                                                                                                           63        64        67         68         93         163               912
                                                                                                                                                                                                                                                          167         445
                                                                                                                                                                                                  0             0         0           0        24
                                                                                                                                                                                                           2010     2011      2012        2013       2014       2015        2016        2017      2018       2019       2020

                                                                                                                                                                                                  CI/ESI            CVS (specialty)            WBA (specialty)              WMT (central)                UNH (specialty)


                                                                                                                                                              Source: Nephron Research analysis of HRSA OPASIS data 2011-2020


                                                                                                                           We project specialty contract      Figure 27 provides HRSA OPAIS relationship data for each year 2010-2020. Exceptional growth years
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                           pharmacy will drive $8.8bn in      (in excess of 30%) are again denoted in red. Given Walgreen’s focus on 340B within the retail sphere,
                                                                                                                           340B program growth 2019-
                                                                                                                                                              it comes as no surprise that the company was early to develop relationships in the specialty sphere.
                                                                                                                           2021, well above retail contract
                                                                                                                           pharmacy growth of $4.1bn          However, Walgreen’s specialty pharmacy operations, which are operated as part of a JV with Prime
                                                                                                                                                              Therapeutics, lag those of CVS and Cigna in terms of both scale and sophistication (leading to Prime’s
                                                                                                                                                              recent decision to align with Cigna/Evernorth). What is clear from the figure below, is the extent to
                                                                                                                                                              which both CVS and Cigna/ESI began to expand specialty pharmacy contract entity relationships
                                                                                                                                                              in 2016 and 2017, working in tandem with inhouse TPAs to capture 340B eligible scripts across
                                                                                                                                                              broad national networks. UNH/Optum Specialty Pharmacy, was a more limited participant in the
                                                                                                                                                              market 2010-2018, but began to close the gap as we progressed through 2019 and entered 2020.

                                                                                                                                                              Fig. 27: 340B Specialty Pharmacy Relationships
                                                                                                                                                              Specialty Relationships                                2010      2011        2012       2013       2014         2015        2016       2017        2018      2019     2020
                                                                                                                                                              CI/Evernorth                                                0           0          1          5         64       253         845       1,597      2,648      3,907    6,283
                                                                                                                                                              y/y%                                                                                                           295%        234%         89%        66%        48%      61%
                                                                                                                                                              CVS (specialty)                                             9       8          11          12         30          93          387     2,196       3,059      4,002    7,734
                                                                                                                                                              y/y%                                                             -11%        38%          9%       150%        210%         316%      467%         39%        31%      93%
                                                                                                                                                              WBA (specialty)                                             0           0          0        24       167         445          912     1,647       3,000      3,947    4,833
                                                                                                                                                              y/y%                                                                                               596%        166%         105%       81%         82%        32%      22%
                                                                                                                                                              WMT (central)                                               0           0          0          0         22       98          124        604        814       1,089    1,599
                                                                                                                                                              y/y%                                                                                                           345%          27%       387%        35%        34%      47%
                                                                                                                                                              UNH (specialty)                                             1           2        16        38         73         129         471        680       1,338      1,755    3,249
                                                                                                                                                              y/y%                                                                                    138%        92%          77%       265%        44%         97%        31%      85%

                                                                                                                                                              Source: Nephron Research analysis of HRSA OPAIS

                                                                                                                                                              It is important to put specialty contract pharmacy growth in perspective relative to retail contract
                                                                                                                                                              pharmacy growth. Earlier in this report, we projected gross dollarized 340B expenditures at WAC
                                                                                                                                                              flowing through both retail and specialty contract pharmacies will expand at a 34% CAGR 2019-2021,
                                                                                                                                                              equating to $12.9bn in absolute growth over this time frame (see Fig. 8 on Pg. 11). This compared to
                                                                                                                                                              the covered entity run hospital outpatient pharmacy CAGR of 14%, equating to $15.1bn in absolute
                                                                                                                                                              growth, or a total of $28bn across both covered entity and contract pharmacy. As seen in Fig. 28,
                                                                                                                                                              specialty contract pharmacy expenditure growth of $8.8bn accounts for 68% of total contract
                                                                                                                                                              pharmacy growth and 31% of total 340B expenditure growth 2019-2021.




                                                                                                                                                                                                                                                                                                                                         21
                                                                                                                           Nephron Research                                                                                                                                                         December 7, 2020



                                                                                                                                                                                              Fig. 28: We project 340B dollarized WAC expenditures will grow by $28bn 2019-2021
                                                                                                                                                                                                        $100                                                                                                    $95
                                                                                                                                                                                                          $90                                                                             $8.8
                                                                                                                                                                                                                                                                                                               $15.3
                                                                                                                                                                                                                                                                        $4.1
                                                                                                                                                                                                          $80
                                                                                                                                                                                                                                 $67                 $15.1                                                     $14.0
                                                                                                                                                                                                          $70
                                                                                                                                                                                                                                 $6.5
                                                                                                                                                                                                          $60
                                                                                                                                                                                                                                 $9.9
                                                                                                                                                                                                          $50                                                          $28.0bn

                                                                                                                                                                                                  $bn
                                                                                                                                                                                                          $40                                                          $82.2             $86.3
                                                                                                                                                                                                                                                     $67.1                                                     $65.8
                                                                                                                                                                                                          $30
                                                                                                                                                                                                                             $50.8
                                                                                                                                                                                                          $20
                                                                                                                                                                                                          $10
                                                                                                                                                                                                           $0
                                                                                                                                                                                                                                 2019           Hospital (Clinic, Retail (Chain, Ind, Mail/Specialty            2021
                                                                                                                                                                                                                                                     SNF)           Food, Merch)
                                                                                                                                                                                                                Hospital (Clinic, SNF)              Retail (Chain, Ind, Food, Merch)      Mail/Specialty          Total
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                                                              Source: Nephron Research


                                                                                                                                                                                              Contract Pharmacy Share Estimates - Specialty
                                                                                                                                                                                              The specialty pharmacy 340B share projections that drive our company specific models take four
                                                                                                                                                                                              primary factors into account: 1) pharmacy operator share of all specialty pharmacy sales, 2)
                                                                                                                                                                                              specialty pharmacy share of 340B relationships (which are a far better indicator than pharmacy
                                                                                                                                                                                              locations given the centralized nature of specialty pharmacy) and 3) infusion relationships
                                                                                                                                                                                              (recognizing specialty home infusion accounts for a $6bn market by our estimates whereas the
                                                                                                                                                                                              Nephron Specialty Market Model sizes the specialty pharmacy marketplace at $131bn in 2020).

                                                                                                                           Fig.29:Specialty Pharmacy Share(Sales)                                        Fig. 30: Spec Pharmacy (Relationships)                           Fig. 31: Infusion (Relationships)
                                                                                                                               HUM        Kroger MCK (Biologics), 1.5% ABC (US Bio),                                  UNH                                                                                   UNH
                                                                                                                                                                                                                                    OTHER, 5%
                                                                                                                            (specialty),(specialty),                      1.3%                                    (specialty),                                                                         (infusion), 7%
                                                                                                                               3.0%        3.0%                                                                       14%                               CI/ESI, 26%
                                                                                                                                                                                                             WMT                                                                                                      CVS
                                                                                                                                    UNH                                                                   (central), 7%                                                                                          (Infusion), 8%
                                                                                                                                (specialty),                                    CI/ESI, 29.0%
                                                                                                                                   17.0%                                                                                                                                                                                  Option Care
                                                                                                                               WMT                                                                                                                                                                                      (infusion), 13%
                                                                                                                             (central),
                                                                                                                               1.5%
                                                                                                                                                                                                                                                                           OTHER, 72%
                                                                                                                                       WBA                                                                WBA (specialty),
                                                                                                                                    (specialty),                                   CVS                         20%
                                                                                                                                       17.0%                                   (specialty),                                                             CVS
                                                                                                                                                                                  32.0%                                                              (specialty),
                                                                                                                                                                                                                                                        33%

                                                                                                                           Source: Nephron Research sales projections                                    Source: Nephron Research analysis of HRSA OPAIS                  Source: Nephron Research analysis of HRSA OPAIS
                                                                                                                           Note: Total specialty pharmacy sales (not 340B                                Note: Share of the total number of 340B specialty                Note: Share of infusion relationships. WBA infusion
                                                                                                                           sales)                                                                        pharmacy relationships                                           now independently operated by OptionCare.


                                                                                                                                                                                              Cigna/Evernorth (ESI/Accredo) – Specialty Share
                                                                                                                                                                                              Cigna/ESI’s Accredo (recently rebranded under the Evernorth banner) specialty pharmacy sales share
                                                                                                                                                                                              stood at 29% in 2020. This is above Evernorth’s share of specialty pharmacy covered entity
                                                                                                                                                                                              relationships at 26%. Our 340B profit model assumes CI/Evernorth’s share of 340B program
                                                                                                                                                                                              specialty pharmacy expenditures totals 29.0% in 2020.

                                                                                                                                                                                                       CI/Evernorth covered entity relationships expanded to 6,283 in 2020, up 61% from 3,907 in
                                                                                                                                                                                                        2019, continuing several years of ~45-65% growth.



                                                                                                                                                                                                                                                                                                                                    22
                                                                                                                           Nephron Research                                                                                    December 7, 2020



                                                                                                                                                   We project that Evernorth’s share of specialty pharmacy 340B expenditures will remain
                                                                                                                                                    steady at 29% 2020 to 2021.

                                                                                                                                              Fig. 32: Cigna 340B SPECIALTY Share Projection
                                                                                                                                              CI/Evernorth (Accredo)                               2018         2019         2020*        2021*
                                                                                                                                              340B SP Market Share Inputs
                                                                                                                                               Share of SPECIALTY CP Relationships (HRSA)         23.1%         26.5%        26.5%
                                                                                                                                               Share of SP Sales (Nephron Est)                                               29.0%
                                                                                                                                                  Share of INFUSION CP Relationships (HRSA)         NA           NA           NA

                                                                                                                                              340B SPECIALTY Market Share Projection
                                                                                                                                               NEPHRON LOW CASE                                                 26.5%        26.5%        26.5%
                                                                                                                                               NEPHRON BASE CASE                                                29.0%        29.0%        29.0%
                                                                                                                                               NEPHRON HIGH CASE                                                32.0%        32.0%        32.0%
                                                                                                                                              Source: Nephron Research

                                                                                                                                              CVS Health Pharmacy – Specialty Share
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                              CVS specialty pharmacy sales share stood at 32% in 2020, inclusive of specialty sales at retail captured
                                                                                                                                              in the Pharmaceutical Services segment. This is in-line with CVS’s share of specialty pharmacy
                                                                                                                                              covered entity relationships at 33%. We estimate that CVS possesses 15%-20% share of the much
                                                                                                                                              smaller specialty home infusion market. Our 340B profit model assumes CVS’ share of 340B
                                                                                                                                              program specialty pharmacy expenditures total 30.0% in 2020.

                                                                                                                                                   CVS covered entity relationships expanded to 7,764 in 2020, up 92% from 4,039 in 2019 after
                                                                                                                                                    several years of ~30% growth.

                                                                                                                                                   We project that CVS’s share of specialty pharmacy 340B expenditures will grow from 30% in
                                                                                                                                                    2020 to 32% in 2021 as the company leverages recent contract additions and expands
                                                                                                                                                    compliance.

                                                                                                                                              Fig. 33: CVS 340B SPECIALTY Share Projection
                                                                                                                                              CVS (Specialty Pharmacy)                             2018         2019         2020*        2021*
                                                                                                                                              340B SP Market Share Inputs
                                                                                                                                               Share of SPECIALTY CP Relationships (HRSA)         27.0%         27.4%        32.7%
                                                                                                                                               Share of SP Sales (Nephron Est)                                               32.0%
                                                                                                                                                  Share of INFUSION CP Relationships (HRSA)        8.2%         8.1%          8.0%

                                                                                                                                              340B SPECIALTY Market Share Projection
                                                                                                                                               NEPHRON LOW CASE                                                 25.0%        25.6%        27.6%
                                                                                                                                               NEPHRON BASE CASE                                                27.4%        30.0%        32.0%
                                                                                                                                               NEPHRON HIGH CASE                                                30.0%        32.0%        34.0%
                                                                                                                                              Source: Nephron Research

                                                                                                                                              Walgreens Pharmacy (AllianceRx Walgreens Prime) – Specialty Share
                                                                                                                                              Walgreen’s specialty pharmacy share is for now joined with Prime Therapeutics in the AllianceRx
                                                                                                                                              Walgreens Prime JV. We project that AllianceRx specialty pharmacy sales share stood at 17% in 2020
                                                                                                                                              but in contrast to the retail operation where WBA is the 340B leader, we project WBA’s specialty 340
                                                                                                                                              share under-indexes relative to total market share at 15.5%.        Our 340B profit model assumes
                                                                                                                                              Walgreen’s 340B specialty business grows below market levels, leading WBA share to decline
                                                                                                                                              from 15.5% in 2020 to 15.0% in 2021 not accounting for the fact that 3 of Prime Therapeutics’ 23
                                                                                                                                              plans will move from the JV to Cigna/Evernorth.
                                                                                                                                                                                                                                                   23
                                                                                                                           Nephron Research                                                                                     December 7, 2020



                                                                                                                                                   Our estimate of 17% market share is inclusive of $4-5bn of Prime Therapeutics member
                                                                                                                                                    centralized specialty sales, $5.5bn of FEP government specialty sales and $11bn associated with
                                                                                                                                                    Walgreens specialty pharmacy. We project that WBA’s specialty operation could lose 80% of
                                                                                                                                                    $4-$5bn in Prime Therapeutics specialty spend to CI/Evernorth in 2022. It is unclear to what
                                                                                                                                                    extent 340B discounts associated with Prime are benefitting Walgreens. We note that payments
                                                                                                                                                    to Prime via WBA’s non-controlling interest line suggest a modest contribution from 340B,
                                                                                                                                                    however we expect that Prime’s goal would be to have any 340B benefits flow to members via
                                                                                                                                                    lower rates, not via the NCI line and of course this does not tell us if WBA is benefitting via its
                                                                                                                                                    TPA.

                                                                                                                                                   We further note that our estimates for AllianceRx’s may overstate market share to the extent
                                                                                                                                                    that our specialty estimates include volumes captured in our retail estimates (i.e. flowing through
                                                                                                                                                    WBA’s community specialty pharmacy locations). As such, we discount WBA’s market share in
                                                                                                                                                    our 340B model at 15.5% as compared to specialty sales share of 17% and relationship share
                                                                                                                                                    of 20%.

                                                                                                                                              Fig. 34: WBA 340B SPECIALTY Share Projection
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                              WBA (AllianceRx WBA Prime)                            2018         2019         2020*        2021*
                                                                                                                                              340B SP Market Share Inputs
                                                                                                                                               Share of SPECIALTY CP Relationships (HRSA)          26.1%         26.8%        20.4%
                                                                                                                                               Share of SP Sales (Nephron Est)                                                17.0%
                                                                                                                                                  Share of INFUSION CP Relationships (HRSA)        11.8%         11.8%        12.5%

                                                                                                                                              340B SPECIALTY Market Share Projection
                                                                                                                                               NEPHRON LOW CASE                                                  18.0%        15.0%        15.0%
                                                                                                                                               NEPHRON BASE CASE                                                 17.0%        15.5%        15.0%
                                                                                                                                               NEPHRON HIGH CASE                                                 22.0%        20.0%        20.0%
                                                                                                                                              Source: Nephron Research

                                                                                                                                              Walmart Specialty Pharmacy – Specialty Share
                                                                                                                                              Walmart specialty pharmacy sales share stood at only 1.5% of the total market in 2020 but specialty
                                                                                                                                              pharmacy share of relationships stood at 7%, suggesting WMT has leveraged its retail 340B
                                                                                                                                              participation to capture a greater share of 340B specialty volume, with participation limited by WMT’s
                                                                                                                                              ability to access limited distribution products.

                                                                                                                                                   Our 340B profit model assumes WBA’s share of 340B program specialty pharmacy
                                                                                                                                                    expenditures totals 2.2% in 2020, or roughly double its specialty market share.

                                                                                                                                              Fig. 35: WMT 340B SPECIALTY Share Projection
                                                                                                                                              WMT (Central Specialty)                               2018         2019         2020*        2021*
                                                                                                                                              340B SP Market Share Inputs
                                                                                                                                               Share of SPECIALTY CP Relationships (HRSA)           7.1%         7.4%          6.7%
                                                                                                                                               Share of SP Sales (Nephron Est)                                                 1.1%
                                                                                                                                                  Share of INFUSION CP Relationships (HRSA)          NA           NA           NA

                                                                                                                                              340B SPECIALTY Market Share Projection
                                                                                                                                               NEPHRON LOW CASE                                                  1.3%          1.1%         1.0%
                                                                                                                                               NEPHRON BASE CASE                                                 2.9%          2.2%         1.7%
                                                                                                                                               NEPHRON HIGH CASE                                                 5.5%          5.0%         4.5%
                                                                                                                                              Source: Nephron Research


                                                                                                                                                                                                                                                    24
                                                                                                                           Nephron Research                                                                                      December 7, 2020



                                                                                                                                              UNH/Optum Specialty Pharmacy – Specialty Share
                                                                                                                                              Optum Specialty Pharmacy sales share stood at 17% in 2020, inclusive of the Diplomat pharmacy
                                                                                                                                              acquisition. Optum Specialty Pharmacy has historically under-indexed relative to its market share
                                                                                                                                              accounting for only 11.9% of specialty relationships in 2019, expanding to 13.7% in 2020. Optum has
                                                                                                                                              taken a more cautious approach to 340B program optimization than have Cigna and CVS. We are not
                                                                                                                                              aware of a captive TPA or 340B technology and services offering at UNH/Optum.

                                                                                                                                                   Optum did not appear focused on 340B following the Catamaran/BriovaRx acquisition in 2015.
                                                                                                                                                    With increased investment in specialty beginning with the Avella and Genoa acquisitions in 2018
                                                                                                                                                    and culminating with the Diplomat acquisition in late 2019, we expect 340B became a strategic
                                                                                                                                                    priority in 2020.

                                                                                                                                                   Share of specialty pharmacy 340B relationships increased from 1,755 in 2019 to 3,249 in 2020.
                                                                                                                                                    We expect that the vast majority of this expansion is attributable to increased internal focus (i.e.
                                                                                                                                                    not the acquisitions) and the organization is now attempting to close the 340B specialty gap with
                                                                                                                                                    Cigna and CVS.
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                   With recent acquisitions and increased focus on specialty, we expect Optum could expand
                                                                                                                                                    from 13.7% share in 2020 to 15% share in 2021.

                                                                                                                                              Fig. 36: UNH 340B SPECIALTY Share Projection
                                                                                                                                              UNH (Optum Specialty Pharmacy)                         2018         2019         2020*         2021*
                                                                                                                                              340B SP Market Share Inputs
                                                                                                                                               Share of SPECIALTY CP Relationships (HRSA)           11.7%        11.9%         13.7%
                                                                                                                                               Share of SP Sales (Nephron Est)                                                 17.0%
                                                                                                                                                  Share of INFUSION CP Relationships (HRSA)          NA           0.1%         7.5%

                                                                                                                                              340B SPECIALTY Market Share Projection
                                                                                                                                               NEPHRON LOW CASE                                                  9.0%          10.3%         11.5%
                                                                                                                                               NEPHRON BASE CASE                                                 11.9%         13.7%         15.0%
                                                                                                                                               NEPHRON HIGH CASE                                                 15.5%         17.0%         19.0%
                                                                                                                                              Source: Nephron Research


                                                                                                                                              Figures 37 summarizes the key specialty market share assumptions that drive our 340B revenue and
                                                                                                                                              profit models in the following section.

                                                                                                                                              Fig. 37: Nephron BASE case 340B SPECIALTY Share 2020



                                                                                                                                                        UNH (specialty), 13.7%                                           CI/ESI, 29.0%




                                                                                                                                                               WMT (central),
                                                                                                                                                                  2.2%

                                                                                                                                                                            WBA
                                                                                                                                                                         (specialty),
                                                                                                                                                                           15.5%
                                                                                                                                                                                                                          CVS (specialty),
                                                                                                                                                                                                                              30.0%
                                                                                                                                              Source: Nephron Research

                                                                                                                                                                                                                                                     25
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.

                                                                                                                                                            Nephron Research




                                                                                                           SIZING 340B DISCOUNTS & GROSS PROFIT RETENTION
                                                                                                                       CONTRACT PHARMACY LEVEL ANALYSIS:




       26
                                                                                                                                                            December 7, 2020
                                                                                                                           Nephron Research                                                                                                                          December 7, 2020



                                                                                                                                                                                      Contract Pharmacy Discount/Gross Profit Retention Analysis
                                                                                                                           We now turn from 340B                                      In return for their services, contract pharmacies may earn per transaction fees and/or receive a
                                                                                                                           market share to 340B profit                                percentage spread based on gross WAC or net 340B discounted prices. As such, our calculations of
                                                                                                                           share, identifying the level of
                                                                                                                                                                                      contract pharmacy profitability, or the portion of 340B discounts retained by contract pharmacies, are
                                                                                                                           340B discounts retained by
                                                                                                                           contract pharmacies vs passed                              based on 1) applying varying levels of spread based fees to our projections for each pharmacy
                                                                                                                           to covered entities                                        operator’s gross 340B pharmaceutical value for retail and specialty, and 2) applying varying levels of
                                                                                                                                                                                      per transaction fees on our projections for each pharmacy operator’s total number of 340B
                                                                                                                                                                                      transactions.

                                                                                                                                                                                      ❶ First, we estimate gross 340B pharmaceutical value flowing through each of the major contract
                                                                                                                                                                                      pharmacy operators, segmenting between retail and specialty pharmacy, as seen in Fig. 38.

                                                                                                                           340B contract pharmacy                                         Expenditures at gross (dollarized WAC) flowing through the three integrated PBMs – CVS Retail
                                                                                                                           share has been consolidated                                     & Specialty, Cigna/Evernorth and UNH/Optum Specialty Pharmacy – total $9.6bn in 2020,
                                                                                                                           among five contract
                                                                                                                           pharmacy operators                                              equating to 42% of contract pharmacy 340B expenditures and 12% of total 340B spending.

                                                                                                                                                                                          Adding Walgreens and Walmart to the mix, the five largest 340B contract pharmacy operators
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                                                           account for $16.7bn of gross expenditures, equating to 74% of contract pharmacy 340B
                                                                                                                                                                                           expenditures and 21% of total 340B spending.

                                                                                                                            Fig. 38: Contract Pharmacy Operator 2020 WAC Dollarized 340B Expenditures: $22.5bn across all contract pharmacies

                                                                                                                                                      $25.0
                                                                                                                                                              The five largest Contract Pharmacy operators account for 74% of 340B contract
                                                                                                                                                                 pharmacy gross expenditures and 21% of total 340B gross expenditures                                           $22.5
                                                                                                                                                      $20.0                                                                                                           $5.4
                                                                                                                                                                                                                                                  $0.3      $0.1
                                                                                                                                 340B Revenue ($bn)




                                                                                                                                                                                                                                       $1.5
                                                                                                                                                      $15.0
                                                                                                                                                                                                         $1.3      $0.2      $3.1

                                                                                                                                                      $10.0
                                                                                                                                                                                              $3.2
                                                                                                                                                                                    $1.8
                                                                                                                                                       $5.0               $1.6

                                                                                                                                                                $3.9
                                                                                                                                                       $0.0
                                                                                                                                                               WBA      WBA SP CVS Retail CVS SP         WMT      WMT SP CI/ESI SP     UNH     KR Retail   RAD       Other      Total
                                                                                                                                                               Retail                                    Retail                                            Retail

                                                                                                                            Source: Nephron Research 340B Market Model



                                                                                                                                                                                      ❷ Second, we estimate the number of 340B transactions (scripts) at each of the 340B contract
                                                                                                                                                                                      pharmacy operators, segmenting between retail and specialty pharmacy operations.


                                                                                                                                                                                      ❸ Third, we determine the portion of 340B sales that are high vs low vs zero spread and high vs
                                                                                                                                                                                      low vs zero fee.




                                                                                                                                                                                                                                                                                         27
                                                                                                                           Nephron Research                                                                                                                     December 7, 2020



                                                                                                                           Fig. 39: Segmenting between high/low/zero spread vs fixed fee contracts, we estimate CPs retain 12-34% of 340B discounts




                                                                                                                                                                                             Fixed Fees                                                      Spread and Fee
                                                                                                                                 Spread Fees                                                                                                                   Retention
                                                                                                                                                                                             •Segment 340B Gross
                                                                                                                                 •Segment 340B Gross                                          into High/Low/Zero
                                                                                                                                  into High/Low/Zero                                                                                                                 Vs.
                                                                                                                                                                                              Fee Contracts
                                                                                                                                  Spread Contracts                                                                                                         Discounts Passed
                                                                                                                                                                                             •Est. 340B transactions
                                                                                                                                 •Apply High, Low, Zero
                                                                                                                                  Spread
                                                                                                                                                                                             •Add 340B admin and                                              to Covered
                                                                                                                                                                                              technology fees                                                   Entities


                                                                                                                              Retail Spread Avg. 6%-15%                                  Retail Fees Avg. $9.45-$15.70                                   Total fees equate to 12%-
                                                                                                                               Spec Spread Avg. 5%-16%                                   Spec Fees Avg. $19.60-$32.50                                     34% retention of 340B
                                                                                                                             (% of Gros s, including zero spread)                             (Avg. i ncl uding zero fee)                                    Discounts (G2N)

                                                                                                                           Source: Nephron Research
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                           Note: We have treated 340B admin, billing and technology fees as part of retained discounts when captured by TPAs owned by integrated contract pharmacies.

                                                                                                                                                                         For those interested in the detail we provide a basic overview of our spread and fee assumptions. For
                                                                                                                                                                         those that would like to skip to the punch line, see Figures 40-42 on the following pages.

                                                                                                                                                                             Retail Contract Pharmacy Spread & Fees: Based on our review of publicly available 340B
                                                                                                                                                                              contract pharmacy contracts and government reports on the 340B program, we arrive at four
                                                                                                                                                                              simplified tiers for combinations of spread and fee (they are simplified but not simple).

                                                                                                                                                                              o    Retail Spread: Our spread tier assumptions run from 0% for high fixed-fee contracts to 20%
                                                                                                                                                                                   spread of WAC price for ‘high spread’ contracts. The percentage of retail sales receiving
                                                                                                                                                                                   ‘high spread only’ ranges 10-15%. The percentage receiving fixed fee only accounts for 10%-
                                                                                                                                                                                   15% among the big five but closer to 50% across the ‘other’ CPs, primarily regional chains
                                                                                                                                                                                   and independent pharmacies. The vast majority of contracts are assumed to fall into the two
                                                                                                                                                                                   tiers retaining both spread and fixed fees. Why is spread so high relative to brand
                                                                                                                                                                                   pharmaceutical gross margins of ~3%? The large retail pharmacy networks operated by
                                                                                                                                                                                   Walgreens, CVS and Walmart are uniquely positioned to identify 340B eligible transactions
                                                                                                                                                                                   with WBA and CVS benefitting from captive TPA operations.

                                                                                                                                                                              o    Retail Fee: Retail fixed fees are projected from $0 to $28. We note that our model projects
                                                                                                                                                                                   WBA averages fees in the $15 range and CVS average fees in the $14 range per Rx inclusive
                                                                                                                                                                                   of transaction fees attributable to captive 340B program administration and technology
                                                                                                                                                                                   offerings (with WBA the most significant beneficiary of these fees followed by CVS). Our per
                                                                                                                                                                                   script fees for Walmart, Kroger and Rite Aid are substantially lower averaging in the $9
                                                                                                                                                                                   range.

                                                                                                                                                                             Specialty Contract Pharmacy Spread & Fees:

                                                                                                                                                                              o    Specialty Spread: Our specialty pharmacy tier assumptions run from 0% for high fixed-fee
                                                                                                                                                                                   contracts to 22% spread for a relatively small number of ‘high spread’ contracts. The
                                                                                                                                                                                   percentage of sales receiving ‘high spread only’ ranges from 10-25% while the portion
                                                                                                                                                                                   receiving a combination of spread and fixed fee ranges from 45%-80% (over two tiers).
                                                                                                                                                                                   Fixed fee only accounts for 10%-30%. Why is spread so high relative to specialty
                                                                                                                                                                                   pharmacy gross margins of 4%-6%? Integrated PBM specialty pharmacies are uniquely
                                                                                                                                                                                   positioned to survey and identify 340B eligible transactions flowing through their centralized

                                                                                                                                                                                                                                                                                        28
                                                                                                                           Nephron Research                                                                                                   December 7, 2020



                                                                                                                                                                      pharmacies (transactions that are less likely to be identified by other TPAs), even when
                                                                                                                                                                      these pharmacies are hundreds or thousands of miles from a covered entity.

                                                                                                                                                                 o    Specialty Fee: Specialty fixed fees are projected from $0 to $25 with incremental $8-$10 per
                                                                                                                                                                      transaction fees attributable to 340B program administration and technology offerings (with
                                                                                                                                                                      WBA again the most significant beneficiary of these fees, though Cigna and CVS also earn
                                                                                                                                                                      incremental fees for such services).

                                                                                                                                                                TPA Fees. Third Party Administrators and 340B claim and billing technology vendors, many of
                                                                                                                                                                 which are now integrated within the largest contract pharmacy operators, may earn significant
                                                                                                                                                                 fees in return for identifying 340B eligible transactions and providing the technology necessary to
                                                                                                                                                                 split the billing, payment and inventory fulfillment processes.

                                                                                                                                                                 o    Captive 340B Administrators. With integration it has become harder to segment between
                                                                                                                                                                      the economic value of ‘pharmacy dispensing fees’ for administering the script and ‘TPA fees’
                                                                                                                                                                      for identification and administration of the script. As noted above, our retail and specialty
                                                                                                                                                                      fees are set higher at those entities that have captive TPA operations. Specifically,
                                                                                                                                                                      Walgreens’ 340B Complete (inclusive of substantial technology and billing capabilities),
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                                      CVS’ Wellpartner and Cigna/Evernorth’s Verity Solutions.

                                                                                                                                                                 o    Independent TPA & 340B Tech Vendors: Other significant players in the 340B admin and
                                                                                                                                                                      billing market include McKesson’s Macro Helix, and CaptureRx followed by RxStrategies,
                                                                                                                                                                      340B Basics, Omnicell and Medimpact’s SUNRx. We expect Optum will build or buy
                                                                                                                                                                      similar capabilities if recent manufacturer actions do not prove durable as the organization
                                                                                                                                                                      continues to shift specialty drug spend from the medical to pharmacy benefit. Note that
                                                                                                                                                                      fees paid to split-billing vendors by covered entities are not included in our estimates for
                                                                                                                                                                      discount retention unless they are embedded within the contract pharmacy (i.e.: in the
                                                                                                                                                                      case of WBA 340B complete).

                                                                                                                                                                Pharmaceutical Wholesaler’s Role. Also not included in our measures of retained discounts are
                                                                                                                                                                 any fees collected by pharmaceutical wholesalers Amerisource, Cardinal and McKesson. The
                                                                                                                                                                 distributor initially buys the product from the manufacturer at WAC and later sells the product to
                                                                                                                                                                 the covered entity at the 340B discount price, submitting a ‘340B chargeback’ to the
                                                                                                                                                                 manufacturer for the difference and collecting an associated distribution fee. We do not believe
                                                                                                                                                                 the distribution fee is significantly higher than average brand margin but there is a working
                                                                                                                                                                 capital benefit from the ship to/bill to relationship (e.g.: the distributor receives the
                                                                                                                                                                 chargeback at day ten but does not pay the manufacturer for the product until day 30).
                                                                                                                                                                 While we do not believe the P&L impact is material, the sheer volume of chargebacks in the
                                                                                                                                                                 system as 340B discounts approach $53bn gives us pause.

                                                                                                                           The largest contract             ❹ Fourth, we arrive at a measure of the portion of 340B gross expenditures (dollarized at WAC)
                                                                                                                           pharmacies retain 13%-21%
                                                                                                                                                            retained by contract pharmacies vs passed to covered entities vs booked as net revenue by
                                                                                                                           of gross expenditures as gross
                                                                                                                           profit, well above average       manufacturers (Fig. 40). Our analysis finds that the largest retail contract pharmacy operators
                                                                                                                           brand and specialty margins      retain between 15% and 21% of expenditures while the largest specialty contract pharmacies
                                                                                                                                                            retain between 13% and 17%. We find that independent pharmacies earn far less at 10%, though
                                                                                                                                                            even here the gross profit contribution is well above average retail pharmacy brand gross profit
                                                                                                                                                            margins of ~3%.

                                                                                                                                                            It is important to note that this is a market level analysis and represents an average value across the
                                                                                                                                                            entire 340B portfolio based on average discounts of 54% in specialty and 60% in retail pharmacy. Our
                                                                                                                                                            product specific analyses find significant variance at the therapeutic level, with the CPI penalty driving


                                                                                                                                                                                                                                                                   29
                                                                                                                           Nephron Research                                                                                                                    December 7, 2020



                                                                                                                                                                         ‘penny priced’ examples with much higher contract pharmacy and covered entity retention of WAC
                                                                                                                                                                         prices.

                                                                                                                            Fig. 40: Discount retention among the largest retail chains averages 15%-21% of WAC vs specialty pharmacies at 13%-17%
                                                                                                                              100%
                                                                                                                                                                                                   10%                                              13%         13%         6%
                                                                                                                               90%                 18%        15%           15%        15%                      17%         15%         14%
                                                                                                                                        21%
                                                                                                                               80%
                                                                                                                               70%                                                                                                                                          48%
                                                                                                                                                                                                   50%          37%         39%         40%         41%         41%
                                                                                                                               60%      39%        42%        45%           45%        45%
                                                                                                                               50%
                                                                                                                               40%
                                                                                                                               30%
                                                                                                                               20%      40%        40%        40%           40%        40%         40%          46%         46%         46%         46%         46%         46%
                                                                                                                               10%
                                                                                                                                0%
                                                                                                                                     Walgreens  CVS         Walmart       Kroger      Rite Aid Other Retail   Cigna         CVS       Walgreens   Walmart      Optum       Other
                                                                                                                                     Pharmacy Pharmacy      Pharmacy     Pharmacy    Pharmacy               Evernorth     Specialty   Specialty   Specialty   Specialty   Specialty
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                                                                            Specialty                                         Pharmacy

                                                                                                                                                Mfr. Net Revenue @ 340B Price         Covered Entity Pass Through         Contract Pharmacy Retention (Spread + Fee)

                                                                                                                            Source: Nephron Research 340B Market Model



                                                                                                                           The largest contract                          Moving from retention of gross expenditures to retention of the discounts that contract pharmacies
                                                                                                                           pharmacies are retaining                      are capturing on behalf of covered entities, we find that fees of 13%-21% of gross equate to retention
                                                                                                                           24%-34% of 340B discounts
                                                                                                                                                                         of 24%-34% of 340B discounts flowing through the contract pharmacy.

                                                                                                                            Fig. 41: Contract Pharmacy Fees averaging 13%-21% of WAC Prices, equate to retention of 24%-34% of 340B discounts

                                                                                                                             100%
                                                                                                                                                                                                   17%                                                                      12%
                                                                                                                              90%                              25%          25%        25%                                              26%         24%         24%
                                                                                                                                                   30%                                                          32%         27%
                                                                                                                              80%       34%
                                                                                                                              70%
                                                                                                                              60%
                                                                                                                              50%
                                                                                                                                                                                                   83%                                                                      88%
                                                                                                                              40%                              75%          75%        75%                                              74%         76%         76%
                                                                                                                                                   70%                                                          68%         73%
                                                                                                                              30%       66%
                                                                                                                              20%
                                                                                                                              10%
                                                                                                                                0%
                                                                                                                                     Walgreens  CVS    Walmart   Kroger   Rite Aid                 Other        Cigna       CVS     Walgreens Walmart          Optum       Other
                                                                                                                                     Pharmacy Pharmacy Pharmacy Pharmacy Pharmacy                  Retail     Evernorth   Specialty Specialty Specialty       Specialty   Specialty
                                                                                                                                                                                                              Specialty                                       Pharmacy

                                                                                                                                                               Discount Passed to Covered Entity            Discount Retained by Contract Pharmacy

                                                                                                                            Source: Nephron Research 340B Market Model

                                                                                                                                                                         A reference point on contract pharmacies. While contract pharmacies are a key source of 340B
                                                                                                                                                                         program growth, 71% of 340B sales continues to flow through outpatient pharmacies operated by
                                                                                                                                                                         covered entities. As seen in Fig. 42, Contract pharmacies will retain a relatively large portion of 340B
                                                                                                                                                                         discounts passing through their hands ($3.3bn on $12.9bn of discounts), but account for only 7% of
                                                                                                                                                                         total discounts ($3.3bn on $44.9bn).

                                                                                                                                                                                                                                                                                      30
                                                                                                                           Nephron Research                                                                                                                                                        December 7, 2020



                                                                                                                           Fig. 42: Nephron 2020 Projections: Contract Pharmacies & TPAs will retain $3.3bn in 340B Manufacturer Discounts (Covered
                                                                                                                           Entities will Retain $41.5bn)



                                                                                                                                                                               Mfr. 340B                    Mfr. 340B                 Total Covered                  Mfr. 340B                     Total Mfr. 340B
                                                                                                                                                                          Discounts Captured           Discounts Captured              Entity 340B              Discounts Captured                     Discount
                                                                                                                                                                           by Covered Entity            by Covered Entity          Discount Retention      by Contract Pharmacy & TPA                Projection
                                                                                                                                                                               (Captive                     (Contract                   = $41.5bn           (Retail & Specialty Contract              = $44.9bn
                                                                                                                                                                              Outpatient                   Pharmacy)                                                 Pharmacy)


                                                                                                                                                                    $50
                                                                                                                                                                    $45                                                                                                                $1.5
                                                                                                                                                                                                                                                               $1.8
                                                                                                                                                                    $40                                                $4.2
                                                                                                                                                                    $35                               $5.3
                                                                                                                                                                    $30
                                                                                                                                                             $bn




                                                                                                                                                                    $25
                                                                                                                                                                                                                                                                                                          $44.9
                                                                                                                                                                    $20                                                                   $41.5
                                                                                                                                                                    $15         $32.0
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                                    $10
                                                                                                                                                                     $5
                                                                                                                                                                     $0
                                                                                                                                                                                CE G2N         CE Pass - Retail     CE Pass - SP   Total Covered Entity   Retail Retained        SP Retained          Total 340B G2N


                                                                                                                           Source: Nephron Research 340B Market Model Projections



                                                                                                                           We arrive at a measure of                                                   ❺ Finally, we apply projections of spread and fixed fees to retail and specialty market share to arrive
                                                                                                                           contract pharmacy operator
                                                                                                                                                                                                       at contract pharmacy specific estimates of discounts retained. These estimates equate to the gross
                                                                                                                           340B gross profit across retail
                                                                                                                           and specialty operations                                                    profit attributable to combined 340B retail and specialty operations if we assume that all 340B
                                                                                                                                                                                                       discounts and fees remain with the contract pharmacy operator (i.e.: putting to the side for now
                                                                                                                                                                                                       the extent to which discounts have been utilized to fund lower pharmacy network rates).

                                                                                                                           Fig. 43: Contract Pharmacy 340B Gross Profit Pool (Assuming 340B profits were to remain at the contract pharmacy)
                                                                                                                                                           $3,500


                                                                                                                                                                                                                                                                                               $503            $3,348
                                                                                                                                                           $3,000                                                                                                             $21
                                                                                                                                                                                                                                          $225             $48
                                                                                                                                                                                                                            $187
                                                                                                                                                           $2,500
                                                                                                                              340B Retained Profit ($mn)




                                                                                                                                                                                                             $530

                                                                                                                                                           $2,000
                                                                                                                                                                                            $797

                                                                                                                                                           $1,500

                                                                                                                                                                           $1,037
                                                                                                                                                           $1,000


                                                                                                                                                            $500


                                                                                                                                                              $0
                                                                                                                                                                          Walgreens      CVS Health     CI/Evernorth UNH/OptumRx        Walmart           Kroger            Rite Aid          Other CP            Total

                                                                                                                           Source: Nephron Research



                                                                                                                                                                                                                                                                                                                          31
                                                                                                                           Nephron Research                                                                                                                        December 7, 2020



                                                                                                                                                                                The scale of 340B discounts retained by contract pharmacy operators is massive relative to
                                                                                                                                                                                 measures of non 340B pharmacy brand and specialty profitability - both on a margin percentage
                                                                                                                                                                                 and as a share of absolute profits. For example, if all 340B discounts captured by the contract
                                                                                                                                                                                 pharmacy were to remain within the contract pharmacy, we estimate the 2020 340B profit
                                                                                                                                                                                 pool would total $1,037mn at WBA and $797mn at CVS, accounting for 22% and 25% of WBA
                                                                                                                                                                                 and CVS retail and specialty brand gross profit, respectively.

                                                                                                                           Fig. 44: Walgreens Alliance Boots 340B Profit Pool                               Fig. 45: CVS Health 340B Profit Pool
                                                                                                                            Walgreens                                     2019       2020*       2021*      CVS Health                                     2019      2020*       2021*
                                                                                                                            340B Gross Sales (Dollarized @ WAC)          $4,716      $5,568      $6,641     340B Gross Sales (Dollarized @ WAC)           $2,962     $5,026      $7,415
                                                                                                                            340B Gross Profit (Discount Retained)         $899       $1,037      $1,215     340B Gross Profit (Discount Retained)          $473       $797       $1,170
                                                                                                                             Discount Retained as % of Gross             19.1%       18.6%       18.3%        Discount Retained as % of Gross             16.0%      15.9%       15.8%


                                                                                                                            Impact if Profit Remains w/Pharmacy                                             Impact if Profit Remains w/Pharmacy
                                                                                                                             Share of Retail & Spec Brand Gross Profit   19.5%       22.2%       25.1%        Share of Retail & Spec Brand Gross Profit   9.5%       15.0%       21.0%
                                                                                                                             Share of Total Company EPS                  13.9%       21.3%       23.9%        Share of Total Company EPS                  3.8%        6.1%        8.7%
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                           Source: Nephron Research, assumes growth absent impact from mfr. actions         Source: Nephron Research, assumes growth absent impact from mfr. actions
                                                                                                                           Note: WBA ongoing annual EPS impact may be overstated in 2020 and 2021           Note: Retail & Specialty Brand GP estimate does not include PBM profit pools
                                                                                                                           given COVID pressure on both U.S. and total company gross profit and EPS.        (i.e.: includes retail & spec brand profit but not rebate & admin fee profit)

                                                                                                                                                                                 o   A point of triangulation: Walgreens disclosed to us in the fall that 340B volume had grown
                                                                                                                                                                                     from 1% to 2% of script volume (projected at 1.165bn in 2020). Given that brand scripts
                                                                                                                                                                                     account for 10% of total scripts, this suggests 340B could be 20% of brand volume (i.e. 2%
                                                                                                                                                                                     on 10%), implying that our profit attribution is only 1.1x-1.3x volume share.

                                                                                                                                                                                 o   A point of refutation: To be fair, Walgreens also disclosed to us in the fall that 340B profits
                                                                                                                                                                                     were not measured in ‘billions’ and provided commentary that led us to a value in the
                                                                                                                                                                                     hundreds of millions. It was this disclosure that catalyzed the analysis you are now reading.
                                                                                                                                                                                     An analysis that sizes the 340B discounts retained by Walgreens at greater than $1bn but
                                                                                                                                                                                     recognizes that WBA does not capture that full value at the EPS line (more on this below).

                                                                                                                                                                                For Cigna/Evernorth and United/OptumRx, we compare 340B specialty contract pharmacy
                                                                                                                                                                                 discount retention gross profit to our projections for PBM brand fulfillment gross profit (i.e.
                                                                                                                                                                                 including specialty and mail, excluding rebates, admin fees and spread). We find that after
                                                                                                                                                                                 significant growth 2019 to 2020, 340B could account for 21% and 14% of 2020 Evernorth and
                                                                                                                                                                                 OptumRx brand gross profit derived from specialty and mail, respectively.

                                                                                                                           Fig. 46: Cigna/Evernorth 340B Profit Pool                                        Fig. 47: UNH/OptumRx 340B Profit Pool
                                                                                                                            Cigna/Evernorth                               2019       2020*       2021*      UNH/OptumRx                                   2019       2020*       2021*
                                                                                                                            340B Gross Sales (Dollarized @ WAC)          $1,876      $3,077      $4,431     340B Gross Sales (Dollarized @ WAC)           $770       $1,454      $2,292
                                                                                                                            340B Gross Profit (Discount Retained)         $323        $530        $763      340B Gross Profit (Discount Retained)          $99        $187        $295
                                                                                                                             Discount Retained as % of Gross             17.2%       17.2%       17.2%        Discount Retained as % of Gross             12.9%      12.9%       12.9%


                                                                                                                            Impact if Profit Remains w/Pharmacy                                             Impact if Profit Remains w/Pharmacy
                                                                                                                             Share of Evernorth Brand Gross Profit       11.7%       20.6%       30.1%        Share of OptumRx Brand Gross Profit         10.5%      14.2%       20.1%
                                                                                                                             Share of Total Company EPS                   4.9%        7.8%       10.1%        Share of Total Company EPS                  0.6%        0.9%        1.4%

                                                                                                                           Source: Nephron Research, assumes growth absent impact from mfr. Actions         Source: Nephron Research, assumes growth absent impact from mfr. Actions
                                                                                                                           Note: Evernorth Brand GP estimate does not include PBM profit pools (i.e.:       Note: OptumRx Brand GP estimate does not include PBM profit pools (i.e.:
                                                                                                                           includes spec and mail brand profit but not rebate & admin fee profit)           includes spec and mail brand profit but not rebate & admin fee profit)




                                                                                                                                                                                                                                                                                         32
                                                                                                                           Nephron Research                                                                                               December 7, 2020



                                                                                                                                                         Discounts Retained vs. Discounts Recognized as Gross Profit
                                                                                                                           Tracing the path of           Returning to the question of 340B discounts retained vs 340B discounts ultimately recognized as
                                                                                                                           manufacturer discounts to     profit or earnings, we do not believe that WBA is capturing $1,037mn of 340B discounts as gross
                                                                                                                           pharmacy, PBM and
                                                                                                                                                         profit or that CVS is retaining $797mn. Rather we expect that the growth in 340B gross profit at
                                                                                                                           payor/employer
                                                                                                                                                         WBA and CVS has helped to counter (or enable) the pursuit of volume via aggressive narrow network
                                                                                                                                                         contracts with the largest payors/PBMs at ever lower reimbursement rates. While the level of 340B
                                                                                                                                                         gross profit investment in lower rates is impossible to determine from the outside, it is fair to note
                                                                                                                                                         that the annual reimbursement pressure on WBA’s estimated 2020 U.S. pharmacy gross profit of
                                                                                                                                                         $19.1bn (inclusive of specialty) and CVS’s estimated 2020 retail pharmacy gross profit of $18.8bn
                                                                                                                                                         (excluding specialty) is measured in the hundreds of millions. We estimate annual reimbursement
                                                                                                                                                         pressures at $450mn-$900mn in recent years (WBA was likely higher last year due to multiple
                                                                                                                                                         commercial renewals). While volume growth continues to provide a natural offset of $250mn-
                                                                                                                                                         $450mn, historically significant generic conversion benefits have declined over the last two years, yet
                                                                                                                                                         reimbursement pressure appears to have remained consistent, a not insignificant portion of which we
                                                                                                                                                         view to be self-inflicted, or perhaps mutually inflicted, via narrow network discount competition.
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                            It follows that growth in the 340B program via contract pharmacy, has led to 340B ‘cost
                                                                                                                                                             sharing’ with payors and PBMs. This is true both with respect to the 340B discounts retained by
                                                                                                                                                             the contract pharmacy that are shared with payors via lower network rates and the impact of
                                                                                                                                                             ‘duplicate discounts’ where the commercial or Part D payor obtains a manufacturer rebate for a
                                                                                                                                                             script that also received a manufacturer 340B discount. It also follows, that unwinding of 340B
                                                                                                                                                             contract pharmacy as a profit center could hold significant implications for not just contract
                                                                                                                                                             pharmacy operators but also for payors, employers and PBMs.



                                                                                                                                                         Industry Impact: Retail, Specialty, PBM, Payor/Employer & Distributor
                                                                                                                           Industry implications for     We consider the potential impact to each industry segment in this section before sizing the potential
                                                                                                                           Contract Pharmacies, PBMs,    2021 financial impact to the largest contract pharmacy operators in the following section.
                                                                                                                           Payors and Distributors are
                                                                                                                           far reaching                  Retail Pharmacy Impact:
                                                                                                                                                         Although contract pharmacy operators have been quick to note that they are not retaining hundreds
                                                                                                                                                         of millions of profit from the 340B program, the fact that funds have been contracted away to
                                                                                                                                                         payors and PBMs to drive volume or offset reimbursement pressure, does not mean the pharmacy
                                                                                                                                                         is off the hook if the program is disrupted by manufacturer or regulatory action.

                                                                                                                                                            Should manufacturer policies constraining contract pharmacy access to 340B discount prices
                                                                                                                                                             prove durable in early 2021, pharmacies could be caught in the middle as they lose a
                                                                                                                                                             significant source of funding and have limited leverage to ratchet narrow network rates
                                                                                                                                                             higher (with Part D contracts negotiated annually and commercial contracts typically negotiated
                                                                                                                                                             on a three-year cycle). As such, 340B earnings exposure could run closer to the profit pool
                                                                                                                                                             levels we identified above than to the much lower levels of profits that we believe are being
                                                                                                                                                             recognized as earnings after the pool has been drained to fund payor contracts.




                                                                                                                                                                                                                                                              33
                                                                                                                           Nephron Research                                                                                    December 7, 2020



                                                                                                                                              Specialty Pharmacy Impact:
                                                                                                                                              We believe that specialty contract pharmacy operators have also utilized the program to lower
                                                                                                                                              specialty network rates in an effort to accrue incremental share (particularly from independents who
                                                                                                                                              have more limited access to 340B profit pools) and expand manufacturer data related specialty profit
                                                                                                                                              pools and admin fees.

                                                                                                                                                 While network competition among the largest players likely limited retention of 340B profits
                                                                                                                                                  2015-2018, we expect that specialty pharmacies have retained a greater portion of 340B gross
                                                                                                                                                  profits than have retail pharmacies as growth went hyperbolic in 2019 and 2020 as reflected in
                                                                                                                                                  expectations for increasing PBM EBITDA/Rx in 2020.

                                                                                                                                                 Looking at the therapeutic and channel mix of the seven manufacturers that have announced
                                                                                                                                                  action to date, we note that there is greater concentration in the retail channel than in the
                                                                                                                                                  mail/specialty channel (impact to 20% of 340B spend vs 35% for retail). However, many of the
                                                                                                                                                  manufacturer 340B actions announced over the last six-months appear specifically designed
                                                                                                                                                  to reverse rapid specialty pharmacy 340B growth, putting this increasingly important driver of
                                                                                                                                                  EBITDA/Rx at risk.
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                              PBM, Payor and Employer Impact:
                                                                                                                                              Integration of specialty pharmacies and TPAs within PBMs that have now been integrated within
                                                                                                                                              payors with large commercial and Part D books leads to several complex 340B cross currents for PBMs
                                                                                                                                              and payors as well as for employers.

                                                                                                                                                 Beyond the loss of fulfillment profits stemming from specialty contract pharmacy operations
                                                                                                                                                  noted above, PBMs and their customers could lose the benefit of 340B cost sharing via
                                                                                                                                                  network rates if manufacturer action depletes the pool of 340B discounts that pharmacies
                                                                                                                                                  have utilized to subsidize ever lower network rates. (Could this be the crisis that leads the
                                                                                                                                                  national pharmacies to take a more rational approach to network reimbursement pressure? If it
                                                                                                                                                  is, it’s going to get worse before it gets better.) However, even significant manufacturer action in
                                                                                                                                                  2021 is unlikely to show up in reimbursement rates until 2022 or 2023 (2021 Part D bids make
                                                                                                                                                  clear PBMs did not become less aggressive for fear of manufacturer action on 340B).

                                                                                                                                                 Perhaps more concerning for payors and employers, if manufacturer actions to identify and
                                                                                                                                                  restrict duplicate discounts are successful, rebates could be impacted by a significant sum.
                                                                                                                                                  Duplicate discounts occur when a manufacturer has provided a 340B discount to the covered
                                                                                                                                                  entity and then unwittingly pays a second rebate to a state Medicaid (FFS or managed), Part D or
                                                                                                                                                  commercial payor, a duplicate rebate or discount that should be ineligible. Contracts between
                                                                                                                                                  manufacturers and payors typically include language that prevent manufacturers from
                                                                                                                                                  paying a duplicate discount/rebate in commercial and Part D (such claims are barred by
                                                                                                                                                  statute in Medicaid) but historically contract pharmacies and TPAs have not shared claims data
                                                                                                                                                  required to identify such claims and the manufacturer typically only has 30 days to identify and
                                                                                                                                                  challenge duplicate claims. (For more on this topic see Appendix I which outlines manufacturer
                                                                                                                                                  actions and 340B participant responses).

                                                                                                                                                  o    Adoption of solutions that identify or even prevent duplicate rebates from being paid
                                                                                                                                                       could significantly reduce commercial and Part D rebates. We have found no reliable
                                                                                                                                                       source sizing duplicate discounts in commercial and Part D. Our best estimate based on
                                                                                                                                                       available data is that duplicates could total $10-$17bn in 2020 or 12%-21% of commercial
                                                                                                                                                       and Medicare rebates (a wide range reflecting that data on such rebates is limited).

                                                                                                                                                                                                                                                   34
                                                                                                                           Nephron Research                                                                                   December 7, 2020



                                                                                                                                                  o    It is interesting to think through what the payor response to a reduction in 12%-21% of
                                                                                                                                                       commercial and Medicare rebate could look like. We expect payors would respond by
                                                                                                                                                       pricing for what could be a significant negative impact on pharmaceutical trend with
                                                                                                                                                       employers forced to absorb a portion of the impact and the potential for premiums and
                                                                                                                                                       consumer out-of-pocket cost to increase. At present we do not believe even the most
                                                                                                                                                       sophisticated employers have these 340B dynamics on their radar.

                                                                                                                                                  o    To the extent manufacturer actions lead not to identification of duplicates but to a
                                                                                                                                                       decline in contract pharmacy volumes, we expect the impact on rebates will be minimal.
                                                                                                                                                       Actions to constrain contract pharmacies may reduce duplicate rebates/discounts by
                                                                                                                                                       reducing 340B discount payments. If this is the case, rebates will continue to be collected,
                                                                                                                                                       resulting in a lesser impact on payors and employers but still significant impact on specialty
                                                                                                                                                       pharmacy operations.



                                                                                                                                              Distributor Impact:
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                              Among the distributors, only McKesson operates a significant 340B technology and billing entity in
                                                                                                                                              Macro Helix, however we do not believe it is a material contributor to Pharmaceutical Segment
                                                                                                                                              profitability. Our primary concern relative to 340B is the extent to which Amerisource, Cardinal
                                                                                                                                              and McKesson net working capital could be impacted by a reduction in the chargebacks required
                                                                                                                                              to facilitate discounts projected at $53bn in 2020.

                                                                                                                                                 Assuming discounts average 55%, chargebacks are paid in 15 days and payables are due on day
                                                                                                                                                  30, 340B chargebacks could provide $14.6bn of working capital to distributors in 2021, up from
                                                                                                                                                  $12.5bn in 2020. Or to put it another, if the 340B program is disrupted, 340B discount
                                                                                                                                                  chargebacks could quickly move from a source of incremental working capital to a use of
                                                                                                                                                  working capital (recognizing contract pharmacies represent only 25% of total chargebacks).




                                                                                                                                                                                                                                                  35
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.

                                                                                                                                             Nephron Research




                                                                                                                   COMPANY IMPACT ANALYSIS




       36
                                                                                                                                             December 7, 2020
                                                                                                                           Nephron Research                                                                                                       December 7, 2020



                                                                                                                                                                   340B At a Tipping Point: Company Impact Analysis
                                                                                                                           Manufacturer actions to date            Manufacturer actions over the last six-months could impact 35%-40% of 340B contract pharmacy
                                                                                                                           could impact 35%-40% of 340B            sales, we expect more will be forthcoming in early 2021. Merck, Lilly, Sanofi, AstraZeneca, Novartis
                                                                                                                           contract pharmacy sales.
                                                                                                                                                                   and Novo account for 29% of U.S. brand pharmaceutical expenditures but likely account for 35%-40%
                                                                                                                                                                   of 340B contract pharmacy sales with greater impact on retail vs specialty given the 340B product mix
                                                                                                                                                                   of Lilly, Novartis, Novo and Merck. After initially refraining from taking action, Novo announced a
                                                                                                                                                                   new policy on Dec. 1st, three months after Lilly’s policy changes became effective and two months
                                                                                                                                                                   after Sanofi, suggesting that their early moves on insulin are proving effective, necessitating a
                                                                                                                                                                   response from Novo. We take this as a significant milestone and expect a similar trend could
                                                                                                                                                                   necessitate responses in additional therapeutic categories in early 2021 expanding the number of
                                                                                                                                                                   manufacturers implementing new 340B contract pharmacy policies.

                                                                                                                                                                      Retail Impact Analysis: Based on the seven manufacturer 340B discount policy changes
                                                                                                                                                                       outlined in Appendix I, we put the potential impact on the RETAIL contract pharmacy
                                                                                                                                                                       channel at 15% in Q1 (our ‘base’ case for company financial impact). However, we expect that
                                                                                                                                                                       many of the top-20 manufacturers (accounting for 75% of both retail and specialty channels) are
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                                       prepared to introduce new data collection and discount qualification strategies in early January,
                                                                                                                                                                       particularly if the Jan. 6th Georgia runoff determining control of the senate leads to divided
                                                                                                                                                                       government (and consequently, less likelihood of radical action on drug pricing). As such, we
                                                                                                                                                                       expect the impact on the RETAIL 340B channel as we exit 1Q 2021 could be 50% (our
                                                                                                                                                                       ‘expansion’ case for company financial impact analysis).

                                                                                                                                                                      SPECIALTY IMPACT ANALYSIS: The manufacturers that have taken the most aggressive
                                                                                                                                                                       action to date have a greater mix of retail than mail/specialty products, but it is clear that the
                                                                                                                                                                       policies have been designed to counter specialty contract pharmacy growth. We put the
                                                                                                                                                                       potential impact on the SPECIALTY contract pharmacy channel at 10% in Q1 for our ‘base’ case
                                                                                                                                                                       financial impact. The three manufacturers that we expect would have the greatest impact on
                                                                                                                                                                       specialty contract pharmacy are Gilead, Pfizer and JNJ. We expect the impact on the SPECIALTY
                                                                                                                                                                       340B channel as we exit 1Q2021 could easily be 40% (our ‘expansion’ case) and higher if we see
                                                                                                                                                                       action by all three of the manufacturers noted above.

                                                                                                                            Fig. 48: Contract Pharmacy Operators: 340B Policy Change 2021 Impact Analysis
                                                                                                                                                                                             WBA                 CVS                  Cigna               UNH
                                                                                                                                                                                         (Retail+Spec)      (Retail + Spec)        (Evernorth)         (OptumRx)
                                                                                                                            340B Gross Profit (Discount Retained)                           $1,215              $1,170                $763                $295
                                                                                                                             Share of Retail & Spec Brand Gross Profit                       25%                 21%                  30%                 20%
                                                                                                                             Share of Total Company EPS                                      24%                  9%                  10%                  1%

                                                                                                                            Brand GP Impact at Base Case                                      $166                $140                 $76                 $30
                                                                                                                             Share of Retail & Spec Brand Gross Profit                         3%                  3%                   3%                  2%
                                                                                                                            Brand GP Impact at Expand Case                                    $576                $513                 $305                $118
                                                                                                                             Share of Retail & Spec Brand Gross Profit                        12%                  9%                  12%                  8%

                                                                                                                            EPS Impact at Base Case                                          $0.16                $0.08               $0.16                $0.02
                                                                                                                             Share of EPS                                                     3%                   1%                  1%                   0%
                                                                                                                            EPS Impact at Expand Case                                        $0.55                $0.29               $0.66                $0.10
                                                                                                                             Share of EPS                                                    11%                   4%                  4%                   1%
                                                                                                                            Source: Nephron Research Projections

                                                                                                                                                                                                                                                                      37
                                                                                                                           Nephron Research                                                                                    December 7, 2020



                                                                                                                                              Walgreens Alliance Boots Impact Analysis
                                                                                                                                              Walgreens has by far the greatest exposure to changes to the 340B program, in part owing to the
                                                                                                                                              company’s long history providing contract pharmacy, TPA and technology services and in part
                                                                                                                                              owing to the limited diversity of the overall operation relative to integrated PBM-Payor peers. It
                                                                                                                                              also doesn’t help that COVID will depress U.S. and U.K. earnings contribution in 2020 and 2021.

                                                                                                                                              Our 340B model projects that absent manufacturer action 340B discount retention will account for
                                                                                                                                              22% of retail and specialty brand gross profit in 2020, or $1,037mn, if zero is passed on to payors via
                                                                                                                                              network discounts. This number expands to 25.1%, or $1,215mn in 2021.

                                                                                                                                                  Impact of Current Activity: Our base case impact analysis incorporating a 15% reduction in the
                                                                                                                                                   $897mn of discounts attributable to retail contract pharmacy in 2021 in our model and 10%
                                                                                                                                                   reduction to the $318mn of discounts attributable to specialty pharmacy results in a 3%, or
                                                                                                                                                   ($166mn), reduction in brand gross profit and 3.3%, or $0.16, reduction in WBA EPS.

                                                                                                                                                  Impact of Expanded Activity: If we see expansion of manufacturer activity in early 2021 to the
                                                                                                                                                   point where 50% of retail and 40% of specialty contract pharmacy volume is impacted - an
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                   outcome that should be considered given recent activity - our estimate of annual impact
                                                                                                                                                   increases to 11% of brand gross profit and total company EPS.

                                                                                                                                                  In tandem with publication of this report we are downgrading shares of WBA from Hold to
                                                                                                                                                   Sell. For more detail see our company reports published today.

                                                                                                                                              Fig. 49: Sizing the impact of manufacturer actions on Walgreens
                                                                                                                                                  Walgreens                                                            2021       % of Total
                                                                                                                                                  340B Gross Profit (Discount Retained)                               $1,215        25%

                                                                                                                                                  Brand GP Impact at Base Case                                         $166            3%
                                                                                                                                                  Brand GP Impact at Expand Case                                       $576           12%

                                                                                                                                                  WBA EPS Impact at Base Case                                          $0.16           3%
                                                                                                                                                  WBA EPS Impact at Expand Case                                        $0.55          11%
                                                                                                                                              Source: Nephron Research, $ in Millions




                                                                                                                                              CVS Health Impact Analysis
                                                                                                                                              If Walgreens has the deepest exposure to 340B via retail, then CVS has the broadest exposure with
                                                                                                                                              significant profit centers across both the PBM CVS Specialty Pharmacy and CVS Retail pharmacy
                                                                                                                                              operations. Moreover, CVS has continued to rapidly expand the number of specialty contract
                                                                                                                                              pharmacy relationships with covered entities and retail contract pharmacy locations in 2019 and
                                                                                                                                              through the first ten months of October.

                                                                                                                                              Our 340B model projects that absent manufacturer action 340B discount retention will account for
                                                                                                                                              26% of retail and mail/specialty brand gross profit in 2020, or $797mn, if not passed on to payors via
                                                                                                                                              network discounts. This number expands to 21.0%, or $1,170mn in 2021.

                                                                                                                                                  Impact of Current Activity: Our base case impact analysis incorporating a 15% reduction in the
                                                                                                                                                   $452mn of discounts attributable to retail contract pharmacy in 2021 in our model and 10%
                                                                                                                                                   reduction to the $718mn of discounts attributable to specialty pharmacy results in a 3%, or
                                                                                                                                                   ($140mn), reduction in brand gross profit and 1%, or $0.08, reduction in CVS EPS.

                                                                                                                                                                                                                                                  38
                                                                                                                           Nephron Research                                                                                     December 7, 2020



                                                                                                                                                  Impact of Expanded Activity: If we see broad expansion of manufacturer activity in early 2021,
                                                                                                                                                   our estimate of annual impact to CVS increases to 9% of brand gross profit and 4% of total
                                                                                                                                                   company EPS.

                                                                                                                                                  In tandem with publication of this report we are downgrading shares of CVS from Buy to
                                                                                                                                                   Hold. For more detail see our company reports published today.

                                                                                                                                              Fig. 50: Sizing the impact of manufacturer actions on CVS Retail and Spec Pharmacy
                                                                                                                                                  CVS Health                                                            2021       % of Total
                                                                                                                                                  340B Gross Profit (Discount Retained)                                $1,170        21%

                                                                                                                                                  Brand GP Impact at Base Case                                          $140            3%
                                                                                                                                                  Brand GP Impact at Expand Case                                        $513            9%

                                                                                                                                                  CVS EPS Impact at Base Case                                           $0.08           1%
                                                                                                                                                  CVS EPS Impact at Expand Case                                         $0.29           4%
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                              Source: Nephron Research




                                                                                                                                              Cigna/Evernorth Impact Analysis
                                                                                                                                              After rapid 340B specialty pharmacy relationship expansion and TPA optimization by
                                                                                                                                              Cigna/Evernorth 2018 to Oct 2020, we see a material potential impact to the Evernorth PBM
                                                                                                                                              organization from our base case but to materially impact CI total company the expand case would
                                                                                                                                              have to come to fruition. Our base case assumes a 10% reduction in 340B specialty contract
                                                                                                                                              pharmacy volume, resulting from policies specifically targeting the specialty channel put forth by Lilly
                                                                                                                                              and Novo among others which results in a ($76mn) reduction in 340B discounts retained and
                                                                                                                                              potentially a similar impact to Evernorth gross profit. This would equate to a 1% headwind to CI EPS.

                                                                                                                                              Again, we note that while announcements to date suggest such an impact is possible in 1Q2021,
                                                                                                                                              expansion in early January cold quickly lead us toward the expand case with particular focus on Gilead,
                                                                                                                                              Pfizer and JNJ. The expand case equates to a more material annual impact of ($229mn) or 9% of
                                                                                                                                              brand profit at Evernorth and a 3% headwind to EPS.

                                                                                                                                              Fig. 51: Sizing the impact of manufacturer actions on Cigna/Evernorth
                                                                                                                                                  Cigna/Evernorth                                                       2021       % of Total
                                                                                                                                                  340B Gross Profit (Discount Retained)                                 $763         30%

                                                                                                                                                  Brand GP Impact at Base Case                                           $76            3%
                                                                                                                                                  Brand GP Impact at Expand Case                                        $305           12%

                                                                                                                                                  CI EPS Impact at Base Case                                            $0.16         1.0%
                                                                                                                                                  CI EPS Impact at Expand Case                                          $0.66          4%
                                                                                                                                              Source: Nephron Research, $ in millions




                                                                                                                                                                                                                                                   39
                                                                                                                           Nephron Research                                                                                 December 7, 2020




                                                                                                                                              United/OptumRx Impact Analysis
                                                                                                                                              As OptumRx’s specialty expansion and 340B optimization efforts appear to have only accelerated
                                                                                                                                              in 2019 and 2020 we see a less significant impact to the OptumRx segment and the diversification
                                                                                                                                              of UHG results in a very modest earnings impact to the total company. What is more interesting is
                                                                                                                                              the extent to which expanded 340B profitability is helping to support OptumRx’s guidance for EBIT
                                                                                                                                              per Rx expansion from $2.94 in 2020 to $3.01 to $3.05 in 2021 on revenue growth guidance that was
                                                                                                                                              substantially lower than our 6%-7% revenue growth outlook at 2%-3%.

                                                                                                                                              Fig. 52: Sizing the impact of manufacturer actions on UNH/OptumRx
                                                                                                                                                  UNH/OptumRx                                                       2021       % of Total
                                                                                                                                                  340B Gross Profit (Discount Retained)                             $295         20%

                                                                                                                                                  Brand GP Impact at Base Case                                       $30          2%
                                                                                                                                                  Brand GP Impact at Expand Case                                    $118          8%
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                  UNH EPS Impact at Base Case                                       $0.02        0.1%
                                                                                                                                                  UNH EPS Impact at Expand Case                                     $0.10        0.5%
                                                                                                                                              Source: Nephron Research, $ in Millions




                                                                                                                                                                                                                                            40
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.

                                                                                                                              Nephron Research




                                                                                                                 APPENDIX I




       41
                                                                                                                              December 7, 2020
                                                                                                                           Nephron Research                                                                                                        December 7, 2020



                                                                                                                                                                    Appendix I: Detailed Examination of 340B Manufacturer Policy Changes
                                                                                                                                                                    On Oct. 9th, 2019, the Trump administration issued Executive Order 13891 Promoting the Rule of Law
                                                                                                                                                                    Through Improved Agency Guidance Documents calling for open and fair regulatory processes. This
                                                                                                                                                                    order required that agencies treat guidance documents as non-binding in law and in practice, or to put
                                                                                                                                                                    it another way the EO prohibited federal agencies from issuing binding rules through guidance
                                                                                                                                                                    documents (the memorandums, bulletins and letters that help industry comply with complex
                                                                                                                                                                    regulations but which are not legally binding). Given that much of the 340B program is defined by
                                                                                                                                                                    sub-regulatory guidance, not statute, this EO called into question the ability for HHS and HRSA
                                                                                                                                                                    to enforce elements of the 340B program, setting the stage for manufacturer challenges. While it
                                                                                                                                                                    is possible that the Biden administration may reverse this executive order, it is our view that HRSA’s
                                                                                                                                                                    authority has been weakened and will remain so absent specific 340B legislative or regulatory action.

                                                                                                                                                                    To date, seven manufacturers have taken significant actions impact 340B contract pharmacies.
                                                                                                                                                                    We summarize the six most significant announcements in Fig. 1 and then provide a detailed timeline
                                                                                                                                                                    of developments exploring the nuances of each approach.
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                           Fig. 53: Manufacturer 340B actions began to impact contract pharmacies on Sept 1 st 2020, are likely to expand Jan 2021

                                                                                                                                Manufacturer         Covered Entity (CE) Policy          Contract Pharmacy             Implicit Goal               Effective
                                                                                                                                                     and Scope                           (CP) Policy                                               Date
                                                                                                                                Lilly                •   Limit access to 340B            •   No longer provide         •   Limit 340B              •   Sept 1st,
                                                                                                                                                         discounts – initially focused       340B discounts to CP          transactions/CP             2020
                                                                                                                                                         on Cialis, later expanded to    •   Exception for Insulin         activity
                                                                                                                                                         Lilly’s entire portfolio            if no mark up of          •   Limit duplicate
                                                                                                                                                                                             dispensing fee                claims

                                                                                                                                AstraZeneca          •   Limit access to 340B            •   No longer provide         •   Limit 340B              •   Oct 1 st, 2020
                                                                                                                                                         discounts - entire portfolio        340B discounts to             transactions/CP
                                                                                                                                                                                             contract pharmacy             activity
                                                                                                                                                                                                                       •   Limit duplicate
                                                                                                                                                                                                                           claims

                                                                                                                                Merck                •   Require covered entity to       •   No access to              •   Identify and reduce     •   Aug. 14th,
                                                                                                                                                         ‘voluntarily’ supply 340B           discounts unless              duplicate claims            2020
                                                                                                                                                         claims data to 340B ESP             claims data is
                                                                                                                                                                                             submitted

                                                                                                                                Sanofi               •   Require covered entity to       •   No access to              •   Identify and reduce     •   Oct 1 st, 2020
                                                                                                                                                         ‘voluntarily’ supply 340B           discounts unless              duplicate claims
                                                                                                                                                         claims data to 340B ESP             claims data is
                                                                                                                                                                                             submitted

                                                                                                                                Novartis             •   Require covered entity to       •   No longer provide         •   Maintain access for     •   Set for Oct
                                                                                                                                                         ‘voluntarily’ supply 340B           340B discounts to CE          clinics and hospitals       1 st, delayed
                                                                                                                                                         claims data to 340B ESP             when CP is more than          within community            until new
                                                                                                                                                                                             40 miles away             •   Limit 340B CP               guidance
                                                                                                                                                                                                                           transactions with a         provided Oct
                                                                                                                                                                                                                           focus on specialty          30th, 2020
                                                                                                                                                                                                                           and national chains

                                                                                                                                Novo Nordisk         •   Limit access to 340B            •   No longer provide         •   Limit 340B              •   Jan. 1 st,
                                                                                                                                                         discounts – Novo decision           340B discounts to CP          transactions/CP             2020
                                                                                                                                                         could indicate Lilly and            for CE hospitals but          activity
                                                                                                                                                         Sanofi’s actions are having         allow CP for 340B         •   Maintain access for
                                                                                                                                                         the desired effect                  ‘grantees’                    340B ‘grantees’

                                                                                                                           Source: Nephron Research, Company Documents

                                                                                                                                                                                                                                                                        42
                                                                                                                           Nephron Research                                                                                                                                                                             December 8, 2020




                                                                                                                           Fig. 54: Summary of Second Half 2020 340B Activity




                                                                                                                                       July 2020                                          August 2020                                  Sept./Oct. 2020                                         Nov./Dec. 2020
                                                                                                                                                                                                                                       Sept. 1 st: Lilly limits distribution of 340B ceiling
                                                                                                                            July 1 st: Lilly is first to limit distribution of 340B   Early Aug – Sanofi mandates covered entities
                                                                                                                                                                                                                                        priced products to all covered entities (with                     Nov. 3 rd: Biden Elected
                                                                                                                               ceiling price products to covered entities                      submit claims to 340B ESP
                                                                                                                                                                                                                                                        exception of insulin)



                                                                                                                                                                                         Aug. 17 th: AstraZeneca limits contract                                                                Nov. 17 th: HRSA Admin Dispute Resolution
                                                                                                                            July 10 th: HRSA response to Lilly suggests 2010
                                                                                                                                                                                      pharmacy access to 340B discounts across the     Sept. 9 th: Kalderos launches 340B Pay solution                 Final Rule received by OMB
                                                                                                                                 guidance is not currently enforceable
                                                                                                                                                                                                      entire portfolio                                                                           (approval under Trump admin unlikely)




                                                                                                                              July 24 th: Trump FQHC Exec Order on 340B               Aug. 18 th: Novartis mandates covered entities     Sept. 21 st: HHS says inaction in response to         Nov 18 th: United Therapeutics will limit CP as
                                                                                                                                 discounts for insulin and epinephrine                   submit claims to signs on for 340B ESP                  Lilly is not an endorsement                                   of May 13, 2021




                                                                                                                                                                                                                                       Oct 1 st: AstraZeneca and Sanofi block contract
                                                                                                                            Late July: Second Site Solutions launches 340B            Aug. 20 th: 340B TPAs push back on reporting                                                              Dec 1 st: Novo Nordisk will limit CP but not
                                                                                                                                                                                                                                        pharmacies of CEs that have not complied
                                                                                                                                    ESP claims submission platform                              requirements of 340B ESP                                                                         Grantee & Hosp CE, effective 1/1/2020
                                                                                                                                                                                                                                                         with 340B ESP




                                                                                                                             Late July: Merck mandates covered entities               Aug 21 st: AHA asks Sanofi to cease actions to    Oct. 15 th: Walgreens includes 340B as a risk
                                                                                                                                      submit claims to 340B ESP                             limit distribution of 340B drugs           factor in its annual 10-K filing for the first time




                                                                                                                                                                                                                                        Oct 30 th: Novartis clarifies it will block 340B
                                                                                                                                                                                                                                       discounts to contract pharmacies located > 40
                                                                                                                                                                                                                                            miles from hosptial covered entities




                                                                                                                           Source: Nephron Research




                                                                                                                                                                                                                                                                                                                                                 43




This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.
                                                                                                                           Nephron Research                                                                                     December 8, 2020



                                                                                                                           JULY 2020:         July 1st: Lilly dips a toe in the water in early July before announcing more significant action September
                                                                                                                                              1st. Effective July 1st, the company limited distribution of 340B ceiling price products to covered
                                                                                                                                              entities and their child sites only. The company is explicitly excluding covered entities’ contract
                                                                                                                                              pharmacies including contract pharmacies owned or affiliated with covered entities. Covered entities
                                                                                                                                              that lack an in-house pharmacy were told to contact Lilly to get an exception that would allow them to
                                                                                                                                              designate a single contract pharmacy location.

                                                                                                                                                 Lilly made clear that the action was taken in response to concerns regarding contract pharmacy
                                                                                                                                                  compliance and with the goal of limiting the number of 340B transactions to those required by
                                                                                                                                                   statute. It noted that there was no statutory obligation to provide 340B priced product to
                                                                                                                                                   contract pharmacies. This represented a direct challenge to the Health Resources & Services
                                                                                                                                                  Administration’s (HRSA) 2010 guidance that could hold significant implications for the 340B
                                                                                                                                                  operations of pharmacy chains Walgreens and CVS Health, and to a lesser material extent
                                                                                                                                                  Rite Aid, Walmart and Kroger. Potential disruption of contract pharmacy distribution would
                                                                                                                                                  also negatively impact the specialty pharmacy operations of CVS and CI/ESI (Accredo) and to
                                                                                                                                                  a lesser extent Optum (Optum Specialty/Diplomat) and the allianceRx joint venture between
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                  Walgreens and Prime Therapeutics.

                                                                                                                                                 A May 18th letter from Lilly to HHS that was disclosed in October made clear that the company
                                                                                                                                                  had informed HRSA of its intention to discontinue contract pharmacy 340B discounts on May 18 th
                                                                                                                                                  and requested a response prior to the end of June. Within the letter, Lilly stated that it does
                                                                                                                                                  not believe 330B purchases for contract pharmacies are required and provided specific
                                                                                                                                                  examples of conflicts within the 340B HRSA guidance with a focus on 1) HRSA authority, 2)
                                                                                                                                                  diversion/transfer beyond 340B patients, and 3) duplicate discounts.

                                                                                                                                                 We were somewhat surprised to see Lilly take the first step given that there are several
                                                                                                                                                  manufacturers with greater 340B exposure. However, Cialis provided an interesting test case as
                                                                                                                                                  the formulations of Cialis chosen by Lilly were available from generic competitors making it
                                                                                                                                                  difficult to argue that the restriction would cause irreparable harm (and we are talking erectile
                                                                                                                                                  disfunction here). Lilly certainly picked a thorny setting for HSRA to defend its sub-regulatory
                                                                                                                                                  guidance on contract pharmacies.

                                                                                                                                              July 9th: 340B Report publishes a response from the Health Resources & Services Administration
                                                                                                                                              (HRSA) that oversees the 340B program noting that manufacturers who chose to not serve orders
                                                                                                                                              from contract pharmacies could limit 340B access. The real headline was that while the 2010
                                                                                                                                              guidance remained in effect HRSA had concluded ten years later that it was not legally
                                                                                                                                              enforceable under the program’s current authority.

                                                                                                                                                 HRSA’s response suggested that HHS and HSRA cannot compel Lilly to provide 340B discounted
                                                                                                                                                  drugs to all contracted pharmacies as long as there is not a clear violation of the statute. This
                                                                                                                                                  statement by HSRA effectively opened the door for manufacturers to further test the
                                                                                                                                                  requirements of the 340B program.

                                                                                                                                                 HRSA’s position was not strengthened when the House Appropriations Committee turned down
                                                                                                                                                  a request by HHS to provide it broad regulatory authority over the 340B program when passing
                                                                                                                                                  an appropriations bill covering HRSA on July 13th.

                                                                                                                                              July 24th: President Trump introduces four executive orders including one that would require
                                                                                                                                              Federally Qualified Health Centers (FQHCs) to provide 340B discounts for insulin and epinephrine to
                                                                                                                                              patients without insurance at cost + a ‘nominal’ admin fee, shifting any 340B profit pools that exist at
                                                                                                                                              the FQHC level to patients (we note that FQHC’s are governed by strict requirements on patient
                                                                                                                                              service). While we noted at the time that this was a roundabout approach to lowering prices for
                                                                                                                                                                                                                                                    44
                                                                                                                           Nephron Research                                                                                     December 8, 2020



                                                                                                                                              insulin and epi-pens and that FCHQ are highly regulated and mandated to provide affordable care, it is
                                                                                                                                              interesting to consider how such an order could expand alongside other potential disruptions to the
                                                                                                                                              340B program.

                                                                                                                                                 We were surprised to see a 340B related reform targeting FQHCs. The key question is to what
                                                                                                                                                  extent this could act as a gateway to action impacting other 340B participants (i.e. from clinic to
                                                                                                                                                  hospital) and other therapeutic classes. While the EO makes clear the Trump administrations’
                                                                                                                                                  interest in reforming 340B and driving point of care rebates we expect continued challenges.

                                                                                                                                                 Awaiting a draft final rule. Comments on the EO were due on Oct. 28 th at which point 222
                                                                                                                                                  comment letters had been received. Of those available to readers, the majority were criticisms
                                                                                                                                                  from health centers. It is unclear if HHS will finalize a draft rule and submit it to OMB this late in
                                                                                                                                                  the game.

                                                                                                                                              July: 340B ESP (part of the Berkeley Research Group family) launches a new technology solution to
                                                                                                                                              address duplicate 340B claims under the ‘Second Sight Solutions’ name. The focus of Second Sight
                                                                                                                                              Solutions is to help manufacturers identify duplicate 340B claims, i.e.: instances when the
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                              manufacturer has provided a 340B discount to the covered entity and then pays a secondary rebate to
                                                                                                                                              a state Medicaid (FFS or managed), Part D or commercial payors, a duplicate rebate or discount that
                                                                                                                                              should be ineligible. Contracts between manufacturers and payors typically include language
                                                                                                                                              protecting manufacturers from paying a duplicate discount/rebate in commercial and Part D (such
                                                                                                                                              claims are barred by statute in Medicaid) but the manufacturer typically only has 30 days to
                                                                                                                                              identify and challenge duplicate claims.

                                                                                                                                                 In 2018 and 2019, 30% of audits by HRSA found duplicate Medicaid rebates. The value of
                                                                                                                                                  duplicate rebates in Part D and commercial is not known. Our best estimate for duplicate
                                                                                                                                                  discounts is a rather wide range of $10-$17bn in 2020, equating to 12%-21% of commercial
                                                                                                                                                  and Medicare rebates.

                                                                                                                                                 Second Site/340B ESP provide a platform for covered entities to upload de-identified 340B
                                                                                                                                                  claims data (Rx Number, prescribed date, fill date, NDC, quantity, pharmacy ID, prescriber ID,
                                                                                                                                                  wholesaler invoice number and 340B covered entity ID) from contract pharmacies. This data is
                                                                                                                                                  then linked with Medicaid and commercial claims data captured by manufacturers to identify
                                                                                                                                                  duplicate discounts.

                                                                                                                                                 The data can be provided to 340B ESP/Second Site by the covered entity or by the contract
                                                                                                                                                  pharmacy (if authorized by the covered entity). The company’s website notes that it is working
                                                                                                                                                  with several TPAs to establish data submission protocols though we note that several TPA’s have
                                                                                                                                                  made clear to covered entities that they oppose submission of claims and have raised questions
                                                                                                                                                  about the protection of HIPAA and protected health information (PHI).

                                                                                                                                                 The Second Site solution embraced by Merck, Sanofi and Novartis differs significantly from
                                                                                                                                                  the strategies being implemented by Lilly, AstraZeneca and Novo Nordisk. Whereas the
                                                                                                                                                  latter directly target the contract pharmacy model, the Second Site solution directly targets
                                                                                                                                                  duplicate discounts first and foremost, though it is fair to observe that identification of duplicate
                                                                                                                                                  discounts could lead to a reduction in rebates flowing to payors and result in contraction of the
                                                                                                                                                  contract pharmacy channel (we are less concerned about the impact to payors and PBMs than to
                                                                                                                                                  retail and mail/spec pharmacy operations that appear to earn elevated margins on 340B
                                                                                                                                                  transactions).

                                                                                                                                                 To date, covered entities have pushed back aggressively against submission requirements
                                                                                                                                                  but have refrained from direct legal action against manufacturers, suggesting an opening for

                                                                                                                                                                                                                                                     45
                                                                                                                           Nephron Research                                                                                                December 8, 2020



                                                                                                                                                              more direct action to limit contract pharmacies. We expect the twenty largest manufacturers
                                                                                                                                                              (accounting for 75% of 340B discounts) are watching the response to Merck, Sanofi, AstraZeneca
                                                                                                                                                              and Lilly closely. We are interested to see if the 340B ESP model picks up support or if more
                                                                                                                                                              manufacturers attempt to follow the more blunt examples of Lilly and AstraZeneca. Ultimately,
                                                                                                                                                              we expect that 340B ESP faces an uphill battle in getting covered entities and contract
                                                                                                                                                              pharmacies to submit the data it is seeking. However, the fact that covered entities and
                                                                                                                                                              contract pharmacies are not complying with what could be viewed as a ‘middle ground’
                                                                                                                                                              solution, may clear the way for manufacturers to take more direct action to limit contract
                                                                                                                                                              pharmacy access to 340B discounts.

                                                                                                                                                             Expansion of manufacturer duplicate discount audit programs could create a potential
                                                                                                                                                              headwind for PBMs/Payors. Whereas companies such as IQVIA, Kalderos and 340B ESP, have
                                                                                                                                                              historically focused on reducing Medicaid duplicate payments, new offerings could have the
                                                                                                                                                              effect of reducing duplicate rebates in Medicare Part D and commercial, where the reversal will
                                                                                                                                                              also impact the payors pocket. While all solutions are limited in scope, we heard positive
                                                                                                                                                              feedback on IQVIA’s offering for the commercial and Part D marketplace and are interested
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                              to see what develops of Kalderos.

                                                                                                                                                          Late July: Merck begins asking covered entities to voluntarily supply 340B claims data to 340B ESP
                                                                                                                                                          which will use this data to reduce 340B duplicate rebates across not just FFS Medicaid but also
                                                                                                                                                          Medicare Part D and commercial.

                                                                                                                                                             The requirement went into effect August 14 th though we note there has been push back by CVS
                                                                                                                                                              and Optum over privacy and contractual concerns.

                                                                                                                                                             Last we checked only a handful of Merck products were included in 340B ESP’s NDC list

                                                                                                                                                          July 31st: The U.S. Court of Appeals for the District of Columbia overturns a ruling that CMS had
                                                                                                                                                          exceeded its authority by reducing Part B drug reimbursement for 340B hospitals in 2018 and 2019
                                                                                                                                                          upholding a 28.5% cut to the hospital Outpatient Prospective Payment System (OPPS).

                                                                                                                                                             A few days after the decision CMS released the 2021 OPPS rule which included a 6.2%
                                                                                                                                                              incremental cut to average sale price for Medicare Part B payments for 340B drugs to ASP-28.7%.

                                                                                                                                                             The American Hospital Association (AHA) sized the impact of the 2018 and 2019 cuts at $1.6bn
                                                                                                                                                              and the 2021 cut is projected to reduce hospital reimbursement by an incremental $427mn.

                                                                                                                           AUGUST 2020:                   Early August: Sanofi follows Merck’s footsteps releasing a letter announcing that covered entities
                                                                                                                                                          will be required to submit claims data via 340B ESP beginning Oct 1 st. The letter notes that entities
                                                                                                                                                          that do not provide claims data will no longer be eligible to receive Sanofi products via contract
                                                                                                                                                          pharmacies.

                                                                                                                           AstraZeneca states intention   August 17th: AstraZeneca raises the bar on Lilly’s July endeavors by limiting contract pharmacy
                                                                                                                           to block contract pharmacy     access to 340B discounts across its entire portfolio. The company issued a letter to covered entities
                                                                                                                           access to 340B discounts,
                                                                                                                                                          and wholesalers stating that effective Oct 1 st 340B pricing would only be available through a
                                                                                                                           effective Oct. 1st
                                                                                                                                                          single contract pharmacy unless covered entities operate their own on-site pharmacy.

                                                                                                                                                             The letter to wholesalers made clear that AstraZeneca would stop processing 340B chargebacks
                                                                                                                                                              for contract pharmacies on Oct 1st. Similar to Lilly, the company noted that covered entities
                                                                                                                                                              without a pharmacy could apply for a single contract pharmacy to work on their behalf.

                                                                                                                                                             It will be interesting to see if Lilly and AstraZeneca will allow a centralized specialty pharmacy to
                                                                                                                                                              be designated as the single contract pharmacy. This would appear to be at odds with the
                                                                                                                                                              purpose of limiting distribution but we wonder to what extent manufacturers will feel the need to
                                                                                                                                                                                                                                                                46
                                                                                                                           Nephron Research                                                                                                December 8, 2020



                                                                                                                                                             ensure that access is not completely curtailed. The key risk for contract pharmacies run by the
                                                                                                                                                             largest retailers and specialty pharmacies run by the largest PBMs is that the number of 340B
                                                                                                                                                             scripts could be dramatically reduced.

                                                                                                                                                         August 18th: The 340B Report reports that Novartis will join Merck and Sanofi in requiring that
                                                                                                                                                         covered entities submit claims to the 340B ESP portal to help identify duplicate discounts beginning
                                                                                                                                                         Oct 1st.

                                                                                                                                                         August 19th: The National Association of Chain Drugstores (NACDS) publishes a letter to HHS
                                                                                                                                                         Secretary Azar and HRSA administrator Engles stating concern that the actions of manufacturers
                                                                                                                                                         would undermine the 340B program. The response makes clear that the combined actions to limit
                                                                                                                                                         contract pharmacy access and reduce duplicate discounts have garnered the attention of the chain
                                                                                                                                                         drugstores.

                                                                                                                                                            While investor focus to date has been on the retail operations of WBA and CVS, it is
                                                                                                                                                             important to recognize the outsized role that a relatively small number of mail and specialty
                                                                                                                                                             pharmacies operated by CVS, Cigna/ESI, Walgreens and OptumRx play in supporting the
                                                                                                                                                             340B system. A role that could be significantly impacted should manufacturers recent
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                             actions continue to spread.

                                                                                                                                                         August 20th: Several TPAs pushed back against the reporting requirements recently introduced by
                                                                                                                                                         Merck, Sanofi and Novartis. CVS’ Wellpartner and UHG/OptumRx’s Optum Specialty & Diplomat
                                                                                                                                                         Specialty issued letters to covered entities indicating privacy and contractual concerns.

                                                                                                                                                            These letters were clearly intended to dissuade covered entities and contract pharmacies from
                                                                                                                                                             working with 340B ESP. The focus on receiving indemnification from 340B ESP and privacy
                                                                                                                                                             concerns could create a major hurdle.

                                                                                                                                                            TPAs run by CVS (Wellpartner) and Walgreens (Walgreens 340B Complete) made clear at this
                                                                                                                                                             time that they have begun to block Lilly NDCs from 340B formulary replenishment systems.

                                                                                                                                                         August 21st: The AHA publishes a letter to Sanofi asking it to cease actions to limit the distribution of
                                                                                                                                                         340B drugs to hospitals and health systems.

                                                                                                                           Lilly blocks contract         September 1st: Lilly announced that effectively immediately it will limit distribution of all 340B
                                                                                                                           pharmacy access to 340B       ceiling priced products to covered entities and will no longer provide 340B discounts to contract
                                                                                                                           discounts (save Insulin) on
                                                                                                                                                         pharmacies with exception of insulin.
                                                                                                                           Sept 1st
                                                                                                                                                            Furthermore, discounts for insulin will only be provided if the contract pharmacy commits to
                                                                                                                                                             not mark up the drug or charge a dispensing fee, in line with the Executive Order for FQHCs
                                                                                                                                                             outlined above.

                                                                                                                                                            Two months ago we would have expected that HRSA would take action to show that Lilly was in
                                                                                                                                                             violation of the 340B statute or even that CMS could rescind Lilly’s participation in the Mcaid
                                                                                                                                                             program.

                                                                                                                           SEPTEMBER 2020:               September 4th: The National Association of Community Health Centers (NACHC) releases a
                                                                                                                                                         statement making clear the organization will take legal action against both manufacturers that are
                                                                                                                                                         limiting distribution of 340B discounted drugs and requiting that health centers turn over data. We
                                                                                                                                                         expect this this will be the first of many legal actions but are more interested in what action HHS
                                                                                                                                                         and congress may take.

                                                                                                                                                         September 8th: Kalderos launches the 340B Pay solution. We are interested to see if 340B ESP will
                                                                                                                                                         become an industry standard or if Kalderos, a player long focused on Medicaid duplicate discounts will
                                                                                                                                                         find a warm reception for its solution for Medicare Part D and commercial as the Kalderos
                                                                                                                                                                                                                                                               47
                                                                                                                           Nephron Research                                                                                   December 8, 2020



                                                                                                                                              methodology side steps some of the key privacy issues in transitioning 340B discounts via a rebate
                                                                                                                                              structure similar to that used in AIDS Drug Assistance Programs.

                                                                                                                                                 The Kalderos model. Whereas Second Sight’s 340B ESP is collecting claims data and reconciling
                                                                                                                                                  claims after the fact, Kalderos effectively takes on the treasury role of the manufacturer,
                                                                                                                                                  providing a ‘request app’ to covered entities via which manufacturers can pay a rebate. There are
                                                                                                                                                  several distinct advantages and disadvantages to this model.

                                                                                                                                                  o    Benefit: Kalderos has demonstrated its solution in the Medicaid market where the company
                                                                                                                                                       has saved manufacturers $100mn to date. If the solution was applied to Medicaid broadly
                                                                                                                                                       the company estimates savings to date would be $1bn.

                                                                                                                                                  o    Benefit: Sidestep privacy issues by taking on treasury role and requesting limited data.

                                                                                                                                                  o    Benefit: Not limiting contract pharmacies (could be debated).

                                                                                                                                                  o    Benefit: Covered entities appear to like this model as it enables them to communicate with
                                                                                                                                                       the manufacturer directly without intermediaries.
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                  o    Negative: Reinventing the bill to/ship to model – though if ever there was a model in need of
                                                                                                                                                       reform, this would be it.

                                                                                                                                                 The IQVIA model. As they attempt to more aggressively target duplicate discounts in Part D and
                                                                                                                                                  commercial, we expect that manufacturers will examine both Kalderos and 340B ESP’ offerings,
                                                                                                                                                  as well as offerings from IQVIA and the strategies being employed by Lilly and AstraZeneca.

                                                                                                                                                  o    We have heard positive commentary on the IQVIA duplicate discount offering. IQVIA
                                                                                                                                                       leverages multiple data sets (physician, point of servicer, and covered entity claims data)
                                                                                                                                                       and analytics to identify potential duplicate discounts for manufacturers. IQVIA does this via
                                                                                                                                                       analysis of unique data sets as opposed to 340B ESP’s data repository (requiring
                                                                                                                                                       authorization and submission by CEs) and Kalderos’ model which inserts the company into
                                                                                                                                                       the manufacturers treasury function.

                                                                                                                                              September 21st: HHS says inaction relative to Lilly should not be construed as an endorsement.
                                                                                                                                              HHS general counsel sends a letter to LLY responding to the manufacturer’s Sept 8th inquiry into
                                                                                                                                              possible sanctions related to the company’s new 340B policies (announced Sept. 1 st) that limit
                                                                                                                                              distribution to covered entities to only one contract pharmacy if the covered entity does not have an
                                                                                                                                              on-site pharmacy.

                                                                                                                                                 While the HHS does not specifically address Lilly’s sanctions inquiry, the HHS has told Lilly that
                                                                                                                                                  inaction on this issue should not be construed as an endorsement, leaving Lilly open to the
                                                                                                                                                  possibility of future penalties.

                                                                                                                                              September 24th: 340B Report reports that Novartis is backing off the Oct 1st deadline for
                                                                                                                                              compliance with 340B claims reporting requirements established in August. We note that this was
                                                                                                                                              around the time of the HHS letter to Lilly and that the House Oversight and Reform Committee
                                                                                                                                              planned hearings that would include Thomas Kendris, U.S. Country President and Global Head of
                                                                                                                                              Litigation for Oct 1st (the focus was Gleevec, not 340B).

                                                                                                                                                 It is possible that the company was reacting to the HHS letter or that it simply did not want to
                                                                                                                                                  draw attention to this topic during the hearings.

                                                                                                                                                 We expect Novartis will join Sanofi in implementing reporting requirements and limiting contract
                                                                                                                                                  pharmacy access to 340B discounts in the near future.


                                                                                                                                                                                                                                                  48
                                                                                                                           Nephron Research                                                                                                  December 8, 2020



                                                                                                                           OCTOBER 2020                   October 1st: AstraZeneca and Sanofi inform distributors of their intention to implement policies set
                                                                                                                                                          out in August that will block contract pharmacies that have not complied with reporting requirements
                                                                                                                           AstraZeneca and Sanofi block
                                                                                                                                                          from utilizing NDCs associated with select products.
                                                                                                                           contract pharmacy access to
                                                                                                                           340B discounts on Oct 1st          While distributors continue to ship products to the pharmacies, discounts are no longer be
                                                                                                                                                               extended.

                                                                                                                                                          October. 9th: House E&C leader Walden and Senate HELP Committee chair Alexander released a
                                                                                                                                                          statement calling for input on how to improve the 340B program. The senators asked stakeholders to
                                                                                                                                                          submit suggestions for how to improve on the program by Oct. 30 th.

                                                                                                                                                              It is worth noting that both Alexander and Walden are not standing for reelection and will retire in
                                                                                                                                                               January – and it’s a safe bet that legislation on 340B is unlikely to come during the lame duck
                                                                                                                                                               session. We expect activity to limit manufacturer’s actions is more likely to come via legal
                                                                                                                                                               challenges.

                                                                                                                                                              Nonetheless, the E&O received comments from both hospitals and manufacturers as well as
                                                                                                                                                               other industry participants. If the E&O or HELP committee eventually take on 340B legislation,
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                               the range of outcomes is broad, though again we note that there are strong interests on both
                                                                                                                                                               sides.

                                                                                                                                                              Potential election impact: It is possible a Biden administration could rescind the Trump EA from
                                                                                                                                                               Oct 2019 that prevents government agencies from taking action against private entities. But it is
                                                                                                                                                               not clear where a Biden Admin will go on 340B.

                                                                                                                                                              Potential SCOTUS impact: The supreme court decision on ACA could significantly impact the
                                                                                                                                                               340B program. The most obvious question is can 340B provisions remain if the law’s individual
                                                                                                                                                               mandate is found unconstitutional. Note that if ACA is thrown out, the guidance that opened the
                                                                                                                                                               door to mass contract pharmacy networks could also disappear.

                                                                                                                                                          Oct. 15th: Walgreens includes 340B as a risk factor in a financial filing for the first time. Form 10-K for
                                                                                                                                                          the fiscal year ending August 2021 published on Oct. 15th notes 340B as a risk factor under the heading
                                                                                                                                                          of potential healthcare industry and regulatory changes that could adversely affect the business.
                                                                                                                                                          While the risk factors noted by WBA are broad and inclusive, the decision to name 340B for the first
                                                                                                                                                          time is notable.

                                                                                                                                                              WBA specifically states that “Changes in pharmaceutical manufacturers’ pricing or distribution
                                                                                                                                                               policies and practices as well as applicable government regulations, including, for example, in
                                                                                                                                                               connection with the federal 340B drug pricing program, could also significantly reduce our
                                                                                                                                                               profitability.”

                                                                                                                                                          October. 16th: The American Hospital Association sent a letter to HHS Secretary Azar asking that
                                                                                                                                                          the agency and HRSA take action to require that Lilly, AstraZeneca and Sanofi make 340B ceiling
                                                                                                                                                          prices available to contract pharmacies and engage the OIG to assess potential penalties.

                                                                                                                                                              The AHA letter stated that the manufacturers’ failure to sell their drugs to covered entities for
                                                                                                                                                               delivery to patients through contract pharmacies at the 340B ceiling price violates the 340B
                                                                                                                                                               statute.

                                                                                                                                                          October 21st:      The National Association of Community Health Centers (NACHC) sued HHS
                                                                                                                                                          Secretary Azar to ‘Defend the 340B drug discount program’.           The suit seeks to compel HHS to
                                                                                                                                                          implement a dispute resolution process that would allow health centers to take action against
                                                                                                                                                          manufacturers who have stopped shipping to health center’s contract pharmacies (they continue to
                                                                                                                                                          ship to health center operated pharmacies).
                                                                                                                                                                                                                                                                  49
                                                                                                                           Nephron Research                                                                                                      December 8, 2020



                                                                                                                                                                   While the ACA required HHS to establish a dispute resolution process in 2010 and HRSA
                                                                                                                                                                    published a proposed rule in 2016, the Trump admin withdrew this rule and stated it would not
                                                                                                                                                                    put such a rule forth until Congress provided HRSA with greater regulatory authority. As such,
                                                                                                                                                                    we do not see this going anywhere near-term.

                                                                                                                                                                   For those keeping track we now have lawsuits against HHS from Ryan White Clinics (Oct 9 th) and
                                                                                                                                                                    NACHC (Oct 21st). The AHA and other groups representing covered entities are likely to follow
                                                                                                                                                                    suit.

                                                                                                                           Novartis clarified its position on   October 30th: After initially backing away from an Oct. 1st implementation deadline for compliance
                                                                                                                           Oct 30th, with a focus on            with 340B claims reporting requirements Novartis clarified its intention in the form of a 340B fact
                                                                                                                           curtailing specialty pharmacy
                                                                                                                                                                sheet. The company sought to strike a balance between supporting the program’s intent and
                                                                                                                           and national chain discounts
                                                                                                                           while maintaining local access       countering expansion by maintaining access for clinics and community health center covered entities
                                                                                                                                                                while constraining hospital covered entity contract pharmacy participation to a 40-mile radius. This
                                                                                                                                                                move will drastically limit specialty contract pharmacies and could have a significant impact on
                                                                                                                                                                the largest retail chains. While the impact may not be as significant as that of Lilly and AstraZeneca
                                                                                                                                                                or even Sanofi Merck and Sanofi, it would still represent a significant reduction in 340B discounts by a
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                                major player.

                                                                                                                                                                   Maintaining access for clinics. Ryan White clinics, community health centers and other federal
                                                                                                                                                                    grantee covered entities will continue to receive 340B discounts from Novartis. The company
                                                                                                                                                                    noted that the regulatory framework requires such entities to share 340B savings with vulnerable
                                                                                                                                                                    populations. This is a less onerous position than has been adopted by some of the
                                                                                                                                                                    manufacturers challenging the program.

                                                                                                                                                                   Moderating access for hospitals. Hospital contract pharmacy arrangements will be honored
                                                                                                                                                                    within 40-mile radius of the covered entity hospital. The company noted that this is consistent
                                                                                                                                                                    with federal policy regarding hospitals and off-site affiliates. This is less controversial than the
                                                                                                                                                                    move to limit all hospital contract pharmacies or limit covered entities to a single pharmacy
                                                                                                                                                                    but is unlikely to mollify critics of manufacturer action.

                                                                                                                                                                   Directly targeting specialty pharmacy participation. The fact sheet implies that Novartis will
                                                                                                                                                                    no longer provide 340B discounts to contract pharmacies in excess of 40 miles from a hospital
                                                                                                                                                                    covered entity. This move will drastically limit specialty contract pharmacies and could have a
                                                                                                                                                                    significant impact on the largest retail chains. We expect the policy was designed with recent
                                                                                                                                                                    growth in PBM-owned specialty pharmacies in mind. Consider that Cigna/ESI operates 34
                                                                                                                                                                    specialty and mail pharmacies but accounts for 6,283 340B relationships (hospital and clinic),
                                                                                                                                                                    equating to 5% of all 340B relationships. Clearly the vast majority of hospital CE relationships will
                                                                                                                                                                    be beyond 40 miles from a specialty location.

                                                                                                                                                                    o       By comparison, CVS Specialty operates 47 specialty and mail pharmacies and accounts for
                                                                                                                                                                            6.4% of relationships, AllianceRx WBA/Prime operate 8 pharmacies and account for 4% of
                                                                                                                                                                            relationships and UNH/Optum operate 44 specialty and mail pharmacies and account for
                                                                                                                                                                            2.7% of relationships.

                                                                                                                                                                November 18th: United Therapeutics, released a new 340B contract pharmacy policy effective Nov
                                                                                                                                                                20th, that will continue to accept 340B contract pharmacy orders if that pharmacy has purchased a
                                                                                                                                                                United Therapeutics drug during the first 9-mos of the year, but will not accept contract pharmacy
                                                                                                                                                                orders after May 13th, 2021 unless the covered entity agrees to provide claims data via a third-party
                                                                                                                                                                platform.



                                                                                                                                                                                                                                                                      50
                                                                                                                           Nephron Research                                                                                                   December 8, 2020



                                                                                                                                                                  United Therapeutics did not indicate if the claims platform would be 340B ESP. More details will
                                                                                                                                                                   be provided in advance of May 13th.

                                                                                                                                                                  We were somewhat surprised to see the company take a lead role in 340B given that its product
                                                                                                                                                                   base does not screen as particularly 340B centric though it is possible that recent specialty
                                                                                                                                                                   pharmacy products are driving the decision.

                                                                                                                                                                  The fact that United Therapeutics, a smaller player without massive 340B exposure is taking
                                                                                                                                                                   action could indicate that we are likely to see a number of second wave fast followers announce
                                                                                                                                                                   and implement 340B policies as we enter 2021.

                                                                                                                                                               November 18th: Recent manufacturer 340B activity appears to have prompted HRSA to revisit the
                                                                                                                                                               Administrative Dispute Resolution (ADR) process for the 340B program that was submitted as a
                                                                                                                                                               proposed rule during the last months of the Obama administration in 016 and was withdrawn by the
                                                                                                                                                               Trump administration in 2017. The OMB website indicates that a Final Rule was received on Nov 17th.

                                                                                                                                                                  We are doubtful that the administration will advance this rule given that regulatory authority
                                                                                                                                                                   under current guidance is murky at best and the Trump administration has facilitated a wholesale
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                                                                   move away from regulation that is not locked in statute. As the administration is full of
                                                                                                                                                                   surprises, a final rule is possible but we expect it would face challenges on several levels
                                                                                                                                                                   ranging from process to authority.

                                                                                                                           Novo’s decision to take action      December 1st: Novo Nordisk released a notice that that specifically targeted contract pharmacies,
                                                                                                                           against contract pharmacies         declaring that beginning January 1, 2021 the manufacturer will no longer facilitate ‘bill-to/ship-to’
                                                                                                                           could indicate Lilly and Sanofi’s
                                                                                                                                                               distribution of 340B products at discounted prices.
                                                                                                                           efforts are proving successful
                                                                                                                                                                  Novo will limit discounts for contract pharmacies but will continue to extend 340B discounts to
                                                                                                                                                                   all ‘grantee’ covered entities such as Community Health Centers, and Ryan White HIV Clinics.

                                                                                                                                                                  Novo will continue to provide 340B discount prices to covered entity on-site outpatient
                                                                                                                                                                   pharmacies. Covered entities without in-house pharmacies will be allowed to designate a single
                                                                                                                                                                   contract pharmacy location.

                                                                                                                                                                  It is interesting to consider to what extent Novo’s decision was necessitated by moves of the
                                                                                                                                                                   other two large insulin manufacturers, Eli Lilly and Sanofi. We take Novo’s move as a sign that
                                                                                                                                                                   actions to limit contract pharmacy discounts from Lilly on September 1st and Sanofi on
                                                                                                                                                                   October 1st are potentially resulting in 340B share shifts toward Novo products though it is
                                                                                                                                                                   also possible that a portion of 340B insulin sales at retail are simply shifting out of the 340B
                                                                                                                                                                   program (an outcome that is more likely if discounts are not shared with patients) or to the
                                                                                                                                                                   hospital channel where 340B discounts are still available (an outcome that would require
                                                                                                                                                                   direction from the hospital). Regardless, Novo’s decision to embrace a strategy specifically
                                                                                                                                                                   targeted at contract pharmacies starting Jan 1, 2020 is significant development.

                                                                                                                                                               December to January: Stay Tuned!




                                                                                                                                                                                                                                                                 51
                                                                                                                           Nephron Research                                                                                                                                                   December 8, 2020



                                                                                                                           Important Disclosures, Disclaimers and Limitations of Liability
                                                                                                                           Certification. The views expressed herein reflect the personal views of the research analyst(s) on the subject securities or issuers referred to. No part of any Nephron Research LLC
                                                                                                                           (“Nephron”) research analyst’s compensation is or will be directly or indirectly related to the specific recommendations or views expressed.

                                                                                                                           This publication has been reviewed by Nephron in order to verify compliance with Nephron’s internal policies on timeliness, against insider trading, disclosures regar ding ratings systems,
                                                                                                                           conflicts, and disciplinary matters. The materials provided by Nephron include investment research from an individual that is also a registered representative of an unaffiliated broker-
                                                                                                                           dealer. To mitigate any potential conflicts of interest, the individual adheres to the policies and protocols of both Nephro n and the broker-dealer as well as applicable restrictions published
                                                                                                                           and provided by the company.

                                                                                                                           No Advice or Solicitation. Nephron is an independent research provider and is not a member of the FINRA or the SIPC and is no t a registered broker-dealer or investment adviser. The
                                                                                                                           reader acknowledges the following: (1) you are capable of making your own investment decisions and are not doing so in reliance of the content provided in this document; (2) neither
                                                                                                                           Nephron or any individual author of this material is recommending or selling any securities to you; and (3) the content contained herein has not been tailored to any person’s specific
                                                                                                                           investment objectives and is not intended or provided as investment advice.

                                                                                                                           The information contained herein is not intended to be an inducement, invitation or commitment to purchase, provide or sell any securities, or to provide any recommendations on which
                                                                                                                           individuals should rely for financial, securities, investment or other advice or to make any decision. Information herein is for informational purposes only and should not be construed by a
                                                                                                                           potential subscriber as a solicitation to effect or attempt to effect transactions in securities, or the rendering of personalized investment advice for compensation. Nephron will not render
                                                                                                                           specific investment advice to any individual or company and the content contained herein has not been tailored to the individual financial circumstances or objectives of any recipient. The
                                                                                                                           securities and issuers discussed herein may not be suitable for the reader
                                                                                                                           Nephron recommends that readers independently evaluate each issuer, security or instrument discussed herein and consult any independent advisors they believe necessary prior to
                                                                                                                           making any investment decisions. Investment decisions should be made as part of an overall portfolio strategy and you should consult with professional financial, legal and tax advisors
                                                                                                                           prior to making any investment decision.

                                                                                                                           For Informational Purposes Only. This publication is provided for information purposes only, is not comprehensive and has not been prepared for any other purpose. All information
                                                                                                                           contained herein is provided "as is" for use at your own risk. The views and information in this publication are those of the author(s) and are subject to change without notice. Nephron has
This report is intended for eric@nephronresearch.com. Unauthorized external redistribution of this report is prohibited.




                                                                                                                           no obligation and assumes no responsibility to update its opinions or information in this publication. The information contained in this publication whether charts, articles, or any other
                                                                                                                           statement or statements regarding market, stocks or other financial information has been obtained from sources that Nephron believes to be reliable, however Nephron does not
                                                                                                                           represent, warrant or guarantee that it is accurate, complete or timely. Nothing herein should be interpreted to state or imply that past results are an indication of future performance.
                                                                                                                           Rating System. Nephron uses an absolute rating system which rates the stocks of issuers as Buy, Sell, or Hold (see definitions below) backed by a 12 Month price target. Each analyst has a
                                                                                                                           single price target on the stocks that they cover. The price target represents that analyst's expectation of where the stock will trade in the next 12 months. Upside/downside scenarios,
                                                                                                                           where provided, represent identified potential upside/potential downside to each analyst's price target over the same 12-month period. Buy - Current stock price generally represents
                                                                                                                           upside to our 12-month price target of 20%+. Sell - Current stock price generally represents downside to our 12-month price target of 20%+. Hold - Current stock generally represents
                                                                                                                           limited opportunities on both the long and short side over 12-month period.

                                                                                                                           The entire contents of this publication should be carefully read, including the definitions of all ratings. No inferences of its contents should be drawn from the ratings alone.1
                                                                                                                           Disclaimer Regarding Forward Looking Statements. The information herein may include forward looking statements which are based on our current opinio ns, expectations and projections.
                                                                                                                           All ratings and price targets are subject to the realization of the assumptions on which analyst(s) based their views. The assumptions are subject to significant uncertainties and
                                                                                                                           contingencies which may change materially in response to small changes in one or more of the assumptions. No representation o r warranty is made as to the reasonableness of the
                                                                                                                           assumptions that contributed to the rating or target price or as to any other financial information contained herein. Nephron undertakes no obligation to update or revise any forward
                                                                                                                           looking statements. Actual results could differ materially from those anticipated in any forward looking statements. Nothing herein should be interpreted to state or imply that past results
                                                                                                                           or events are an indication of future performance.

                                                                                                                           IRS Circular 230 Prepared Materials Disclaimer. Nephron does not provide tax advice and nothing contained herein should be construed to be tax advice. Please be advised that any
                                                                                                                           discussion of U.S. tax matters contained herein (including any attachments) (i) is not intended or written to be used, and cannot be used, by you for the purpose of avoiding U.S. tax-related
                                                                                                                           obligations or penalties; and (ii) was written to support the promotion or marketing of the transactions or other matters addressed herein. Accordingly, you should seek advice based on
                                                                                                                           your particular circumstances from an independent tax advisor.

                                                                                                                           No Warranties. Nephron disclaims to the fullest extent permitted by law any warranties and representations of any kind, wheth er express or implied, including, without limitation,
                                                                                                                           warranties of merchantability or fitness, for any purpose and accuracy or for any other warranty which may otherwise be applicable or created by operation of law, custom, trade usage or
                                                                                                                           course of dealings. Nephron makes no representation that (i) the content will meet your requirements, (ii) the content will b e uninterrupted, timely, secure, or error free, or (iii) the
                                                                                                                           information that may be obtained from the use of the content (including any information and materials herein) will be compliant, correct, complete, accurate or reliable. THERE ARE NO
                                                                                                                           WARRANTIES EXPRESSED OR IMPLIED, AS TO ACCURACY, COMPLETENESS, OR RESULTS OBTAINED FROM ANY INFORMATION.

                                                                                                                           Disclaimer of Liability. We shall not accept any liability with respect to the accuracy or completeness of any information herein, or omitted to be included herein, or any information
                                                                                                                           provided, or omitted to be provided, by any third party. We shall not be liable for any errors or inaccuracies, regardless of cause, or the lack of timeliness, or for any delay, error or
                                                                                                                           interruption in the transmission thereof to the user. TO THE FULLEST EXTENT PERMITTED BY LAW IN YOUR JURISDICTION, IN NO EVENT SHALL NEPHRON BE LIABLE FOR ANY
                                                                                                                           DIRECT, INDIRECT, CONSEQUENTIAL PUNITIVE, SPECIAL OR INCIDENTAL OR OTHER DAMAGES ARISING OUT OF THE CONTENT.

                                                                                                                           Reproduction and Distribution Strictly Prohibited. © Copyright Nephron Research LLC. No part of this publication or its contents may be downloaded, stored in a retrieval system, further
                                                                                                                           transmitted, or otherwise reproduced or redistributed in any manner without the prior written permission of Nephron. The contents herein are directed at, and produced for the exclusive
                                                                                                                           use of Nephron clients and intended recipients. No license is granted to Nephron clients and/ or the intended recipient Nephr on will not treat unauthorized recipients of this publication as
                                                                                                                           its clients.




                                                                                                                                                                                                                                                                                                                        52
